EXECUTION VERSION













SHARE PURCHASE AGREEMENT


AMONG
MOHAWK INDUSTRIES, INC.
UNILIN BVBA
AND
ENTERHOLD S.A.
AND
INTERNATIONAL FLOORING SYSTEMS S.A.
DATED AS OF JANUARY 13, 2015



--------------------------------------------------------------------------------




TABLE OF CONTENTS
ARTICLE 1 DEFINITIONS
2
1.1


Definitions
2
 
 
 
ARTICLE 2 PURCHASE AND SALE OF THE SHARES
21
2.1


Purchase and Sale of the Shares
21
2.2


Purchase Price
21
2.3


Payment of Estimated Purchase Price
22
 
 
 
ARTICLE 3 PROCEDURE FOR CLOSING
26
3.1


Time and Place of Closing
26
3.2


Seller Actions and Deliverables at the Closing
27
 
 
 
ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF SELLER
30
4.1


Authority; Enforceability
30
4.2


Non-Contravention; Consents
30
4.3


The Shares
31
4.4


Organization; Subsidiaries
31
4.5


Compliance with Applicable Laws
32
4.6


Financial Statements and Books and Records
33
4.7


Real Property
33
4.8


Leased Property
35
4.9


Personal Property
36
4.1


Condition and Sufficiency of Assets
36
4.11


Contracts
36
4.12


Intellectual Property
38
4.13


Environmental Matters
39
4.14


Absence of Changes
40
4.15


Litigation
42
4.16


Insurance
42
4.17


Labor Matters
42
4.18


Employee Benefit Plans
44
4.19


Non-U.S. Benefit Plans
46
4.20


Taxes
47
4.21


Product
49
4.22


Brokers and Finders
49
4.23


FCPA Matters
49
4.24


Sanctions
50
4.25


Subsidies, Grants
50
4.26


Relationships with Related Persons
50
4.27


No Further Representations
50
 
 
 
ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF PARENT AND PURCHASER
51
5.1


Authority; Enforceability
51


- i -

--------------------------------------------------------------------------------




5.2


Non-contravention; Consents
51
5.3


Organization
52
5.4


Litigation
52
5.5


Brokers and Finders
52
5.7


Financial Statements; Filings; No Undisclosed Liabilities
52
5.8


No Further Representations
54
 
 
 
ARTICLE 6 COVENANTS
55
6.1


Conduct of Business Prior to Closing
55
6.2


No Solicitation of Other Transactions
57
6.3


Notification of Changes; 2014 Audited Financial Statements
57
6.4


Antitrust Filings; Required Approvals
58
6.5


Access to Properties, Books and Records
60
6.6


WARN Notice
60
6.7


Payment of Indebtedness by Related Persons
61
6.8


Release of indemnities, etc.
61
6.9


Further Assurances
61
6.1


Parent Covenant
61
6.11


Listing
61
6.12


Employees and Benefit Plans
61
6.13


Tax Matters
63
6.14


Financing
64
6.15


Title Insurance
65
6.16


Transition Services Agreement with Baltisse
65
6.17


Restructuring
65
 
 
 
ARTICLE 7 MUTUAL CONDITIONS TO CLOSING
66
7.1


Antitrust Filings
66
7.2


2014 Audited Financial Statements
66
 
 
 
ARTICLE 8 CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER
66
8.1


Representations and Warranties
66
8.2


Compliance by Seller
67
8.3


No Material Adverse Effect
67
8.4


The Restructuring
67
 
 
 
ARTICLE 9 CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER
67
9.1


Representations and Warranties
67
9.2


Compliance by Purchaser and Parent
67
 
 
 
ARTICLE 10 POST-CLOSING MATTERS
68
10.1


Non-Competition; Non-Solicitation
68
10.2


Retention of Records
69
10.3


Further Assurances
70
10.4


Quitus
70
 
 
 


- ii -

--------------------------------------------------------------------------------




ARTICLE 11 CONFIDENTIALITY; PUBLIC ANNOUNCEMENTS
70
11.1


Confidentiality
70
11.2


Public Announcements
71
 
 
 
ARTICLE 12 TERMINATION
72
12.1


Termination
72
12.2


Effect of Termination
72
 
 
 
ARTICLE 13 INDEMNIFICATION
72
13.1


Agreement of Seller to Indemnify
72
13.2


Agreement of Purchaser and Parent to Indemnify
73
13.3


Procedures for Indemnification
73
13.4


Defense of Third Party Claims
74
13.5


Settlement of Third Party Claims
75
13.6


Duration
75
13.7


Limitations and Exclusions
76
13.8


Insurance and Third Party Recovery
78
13.9


Subrogation Rights
78
13.1


Exclusive Remedy
78
 
 
 
ARTICLE 14 TAX MATTERS
79
14.1


Tax Matters
79
14.2


Audits and Other Proceedings
81
14.3


Carrybacks
82
 
 
 
ARTICLE 15 GENERAL PROVISIONS
82
15.1


Fees and Expenses
82
15.2


Notices
83
15.3


Assignment
84
15.4


No Benefit to Others
84
15.5


Headings and Gender; Construction; Interpretation
84
15.6


Counterparts
85
15.7


Actions of the Company
85
15.8


Integration of Agreement
85
15.9


Waiver
85
15.1


Time of Essence
86
15.11


Governing Law
86
15.12


Arbitration of Disputes
86
15.13


Partial Invalidity
86
15.14


Investigation
87
15.15


Specific Performance
87
15.16


Parent and Purchaser
88




- iii -

--------------------------------------------------------------------------------




TABLE OF EXHIBITS
Exhibit
Description
Page
 
 
 
Exhibit A
Form of Purchaser Release Agreement
A-1
Exhibit B
Form of Seller Release Agreement
B-1
Exhibit C
Form of 897(c)(2) statement
C-1



SCHEDULES
Schedule 1.1(a)(xvi)
Capex Plan
4


Schedule 1.1(a)(lxiii)
Key Personnel
9


Schedule 1.1(a)(lxiv)
Company Knowledge Parties
9


Schedule 1.1(a)(lxxiii)
Management Accounting Principles
11


Schedule 1.1(a)(cxiii)
Shareholder Loans
16


Schedule 1.1(a)(cxv)
Specified Environmental Risks
16


Schedule 1.1(a)(cxvi)
Specified Indebtedness
17


Schedule 1.1(a)(cxix)
Statutory Accounting Principles
17


Schedule 4.2(a)
Consents; Authorizations
30


Schedule 4.4(b)
Subsidiaries
31


Schedule 4.6(a)
Financial Statements
33


Schedule 4.7
Real Property
33


Schedule 4.8
Leased Property
35


Schedule 4.11(a)
Material Contracts
36


Schedule 4.11(b)
Capex Expenditures
38


Schedule 4.17(c)
Collective Bargaining Agreements
43


Schedule 4.17(d)
Labor Claims
43


Schedule 4.18(a)
Benefit Plans
44


Schedule 4.19
Non-U.S. Employee Benefit Plans
46


Schedule 4.20(k)
Taxes
48


Schedule 4.25
Subsidies, Grants.
50


Schedule 6.1
Pre-Approved Conduct
55


Schedule 7.1(a)
Governmental Antitrust Authorities
66












- iv -

--------------------------------------------------------------------------------




SHARE PURCHASE AGREEMENT
THIS SHARE PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
January 13, 2015, among MOHAWK INDUSTRIES, INC., a Delaware corporation
(“Parent”), UNILIN BVBA, a limited liability company (in Belgian: besloten
vennootschap met beperkte aansprakelijkheid) organized under the laws of Belgium
and with registered office at Ooigemstraat 3, B-8710 Wielsbeke, Belgium,
registered under number BE 0405.616.072 and wholly-owned subsidiary of Parent
(“Purchaser”), INTERNATIONAL FLOORING SYSTEMS S.A., a société anonyme
incorporated under the laws of the Grand Duchy of Luxembourg, with registered
office at 3, rue Thomas Edison, L-1445 Strassen and registered with the
Luxembourg Trade and Companies’ Register under number B 157729 (the “Company”),
ENTERHOLD S.A., a société anonyme incorporated under the laws of the Grand Duchy
of Luxembourg, with registered office at 3, rue Nicolas Adames, L-1114
Luxembourg and registered with the Luxembourg Trade and Companies’ Register
under number B34976 (the “Seller” ) and, solely for the purpose of Section 10.1,
FILIEP BALCAEN, a resident of Belgium (“Balcaen”).
As of the date of this Agreement, Seller owns 558,245 issued and outstanding
shares of the Company, and CORAL & WALLACE BVBA, a besloten vennootschap met
beperkte aansprakelijkheid organized under the laws of Belgium, with registered
office at 3 Kleine Pontstraat, B-9800 Astene, Belgium, registered under number
0897.591.280 (the “Other Shareholder”) owns 13,410 issued and outstanding shares
of the Company.
Seller has entered into a written agreement with the Other Shareholder
obligating the Other Shareholder to transfer its issued and outstanding shares
in the Company to Seller prior to the Closing, and including an undertaking to
keep confidential information provided to it in connection with such agreement.
Seller intends to take, or cause the applicable member of the Company Group to
take, all actions necessary to ensure that the Shares are held by Seller and
each member of the Company Group is wholly-owned, directly or indirectly, by the
Company as of the Closing Date, other than with respect to the class A shares in
Avelgem held by certain residents of Avelgem, Belgium.
At Closing, Seller will have the right to transfer all of the issued and
outstanding shares (the “Shares”) in the Company.
Seller desires to sell and Purchaser desires to purchase the Shares for the
consideration and on the terms set forth in this Agreement.
The Key Personnel have signed term sheets effective as of the Closing Date in a
form agreed with Purchaser or Parent and disclosed to Seller (“Key Personnel
Term Sheets”).
Certain capitalized terms used in this Agreement are defined in Section 1.1 of
this Agreement.

- 1 -

--------------------------------------------------------------------------------




In consideration of the mutual representations, warranties, covenants and
agreements contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:
Article 1DEFINITIONS
1.1
    Definitions.

(a)    Capitalized terms used in this Agreement shall have the meanings set
forth in this Agreement. The following terms, when used in this Agreement, shall
have the following meanings:
(i) “2014 Audited Financial Statements” means the audited consolidated balance
sheet and profit and loss account of the Company as at December 31, 2014 and for
the fiscal year then ended, which shall be prepared on a basis consistent with
past practices of the Company.
(ii) “2014 Management Accounts” means the management accounts of the Company for
the fiscal year ending on December 31, 2014.
(iii) “Accounting Principles” means the Management Accounting Principles and the
Statutory Accounting Principles.
(iv) “Accounts Receivable” means all accounts receivable, notes receivable and
other monies due for sales and deliveries of goods or performance of services by
the Company arising out of the conduct of the Business.
(v) “Acquisition Proposal” means any inquiry, proposal or offer from any Person
(other than Purchaser or any of its Related Persons) concerning (i) a merger,
consolidation, liquidation, recapitalization, share exchange or other business
combination transaction involving the Company or any of its Subsidiaries; (ii)
the issuance or acquisition of shares or other equity securities of the Company
or any of its Subsidiaries; or (iii) the sale, lease, exchange or other
disposition of any significant portion of the Company's properties or assets,
other than in relation to the Proposed Transactions.
(vi) “Affiliated Group” means any affiliated group within the meaning of Code
Section 1504 or any comparable or analogous group under state, local or foreign
Law.
(vii) “Antitrust Laws” means the HSR Act, the EC Merger Regulations, and any
other federal, state or foreign Law or Order designed to prohibit, restrict or
regulate actions in order to promote or enhance competition and/or prevent
monopolization or restraint of trade.
(viii) “Authorization” means any authorization, approval, consent, certificate,
license, permit or franchise of or from any Governmental Authority or pursuant
to any Law.

- 2 -

--------------------------------------------------------------------------------




(ix) “Avelgem” means Avelgem Green Power CVBA, a société coopérative à
responsabilité limitée/coöperatieve vennootschap met beperkte aansprakelijkheid,
organized under the laws of Belgium, with registered office at organized under
the laws of Belgium, with registered office at Nijverheidslaan 29, 8580 Avelgem,
Belgium, registered under number 0562.874.370.
(x) “Balta” means Balta Luxembourg S.à r.l., registered with the Luxembourg
Trade and Companies’ Register under number B 101.259.
(xi) “Benefit Plan” means collectively, each pension, retirement,
profit-sharing, 401(k), savings, employee stock ownership, stock option, share
purchase, stock appreciation rights, restricted stock, phantom stock bonus,
equity compensation, stock purchase, restricted stock unit, bridge pension,
retention, severance pay, termination pay, change in control, vacation, paid
time off, extra vacation, meal voucher, working time reduction days, seniority
days, unemployment insurance, death-in-service, hospitalization, holiday, sick
pay, supplemental unemployment, salary continuation, bonus, incentive, deferred
compensation, executive compensation, medical, vision, dental, life insurance,
accident, disability, fringe benefit, flexible spending account, cafeteria, or
other similar plan, fund, policy, benefit, perquisite, program, practice,
custom, agreement, arrangement, or understanding (A) currently or previously
adopted, maintained, sponsored in whole or in part, or contributed to by the
Company Group or under which any member of the Company Group has any obligation
or liability, contingent or otherwise and (B) for the benefit of any current or
former officer, employee, director, retiree, independent contractor, consultant
or any spouse, dependent or beneficiary thereof of the Company Group, whether or
not such benefit plan is or is intended to be (a) arrived at through collective
bargaining or otherwise, (b) funded or unfunded, (c) covered or qualified under
the Code, ERISA, or other applicable Law, (d) set forth in an employment
agreement, consulting agreement, or other individual agreement, or (e) written
or oral.
(xii) “Books and Records” means, in each case to the extent existing, data,
databases, books, records, correspondence, business plans and projections,
records of sales, customer and vendor lists, files, papers, and, to the extent
permitted under applicable Law, copies of historical personnel, payroll and
medical records of each of the Employees in the possession of the Company Group,
including employment applications, employment agreements, confidentiality and
non-compete agreements, disciplinary reports, notices of transfer, notices of
rate changes, other similar documents, and any summaries of such documents
regularly prepared by the Company Group; and all material manuals and printed
instructions of the Company Group.
(xiii) “Business” means the business of manufacturing, distributing, marketing
or selling sheet vinyl, luxury vinyl tile flooring, medium- and high-density
fibreboard (MDF/HDF) and MDF- and HDF-based laminate flooring.
(xiv) “Business Day” means any day, other than a Saturday, Sunday or public
holiday in the United States, Belgium or Luxembourg, on which local banks are

- 3 -

--------------------------------------------------------------------------------




open for business in New York, Belgium and Luxembourg for general commercial
purposes.
(xv) “Business IP” means the Owned IP and all other registered and material
unregistered Intellectual Property Rights used by the Company Group.
(xvi) “Capex Plan” means the plan set forth on Schedule 1.1(a)(xvi)     setting
forth planned capital expenditures of the Company and its Subsidiaries,
including expenditures related to the U.S. LVT Plant.
(xvii) “Cash” means, in respect of the Company Group and as of December 31,
2014, the aggregate of all cash or cash-equivalent assets that are readily
convertible into cash (such as cheques and bills of exchange or marketable
securities) held by any member of the Company Group, and any cash balances
credited to the account of any member of the Company Group with banks or other
financial institutions, including any cash in transit from a member of the
Company Group to its banks, but excluding any restricted cash and cash in
transit from the clients or customers of a member of the Company Group to the
Company Group, in each case determined in accordance with the Statutory
Accounting Principles.
(xviii) “CERCLA” means the Comprehensive Environmental Response, Compensation,
and Liability Act of 1980 (CERCLA), 42 U.S.C. §9601, et seq., as amended, and
the rules and regulations promulgated thereunder.
(xix) “CERCLIS” means the Comprehensive Environmental Response and Liability
Information System, as provided for by 40 C.F.R. §300.5.
(xx) “Code” means the United States Internal Revenue Code of 1986, as amended.
(xxi) “Company Group” means the Company together with the Subsidiaries.
(xxii) “Confidential Information” means any information received or obtained by
a Party or its Representatives as a result of entering into this Agreement or
any other Purchase Document that relates to:
(A)
the existence and provisions of this Agreement and of any other Purchase
Document;

(B)
the negotiations relating to this Agreement and of any other Purchase Document;

(C)
(in the case of Seller’s obligations under Article 11) any information relating
to the business, financial or other affairs of Purchaser and its Related Persons
(including, following the Closing, the Company Group); and


- 4 -

--------------------------------------------------------------------------------




(D)
(in the case of Purchaser’s and Parent’s obligations under Article 11) any
information relating to the business, financial or other affairs of Seller and
its Related Persons (including, prior to the Closing, the Company Group).

(xxiii) “Confidentiality Agreement” means that certain confidentiality agreement
between Mohawk Industries, Inc. and Baltisse C.V. dated December 4, 2012, and
amended on December 3, 2013, August 18, 2014 and November 7, 2014.
(xxiv) “Consent” means any consent, approval, authorization, clearance,
exception, waiver or similar affirmation by any Person pursuant to any Contract,
Law, Order or Permit.
(xxv) “Contract” means any written agreement, contract, lease, License,
instrument or other commitment of any kind or character, that is binding on the
Company or a Subsidiary.
(xxvi) “Data Room” means that Project Ivory virtual data room hosted by
Intralinks to provide Purchaser and its Representatives with diligence materials
in contemplation of the Proposed Transactions.
(xxvii)    “Debt Instrument” means any note, debenture, bond, equipment trust
agreement, letter of credit agreement, loan agreement, or other Contract for the
borrowing of money or agreement or arrangement for a line of credit or
guarantee, pledge, or undertaking of the Indebtedness of any other Person.
(xxviii) “December 31, 2014 Audited Balance Sheet” means the balance sheet
included in the 2014 Audited Financial Statements.
(xxix) “Default” means (a) any breach or violation of, default under,
contravention of, or conflict with, any Contract, Law, Order, or Permit, (b) any
occurrence of any event that with the passage of time or the giving of notice or
both would constitute a breach or violation of, default under, contravention of,
or conflict with, any Contract, Law, Order, or Permit, or (c) any occurrence of
any event that with or without the passage of time or the giving of notice would
give rise to a right of any Person to exercise any remedy or obtain any relief
under, terminate or revoke, suspend, cancel, or modify or change the current
terms of, or renegotiate, or to accelerate the maturity or performance of, or to
increase or impose any Liability under, any Contract, Law, Order, or Permit.
(xxx) “Default Interest” means 6% per annum.
(xxxi) “Development Authority” means the Dalton-Whitfield County Joint
Development Authority, and any successor(s) or assign(s) thereof under the U.S.
LVT Plant Development Authority Lease.
(xxxii) “Disclosure Schedule” means the Disclosure Schedule delivered by Seller
to Purchaser on the date of this Agreement.

- 5 -

--------------------------------------------------------------------------------




(xxxiii)     “EBITDA” means recurring earnings before interest, taxes,
depreciation and amortization calculated in accordance with the Management
Accounting Principles.
(xxxiv)     “EC Merger Regulation” means Council Regulation No. 139/2004 of the
European Community, as amended.
(xxxv)    “Employees” means all employees of the Company or any Subsidiary of
the Company.
(xxxvi) “Environmental Law” means any Law relating to the protection of the
environment or, as it pertains to exposure to hazardous substances, human health
or safety.
(xxxvii) “Environmental Permits” means permits, licenses, approvals, Consents,
Orders, and authorizations that are required under Environmental Laws in
connection with the Company Group’s operations and business or the ownership,
use, or lease of the Company Group’s assets or properties.
(xxxviii) “Equipment” means all machinery, equipment, furniture, tools,
computers, terminals, computer equipment, office equipment, business machines,
telephones and telephone systems, parts, accessories, and the like, wherever
located, and any and all assignable warranties of Third Parties with respect
thereto.
(xxxix)     “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.
(xl) “ERISA Affiliate” means any entity that, together with any other entity,
would be treated as a single employer under Code Section 414 or ERISA Section
4001(b).
(xli) “Escrow Agent” means BNP Paribas Fortis, ING or, if such banks are
unwilling or unable to act as escrow agent as contemplated by this Agreement,
such other reputable bank as the Parties shall agree in good faith.
(xlii) “Escrow Agreement” means the agreement to be entered into with the Escrow
Agent pursuant to Section 2.6 which will provide for the holding of the Escrow
Amount until the Release Date.
(xliii) “Escrow Amount” means €15,000,000.
(xliv) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
(xlv) “Financial Statements” means the audited consolidated balance sheets and
related statements of income of the Company as at December 31, 2012 and December
31, 2013 and for the fiscal years then ended and, from and after the date of

- 6 -

--------------------------------------------------------------------------------




delivery of the 2014 Audited Financial Statements, the 2014 Audited Financial
Statements.
(xlvi) “Fundamental Representations” means the representations and warranties of
Seller set forth in Sections 4.1, 4.3, 4.4 and 4.22.
(xlvii) “GAAP” means generally accepted accounting principles.
(xlviii)    “Governmental Authority” means any supranational, national, state,
municipal or local government (including any subdivision, court of competent
jurisdiction, administrative agency or commission or other authority thereof),
stock exchange or self-regulatory organization exercising any regulatory,
taxing, importing or any other governmental authority, including the European
Union.
(xlix) “Hazardous Materials” means any hazardous substance, hazardous material,
hazardous waste, regulated substance, or toxic substance regulated under any
provision of the Environmental Laws including, without limitation, petroleum,
petroleum products, or oil, asbestos, asbestos-containing material or
asbestos-containing materials, urea formaldehyde and any polychlorinated
biphenyls.
(l) “HSR Act” means the United States Hart-Scott-Rodino Antitrust Improvements
Act of 1976, as amended.
(li) “IFRS” means the International Financial Reporting Standards, and the
interpretations thereto, as adopted by the International Accounting Standards
Board.
(lii) “Immigration Laws” means the United States Immigration and Nationality Act
(INA), and all related laws, including the Immigration Reform and Control Act of
1986 (IRCA), and the rules and regulations promulgated thereunder, and any and
all state or local immigration laws.
(liii) “Improvements” means all buildings, structures, fixtures and other
improvements included in the Real Property or the Leased Real Property.
(liv) “Indebtedness” means, for the Company and the Subsidiaries on a
consolidated basis an amount equal to, without duplication, the sum of the
following amounts as set forth on or derived from the 2014 Audited Financial
Statements: (a) any indebtedness issued, or incurred in substitution or exchange
for indebtedness, for borrowed money of the Company and the Subsidiaries,
including the Shareholder Loans, indebtedness evidenced by any Debt Instrument
(but in the case of revolving debt or undrawn commitments, only to the extent
actually drawn down and outstanding and provided further that any uncalled bank
guarantee, line of credit in connection with interest rate swaps or similar
arrangement shall not be included in the definition of Indebtedness to the
extent it has not been called), plus (b) obligations of the Company and the
Subsidiaries under capitalized leases (as determined in accordance with the
Statutory Accounting Principles), plus (c) net obligations of the Company and
the Subsidiaries in respect of interest rate swaps, hedges or similar
arrangements (provided that fifty percent of such amount (but not more than
€1,350,000) shall be excluded), plus

- 7 -

--------------------------------------------------------------------------------




(d) all obligations of the Company and the Subsidiaries for the payment of
bonuses and other incentive-based expenses to Employees incurred or accrued or
required to be incurred or accrued for the fiscal year ended December 31, 2014
(other than to the extent reserved or accrued on the 2014 Audited Financial
Statements and reflected in the calculation of EBITDA pursuant to Section 2.2
(€4,880,000) and other than those payable as a result of the execution of this
Agreement or the consummation of the Proposed Transactions and which are
included as a Transaction Expense), plus (e) payments under any Non-U.S. Benefit
Plan (whether of severance pay or otherwise), acceleration, forgiveness of
indebtedness, vesting, distribution, increase in benefits or obligation to fund
benefits with respect to any employee of the Company or its Subsidiaries, plus
(f) an amount equal to the shortfall, if any, resulting from the subtraction of
(A) the value of the Company’s Inventory as recorded on the 2014 Audited
Financial Statements from (B) the average value of the Company’s Inventory as of
the last day of each month during the 2014 fiscal year (calculated by adding the
value of the Company’s Inventory as of the last day of each month during the
2014 fiscal year and dividing such sum by twelve), plus (g) the U.S. LVT Plant
Remaining Capex Amount, plus (h) capex financing (including from Third Party
vendors) where payments are (x) overdue by more than 30 days beyond the last day
for scheduled payment under the terms of the relevant Contract or (y) not
payable within 365 days, provided that in each case the overdue or not payable
portion, as applicable, will be counted as Indebtedness, plus (i) trade payables
overdue by more than 30 days beyond the last day for scheduled payment under the
terms of the relevant Contract, other than where the Company Group has
reasonable grounds on which to contest (and is actually contesting) such
payable, whether as to validity, amount or date due, in which case only the
amount not being contested will be included as Indebtedness, plus (j) all
obligations of the kind referred to in clauses (a) through (i) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any lien on property (including accounts and
contract rights) owned by the Company or any of the Subsidiaries, whether or not
the Company or such Subsidiary has assumed or become liable for the payment of
such obligation, plus (k) any fees, penalties (excluding pre-payment fees and
penalties), accrued interest or other expenses for obligations of the kind
referred to in clauses (a) through (j) above.
(lv) “Indemnification Claim” means a claim for indemnification under Article 13.
(lvi) “Indemnitee” means the Party seeking indemnification hereunder.
(lvii) “Indemnitor” means the Party against whom indemnification is sought
hereunder.
(lviii) “Intellectual Property Rights” shall mean the following intangible
property and rights, interests and protections, however arising, pursuant to the
Laws of any jurisdiction throughout the world: (i) trademarks, service marks,
trade names, brand names, logos, trade dress and other proprietary indicia of
goods and services, whether registered, unregistered or arising by Law, and all
registrations and applications for registration of such trademarks, including
intent-to-use applications, and all issuances, extensions and renewals of such
registrations and applications,

- 8 -

--------------------------------------------------------------------------------




together with the goodwill associated with any of the foregoing; (ii) internet
domain names, whether or not trademarks, registered in any generic top level
domain or country-code level domain; (iii) original works of authorship in any
medium of expression, whether or not published, all copyrights and databases
(whether registered, unregistered or arising by Law), all registrations and
applications for registration of such copyrights, and all issuances, extensions
and renewals of such registrations and applications; (iv) patented and
patentable designs and inventions, all design, plant and utility patents,
letters patent, utility models, pending patent applications and provisional
applications and all issuances, divisions, continuations, continuations-in-part;
reissues, extensions, reexaminations and renewals of such patents and
applications; and (v) trade secrets under applicable Law, and confidential or
proprietary production information, customer lists, know-how, formulas,
databases, production information, compounds and other confidential or
proprietary business information.
(lix) “Inventory” means all raw materials, work-in-progress, samples held in the
Ordinary Course of Business and physically in the warehouses and properties of
the Company Group and finished goods wherever located.
(lx) “IP Risks” means any Litigation introduced or claim made against the
Company and/or the Subsidiaries alleging infringement, violation or
misappropriation of a Third Party’s Intellectual Property Rights as a result of
the manufacturing or distribution of any product by the Company and/or the
Subsidiaries during the period prior to and ending on the Closing Date and
subject to the determination of any Losses resulting from (i) such Litigation by
virtue of a final and non-appealable judgment, arbitral award or similar binding
decision by the relevant Governmental Authority or (ii) such claim by virtue of
full and final satisfaction, release and settlement of such claim.
(lxi) “IRS” means the Internal Revenue Service of the United States.
(lxii) “IVC US” means IVC US, Inc., a Georgia corporation and a Subsidiary.
(lxiii) “Key Personnel” means those Employees listed on Schedule
1.1(a)(lxiii)    .
(lxiv) “Knowledge” or “Known” as used with respect to a Person (including
references to such Person being aware of a particular matter) means the actual
knowledge of such Person and the knowledge that such Person should have had
given such Person’s position and responsibilities; provided that as used with
respect to the Company and its Subsidiaries means the Knowledge of only the
individuals set forth on Schedule 1.1(a)(lxiv).
(lxv) “Labor Claims” means material claims, investigations, charges, citations,
hearings, consent decrees, or litigation by any Person concerning: wages,
compensation, bonuses, commissions, awards, or payroll deductions; equal
employment or human rights violations regarding race, color, religion, sex,
national origin, age, handicap, veteran's status, marital status, disability, or
any other recognized class, status,

- 9 -

--------------------------------------------------------------------------------




or attribute under any federal, state, local or foreign equal employment Law
prohibiting discrimination, retaliation and/or harassment; illegal or unfair
labor practices pursuant to the U.S. National Labor Relations Act; formal
grievances (to the extent foreseen under applicable Law) or arbitrations
pursuant to current or expired collective bargaining agreements; occupational
safety and health; federal, state, or local leave laws; workers' compensation;
wrongful termination, invasion of privacy or defamation; any law related to
whistleblowers; Immigration Laws or any other claim based on the employment
relationship or termination of the employment relationship.
(lxvi) “Law” means any code, directive, law (including common law), statute or
regulation.
(lxvii) “Leased Real Property” means all real property described on Schedule 4.8
that is not owned by the Company that the Company either occupies or uses or has
the right to occupy or use, together with all Improvements thereon (including
construction in progress) and appurtenances thereto located on such real
property.
(lxviii)    “Liabilities” shall mean any and all Indebtedness, liabilities and
obligations, whether accrued, fixed or contingent, mature or inchoate, known or
unknown, reflected on a balance sheet or otherwise, including those arising
under any Law or any judgment of any court of any kind or any award of any
arbitrator of any kind, and those arising under any Contract, commitment or
undertaking (and, for the avoidance of any doubt, where the term “liability” or
“liabilities” is used in this Agreement in lower case, such term shall not bear
the meaning ascribed in this definition, but shall be construed in accordance
with Luxembourg law).
(lxix) “License” means any license, franchise, notice, permit, easement, right,
certificate, authorization, approval or filing to which any Person is a party or
that is or may be binding on any Person or its securities, property or business.
(lxx) “Lien” means all mortgages, pledges, security interests, usufructs
(“usufruit”), options, rights of first refusal, easements (“servitude”), or any
other Third Party rights of any kind.
(lxxi) “Litigation” means any suit, action, proceeding, arbitration, cause of
action, claim, criminal prosecution or investigation commenced, brought,
conducted or heard by or before any Governmental Authority.
(lxxii) “Losses” shall mean any and all damages, losses, liabilities, penalties,
judgments, settlements, claims, payments, fines, interest, costs, Taxes and
expenses (including the reasonable costs and expenses of attorneys incurred in
the defense thereof), but excluding consequential damages, special damages,
incidental damages (other than arising by reason of or resulting from efforts to
mitigate Losses), indirect or punitive damages (other than such damages awarded
to any third party against an Indemnified Party) and for the avoidance of any
doubt a contingent liability shall not constitute Loss unless and until such
liability becomes an actual liability.

- 10 -

--------------------------------------------------------------------------------




(lxxiii)    “Management Accounting Principles” means the management accounting
principles attached as Schedule 1.1(a)(lxxiii) .
(lxxiv)    “Marketing Commencement Date” means the date on which the closing
conditions in Sections 7.1 and 7.2 have been satisfied.
(lxxv) “Market Disruption” means any change, event, occurrence, fact or
circumstance, the effect of which is both material and adverse to the ability of
Purchaser to secure financing through the capital markets on terms reasonably
favorable to Purchaser, including changes in general economic conditions and
changes in the financial, credit, banking, currency or capital markets in
general (whether in the United States, the European Union or otherwise);
provided that a Market Disruption may only occur once and shall only be deemed
to exist for a maximum of an aggregate of 15 Business Days, after which any
change, event, occurrence, fact or circumstance that would otherwise constitute
a Market Disruption shall not be deemed to constitute a Market Disruption.
(lxxvi)    “Material Adverse Effect” means any fact, circumstance, occurrence,
change or event that has a material adverse effect on the business, results of
operations or financial condition of the Company and its Subsidiaries, taken as
a whole, other than any fact, circumstance, occurrence, change or event
resulting from, relating to or arising out of: (i) changes in general economic
conditions in any of the markets, industries or geographical areas in which the
Company or any of its Subsidiaries operate (except to the extent that such
changes materially and disproportionately have a greater adverse impact on the
Company and its Subsidiaries, taken as a whole, as compared to the adverse
impact such changes have on other Persons operating in the same industries as
the Company and its Subsidiaries operate); (ii) any change in the financial,
credit, banking, currency or capital markets in general (whether in the United
States, the European Union, Russia or any other country in which the Company or
any of its Subsidiaries operate) or changes in currency exchange rates or
interest rates or currency fluctuations; (iii) acts of God or other calamities,
national or international political or social conditions, including the
engagement by any country in hostilities, whether commenced before or after the
date hereof, and whether or not pursuant to the declaration of a national
emergency or war, or the occurrence of any military or terrorist attack; (iv)
changes in Law, IFRS or GAAP in any relevant country or other accounting
requirements or principles imposed upon the Company and its Subsidiaries,
including, in each case, the interpretations thereof; (v) any actions taken, or
failures to take action, as contemplated or permitted by the Purchase Documents
or to which Purchaser or Parent has consented; or (vi) the announcement of the
sale or potential sale of the Company or the other Proposed Transactions, or the
announcement or the taking of any action contemplated by this Agreement or the
other Purchase Documents, including by reason of the identity of Purchaser and
Parent or any plans or intentions of Purchaser or Parent with respect to the
conduct of the businesses of any of the Company or any of its Subsidiaries,
including any impact thereof on relationships, contractual or otherwise, with
customers, suppliers and/or employees.

- 11 -

--------------------------------------------------------------------------------




(lxxvii)     “Most Recent Audited Balance Sheet” means the audited consolidated
balance sheet of the Company as at December 31, 2013; provided, however, from
and after the delivery of the 2014 Audited Financial Statements, “Most Recent
Audited Balance Sheet” shall mean the December 31, 2014 Audited Financial
Statements.
(lxxviii) “Offsite Migration” means the migration of Hazardous Materials onto or
under such parcel discharged, dumped, released, spilled, leaked, buried or
disposed of on or from land neighboring such parcel.
(lxxix)    “Optionholder” means the individuals listed on Schedule 4.3(d) as
holding options in the Company or a Subsidiary.
(lxxx)    “Order” means any decree, injunction, judgment, order, ruling, writ,
quasi-judicial decision or award or administrative decision or award of any
federal, state, local, foreign or other court, arbitrator, mediator, tribunal,
administrative agency or Governmental Authority to which any Person is a party
or that is or may be binding on any Person or its securities, assets or
business.
(lxxxi)    “Ordinary Course of Business” means the following: an action taken by
a Person will be deemed to have been taken in the Ordinary Course of Business
only if that action is generally consistent in nature, scope and magnitude with
similar past practices of such Person and is taken in the ordinary course of the
normal, day-to-day operations of such Person.
(lxxxii)     “Other Conditions Precedent” means the closing conditions set out
in Article 7, Article 8 and Article 9 that can only be satisfied at Closing.
(lxxxiii) “Owned IP” means the registered and material unregistered Intellectual
Property Rights owned by the Company and its Subsidiaries.
(lxxxiv) “Parent Common Stock” means the $.01 par value common stock of Parent.
(lxxxv) “Parent Common Stock Consideration” means 805,811 shares of Parent
Common Stock, provided that in the event of any stock split, recapitalization or
other adjustment in relation to the Parent Common Stock after the date hereof,
the Parent Common Stock Consideration shall be appropriately adjusted such that
Seller is not prejudiced thereby.
(lxxxvi) “Parent Financial Statements” means the consolidated balance sheets
(including related notes and schedules, if any) of the Parent as of September
27, 2014 and as of December 31, 2013 and the related statements of income,
changes in shareholders' equity, and cash flows (including related notes and
schedules, if any) for the nine months ended September 27, 2014, and for each of
the three fiscal years ended December 31, 2013, 2012 and 2011, as filed by the
Parent in the SEC Documents.

- 12 -

--------------------------------------------------------------------------------




(lxxxvii) “Parent Group” means Parent and its Related Persons from time to time.
(lxxxviii) “Party” means any party hereto and “Parties” means all parties
hereto.
(lxxxix) “Permit” means any Governmental Authority approval, authorization,
certificate, easement, filing, franchise, license, notice, permit, or right to
which any Person is a party or that is or may be binding upon or inure to the
benefit of any Person or its securities, assets, or business.
(xc) “Permitted Encumbrances” means (i) those encumbrances set forth on or
disclosed in the Disclosure Schedule; (ii) mechanics’, carriers’, workmen’s,
repairmen’s liens or other like encumbrances arising or incurred in the ordinary
course of business, to the extent the underlying payment for such liens or
encumbrances is not yet due and payable; (iii) encumbrances arising under
original purchase price conditional sales contracts and equipment leases with
third parties entered into in the ordinary course of business and liens for
Taxes that are not due and payable or that may thereafter be paid without
penalty or that are being contested in good faith by appropriate proceedings;
(iv) all rights reserved to or vested in any Governmental Authority to control
or regulate any asset or property in any manner and all Laws applicable to
assets or properties; (v) other imperfections of title or encumbrances, if any,
that do not, individually or in the aggregate, materially impair the continued
use and operation of the Company’s assets in the conduct of its business as
presently conducted; (vi) easements, covenants, rights-of-way and other similar
restrictions of record; (vii) any conditions that may be shown by a current,
accurate survey or physical inspection of any real property made prior to
Closing that do not, individually or in the aggregate, materially impair the
continued use and operation of the Company’s assets in the conduct of its
business as presently conducted; and (viii) (A) zoning, building and other
similar restrictions, (B) Encumbrances that have been placed by any developer,
landlord or other third party on property over which the Company has easement
rights and (C) unrecorded easements, covenants, rights-of-way and other similar
restrictions, none of which items set forth in this clause (viii), in the
aggregate, materially impair the continued use and operation of real property
used in the conduct of the business of the Company as presently conducted.
(xci) “Person” means a natural person or any legal, commercial or governmental
entity, such as, but not limited to, a corporation, general partnership, joint
venture, limited partnership, limited liability company, limited liability
partnership, trust, business association, group acting in concert, or any person
acting in a representative capacity.
(xcii) “Proposed Transactions” means the transactions contemplated by this
Agreement and the other Purchase Documents.
(xciii) “Purchase Documents” means this Agreement, the Escrow Agreement, the
Warehouse Purchase Agreements, the Registration Rights Agreement, the

- 13 -

--------------------------------------------------------------------------------




Transition Services Agreement and the other documents or agreements to be
executed in connection herewith.
(xciv) “Purchaser Group” means Parent, Purchaser and their Related Persons from
time to time.
(xcv) “Purchaser Indemnitees” means Parent, Purchaser and their officers,
employees, agents and other Related Persons.
(xcvi) “Purchaser Release” means a release, in substantially the form attached
hereto as Exhibit A with respect to (i) all claims and potential claims against
Seller or any of its Related Persons by any member of the Company Group or such
member’s officers, directors or managers, and (ii) any and all obligations of
Seller and its Related Persons to the Company Group, in each case other than
claims, potential claims or obligations as provided in the Purchase Documents.
(xcvii)    “Real Property” means all real property described on Schedule 4.7
that is owned by the Company or any Subsidiary, and all of the Company’s right,
title, and interest in the Improvements located thereon, together with all water
lines, rights of way, uses, Licenses, hereditaments, tenements, and
appurtenances belonging or appertaining thereto and any and all assignable
warranties of Third Parties with respect thereto.
(xcviii) “Real Property Leases” means any real estate leases (including, any
assignment of a real estate lease or sublease) pursuant to which the Company
leases any Leased Real Property, and any and all assignable warranties of Third
Parties with respect thereto, and any amendments, extensions and renewals of
such real estate leases, including without limitation the U.S. LVT Plant
Development Authority Lease.
(xcix) “Real Property Taxes” means all ad valorem taxes imposed upon the Real
Property and any portion of the Leased Real Property, general assessments
imposed with respect to the Leased Real Property and special assessments upon
the Leased Real Property, whether payable in full or by installments prior to
the Closing Date.
(c) “Registration Rights Agreement” means the agreement to be entered into
between Parent and Seller prior to the Closing pursuant to which Parent will
grant customary registration rights to Seller with respect to the shares of
Parent Common Stock constituting the Parent Common Stock Consideration (such
registration rights to take effect six months after the Closing Date).
(ci) “Related Person” means with respect to a particular individual: (A) each
other member of such individual's Family; (B) any Person that is directly or
indirectly controlled by any one or more members of such individual's Family;
(C) any Person in which any member of such individual's Family holds
(individually or in the aggregate) a Material Interest; and (D) any Person with
respect to which one or more members of such individual's Family serves as a
director, officer, partner, executor or trustee (or in a similar capacity). With
respect to a specified Person other than an

- 14 -

--------------------------------------------------------------------------------




individual: (aa) any Person that directly or indirectly controls, is directly or
indirectly controlled by or is directly or indirectly under common control with
such specified Person; (bb) any Person that holds a Material Interest in such
specified Person; (cc) each Person that serves as a director, officer, partner,
executor or trustee of such specified Person (or in a similar capacity);
(dd) any Person in which such specified Person holds a Material Interest; and
(ee) any Person with respect to which such specified Person serves as a general
partner or a trustee (or in a similar capacity). For purposes of this
definition, (I) ”control” (including “controlling,” “controlled by,” and “under
common control with”) means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise,
and shall be construed as such term is used in the rules promulgated under the
Securities Act; (II) the “Family” of an individual includes (1) the individual,
(2) the individual's spouse, (3) any other natural person who is the parent or
child of the individual or the individual's spouse and (4) any other natural
person who resides with such individual, other than in each case any Person who
acquires such status after the date of this Agreement; and (III) “Material
Interest” means direct or indirect beneficial ownership (as defined in
Rule 13d-3 under the United States Securities Exchange Act of 1934, as amended)
of voting securities or other voting interests representing at least 5% of the
outstanding voting power of a Person or equity securities or other equity
interests representing at least 5% of the outstanding equity securities or
equity interests in a Person. Notwithstanding anything to the contrary in this
Agreement, Balta shall not be a Related Party.
(cii) “Representatives” means, in relation to a Person, its respective Related
Persons and the directors, officers, employees, agents, advisers, accountants
and consultants of that Person and/or of its respective Related Persons.
(ciii) “Rights” means all arrangements, calls, commitments, contracts, options,
rights to subscribe to, scrip, understandings, warrants, or other binding
obligations of any character whatsoever relating to, or securities or rights
convertible into or exchangeable for, shares of a Person or by which a Person is
or may be bound to issue additional shares or other Rights.
(civ) “Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated persons or entities maintained by the
Office of Foreign Assets Control of the U.S. Department of the Treasury
(including, without limitation, the List of Specially Designated Nationals and
Blocked Persons and the Sectoral Sanctions Identifications List), the U.S.
Department of State, the United Nations Security Council, the European Union or
any European Union member state or (b) any person or entity owned 50% or greater
by any such person or entity described in the foregoing clause (a).
(cv) “Sanctions” means economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. federal
government, including those administered by the Office of Foreign Assets Control
of the U.S. Department of the Treasury or the U.S. Department of State, or (b)
the United

- 15 -

--------------------------------------------------------------------------------




Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.
(cvi) “Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002, as amended, and
the rules and regulations promulgated thereunder, or any successor statute,
rules or regulations thereto.
(cvii) “SEC Documents” means all forms, proxy statements, registration
statements, reports, schedules, and other documents filed, or required to be
filed, by a party or any of its Related Persons with any Governmental Authority
pursuant to the Securities Laws.
(cviii) “Securities Act” means the United States Securities Act of 1933, as
amended.
(cix) “Securities Laws” means the Securities Act, the Exchange Act, the
Sarbanes-Oxley Act, the Investment Company Act of 1940, as amended, the
Investment Advisors Act of 1940, as amended, the Trust Indenture Act of 1939, as
amended, and the rules and regulations of any Governmental Authority promulgated
thereunder.
(cx) “Seller Indemnitees” means Seller and its officers, directors, managers,
general partners, shareholders, members, partners, employees, agents and its
other Related Persons.
(cxi) “Seller Release” means a release, in substantially the form attached
hereto as Exhibit B with respect to (i) all claims and potential claims by
Seller against any member of the Company Group or such member’s officers,
directors or managers, and (ii) any and all obligations of the Company Group to
Seller, in each case other than claims, potential claims or obligations as
provided in the Purchase Documents.
(cxii) “Shareholder Loan Interest” means interest, yield and return that has
accrued or will accrue up to the Closing Date, provided that provisions in the
Shareholder Loans requiring sufficiently available funds, that the relevant
debtor company will not become insolvent and other conditions shall be deemed
for the purpose of this definition to have been satisfied.
(cxiii) “Shareholder Loans” means the loans and bonds listed on Schedule
1.1(a)(cxiii).
(cxiv) “Shaw Contract” means the supply agreement dated September 14, 2010
between IVC US and IVC NV as suppliers and Shaw Industries Group, Inc. as
purchaser.
(cxv) “Specified Environmental Risks” means those environmental matters listed
on Schedule 1.1(a)(cxv).
(cxvi) “Specified Indebtedness” means the Indebtedness listed on Schedule
1.1(a)(cxvi).

- 16 -

--------------------------------------------------------------------------------




(cxvii)    “Specified Litigation Risks” means (a) the proceedings initiated
before the Commercial Court (Rechtbank van Koophandel) of Kortrijk but currently
pending before the Court of Appeal (Hof van Beroep) of Ghent concerning the
agreement for the supply / purchase of wood dust dated 3 December 2003 between
Nacospan N.V. and Spanolux S.A., and (b) the dispute between Välinge Flooring
Technology AB (Välinge) and Spanolux N.V. Divisie Balterio relating to Välinge’s
German utility model DE 20 2012 007 012 U1 (infringement and cancellation
proceedings).
(cxviii)     “Specified Subsidies Risks” means the agreement entered into
between the Walloon Region and Spanolux NV, dated July 1, 2002 and the decision
of the European Commission nr. N 210/2003 pursuant to which Spanolux NV may be
required to reimburse subsidies received if it does not achieve certain
investment program targets.
(cxix) “Statutory Accounting Principles” means Luxembourg GAAP implemented by
the Company as described in Schedule 1.1(a)(cxix) .
(cxx) “Tax” means any federal, state, county, local, or foreign tax, charge,
fee, levy, impost, duty, or other assessment, including income, gross receipts,
excise, employment, sales, use, transfer, recording, license, payroll,
franchise, severance, documentary, stamp, occupation, windfall profits,
environmental, federal highway use, commercial rent, customs duty, shares,
paid-up capital, profits, withholding, social security, single business and
unemployment, disability, real property, personal property, registration, ad
valorem, value added, goods and services, alternative or add-on minimum,
estimated, or other tax, incompatible State aid recovered by any Governmental
Authority or governmental fee of any kind whatsoever, imposed or required to be
withheld by any Governmental Authority, including any interest, penalties, and
additions imposed thereon or with respect thereto, and including liability for
the Taxes of any other person under Treasury Regulations Section 1.1502-6 (or
any similar provision of state, local, or foreign law), as a transferee or
successor, by contract, or otherwise.
(cxxi) “Taxing Authority” means the IRS and any other federal, state, local or
foreign Governmental Authority responsible for the administration of any Tax.
(cxxii) “Tax Benefit” means any deduction or loss that may be claimed for Tax
purposes by an Indemnitee.
(cxxiii)    “Tax Return” means any return (including any informational return)
report, statement, schedule, notice, certificate, form or other document or
information filed with or submitted to, or required to be filed with or
submitted to any Taxing Authority in connection with the determination,
assessment, collection or payment of any Tax or in connection with the
administration, implementation or enforcement of compliance with any legal
requirement relating to any Tax.
(cxxiv)     “Third Party” means any Person other than a Party.

- 17 -

--------------------------------------------------------------------------------




(cxxv) “Third Party Claim” means any Litigation instituted against the
Indemnitee which, if prosecuted successfully, would be a matter for which the
Indemnitee is entitled to indemnification under this Agreement (including
Article 14).
(cxxvi)     “Third Party Service Provider” means a Third Party that provides
outsourcing or other data or IT-related services for the Company Group.
(cxxvii) “Transaction Expenses” means (a) any amounts that are payable by a
member of the Company Group as a result of an action taken or directed by Seller
or, prior to Closing, a member of the Company Group to (x) counsel to the
Company Group or Seller, and (y) any other transaction advisor engaged by the
Company, any Subsidiary or Seller, including accountants and data room
administrators, in connection with this Agreement and the Proposed Transactions,
(b) all amounts (other than the Warehouse Purchase Price and payments in respect
of the Shareholder Loans including the Shareholder Loan Interest) that are
payable by any member of the Company Group to directors, officers, consultants
or employees of the Company or any Subsidiary as a result of the execution of
this Agreement or the consummation of the Proposed Transactions, (c) all costs
and expenses relating to the Restructuring, (d) all amounts (other than the
Warehouse Purchase Price and payments in respect of the Shareholder Loans
including the Shareholder Loan Interest) that are payable to Seller or Related
Persons of Seller by the Company or any Subsidiary as a result of the execution
of this Agreement or the consummation of the Proposed Transactions; provided,
that in the case of each of clauses (a) through (d), such expenses are incurred
prior to or at the Closing and are paid or payable after December 31, 2014. Any
component of Transaction Expenses not denominated in Euros shall be converted
into Euros by reference to the World Market Fix rate as of 11:00am New York Time
on the fourth Business Day immediately preceding the Closing Date. For the
avoidance of doubt, expenses incurred at the direction of Purchaser, Parent or
their Representatives other than as set forth in the Purchase Documents are not
“Transaction Expenses”.
(cxxviii) “Transition Services Agreement” means the transition services
agreement to be entered into between Baltisse N.V. and the provider of
transition services pursuant to Section 6.16.
(cxxix)    “Treasury Regulations” means the Federal income tax regulations
promulgated under the Code, as such regulations may be amended from time to
time.
(cxxx)    “U.S. LVT Plant” means that certain manufacturing facility located at
101 IVC Drive, Dalton, Georgia 30721, United States, together with the land on
which it is situated and all other improvements located thereon and
appurtenances thereto.
(cxxxi)    “U.S. LVT Plant Development Authority Documents” means the U.S. LVT
Plant Development Authority Lease, together with all other Bond Documents (as
defined in the U.S. LVT Plant Development Authority Lease) evidencing or
otherwise entered into in connection with the issuance revenue bond(s) by the

- 18 -

--------------------------------------------------------------------------------




Development Authority in the maximum principal amount of $170,000,000 to finance
the acquisition and/or construction of the U.S. LVT Plant and certain equipment
and other personal property affixed or appurtenant thereto or located or
to-be-located thereon.
(cxxxii) “U.S. LVT Plant Development Authority Lease” means that certain Lease
Agreement by and between the Development Authority and IVC US, dated as of July
1, 2014, concerning the terms under which IVC US leases the U.S. LVT Plant from
the Development Authority.
(cxxxiii) “U.S. LVT Plant Remaining Capex Amount” means €35,877,000.
(cxxxiv) “U.S. Real Property” means the Real Property, if any, located in the
United States.
(cxxxv) “Vehicles” means all motor vehicles, trucks, forklifts, and other
rolling stock and all assignable warranties of Third Parties related thereto.
(cxxxvi) “Warehouse” means that certain warehouse located at Nijverheidslaan 29,
8580 Avelgem, Belgium leased by Baltissimmo to IVC NV.
(cxxxvii) “Warehouse Freehold” means the residual rights (tréfonds) over the
Warehouse held by the Company.
(cxxxviii) “Warehouse Leasehold” means the long term lease right
(erfpacht/emphytéose) over the Warehouse held by Baltissimmo.
(cxxxix) “Warehouse Purchase Documents” means those documents relating to the
purchase of the Warehouse to be negotiated in good faith between Purchaser or
its Related Party and Baltissimmo between the date of this Agreement and the
Closing Date in accordance with Section 2.5.
(cxl) “Warehouse Purchase Price” means the price to be paid for the Warehouse
Leasehold as determined in accordance with Section 2.5.
(cxli) “Warehouse Valuation” means the value of the Warehouse determined by the
Warehouse Valuer.
(cxlii)    “Warehouse Valuer” means BVBA Landmeter Pol Hautekiet or, if BVBA
Landmeter Pol Hautekiet is unwilling or unable to act as the valuer of the
Warehouse as contemplated by this Agreement, such other Chartered Surveyor as
the Parties shall agree in good faith or, failing such agreement, the president
of the commercial court of Kortrijk shall nominate.
(cxliii)    “World Market Fix” rate means the 4pm London time WM/Reuters Euro to
USD exchange rate distributed by World Markets Co.

- 19 -

--------------------------------------------------------------------------------




(b)    The titles and headings included in this Agreement are for convenience
only and shall not be taken into account in the interpretation of the provisions
of this Agreement.
(c)    The Schedules and Exhibits to this Agreement form an integral part hereof
and any reference to this Agreement includes the Schedules and Exhibits and vice
versa.
(d)    The original version of this Agreement has been drafted in English.
Should this Agreement be translated into French or any other language, the
English version shall prevail among the Parties to the fullest extent permitted
by Luxembourg law, provided, however, that whenever French translations of
certain words or expressions are contained in the original English version of
this Agreement, such translations shall be conclusive in determining the
Luxembourg legal concept(s) to which the Parties intended to refer.
(e)    The words “herein”, “hereof”, “hereunder”, “hereby”, “hereto”, “herewith”
and words of similar import shall refer to this Agreement as a whole and not to
any particular clause, paragraph or other subdivision.
(f)    The words “include”, “includes”, “including” and all forms and
derivations thereof shall mean including but not limited to.
(g)    All periods of time set out in this Agreement shall be calculated from
midnight to midnight. They shall start on the day following the day on which the
event triggering the relevant period of time has occurred. The expiration date
shall be included in the period of time. If the expiration date is a Business
Day, the expiration date shall be postponed until the next Business Day. Unless
otherwise provided herein, all periods of time shall be calculated in calendar
days. All periods of time consisting of a number of months (or years) shall be
calculated from the day in the month (or year) when the triggering event has
occurred until the eve of the same day in the following month(s) (or year(s))
(“de quantième à veille de quantième”).
(h)    Unless otherwise provided herein, all references to a fixed time of a day
shall mean Luxembourg time.
(i)    The terms set forth below shall have the meanings ascribed thereto in the
referenced sections:


Term
Page


 
 
Additional Amount
24


Adjustment Report
23


Agreement
1


Balcaen
1


Base Amount
21


Claim Resolution Period
74


Closing
26



 
Term
Page


 
 
Closing Date
26


Company
1


Continuing Employees
61


De Minimis Amount
76


DOJ
58


EBITDA Adjustment
22


Estimated Purchase Price
22





- 20 -

--------------------------------------------------------------------------------




Estimated Purchase Price Statement
22
FCPA
49
FTC
58
Governing Documents
30
Governmental Antitrust Authority
58
Indemnification Claim Notice
74
Independent Accounting Firms
24
Key Personnel Term Sheets
1
Material Contracts
36
Maximum Amount
76
Negotiation Period
24
New Company Plans
62
Non-U.S. Benefit Plans
46
NYSE
54
Objection Notice
23
Other Shareholder
1
Outside Date
72
Parcel
33
Parent
1
Parent SEC Reports
52
Payoff Letters
27

 
Positive EBITDA Difference
22


Pre-December 31 Tax Period
79


Purchase Price
21


Purchaser
1


Release Date
75


Restricted Period
68


Restricted Territory
68


Restructuring
65


Seller
1


Shareholder Loan Payoff Letters
28


Shares
1


Shortfall Amount
24


Straddle Period
79


Subsidiaries
31


Subsidiary
31


Tax Indemnity
79


Tax Sharing Agreement
48


Threshold Amount
76


U.S. Benefit Plans
44


WARN Act
43


 
 




ARTICLE 2    PURCHASE AND SALE OF THE SHARES
2.1
    Purchase and Sale of the Shares.

On and subject to the terms and conditions of this Agreement, at the Closing,
Seller shall sell, and Purchaser shall purchase, all of Seller’s right, title,
and interest in and to the Shares. Seller shall transfer and convey the Shares
and Purchaser shall purchase, the Shares free and clear of any and all Liens.
2.2
    Purchase Price.

(a)    The purchase price for the Shares shall be an amount equal to, without
duplication:
(i) €1,008,000,000 (the “Base Amount”); minus
(ii) the amount of Indebtedness; minus
(iii) the amount of Transaction Expenses; minus
(iv) the Warehouse Purchase Price; plus
(v) the amount of Cash;
the amount calculated pursuant to this sentence, the “Purchase Price”.

- 21 -



--------------------------------------------------------------------------------




(b)    The Base Amount presented in paragraph (a) above is based on an
assumption that the EBITDA for the Company Group for the twelve months ended
December 31, 2014 is equal to or greater than €101,500,000. In the event that
the EBITDA for the Company Group for the twelve months ended December 31, 2014
as derived from the 2014 Management Accounts (applying the Management Accounting
Principles) is less than €101,500,000, then the Base Amount shall be reduced by
an amount equal to 9.93 times the difference thereof, rounded up to the nearest
whole Euro (the “EBITDA Adjustment”).
(c)    In the event that the EBITDA for the Company Group for the twelve months
ended December 31, 2014 as derived from the 2014 Management Accounts (applying
the Management Accounting Principles) is greater than €101,500,000 (such
difference being the “Positive EBITDA Difference”), then any Shortfall Amount
that would otherwise be payable by Seller pursuant to Section 2.4(f) shall be
reduced by an amount equal to 9.93 times the Positive EBITDA Difference, rounded
up to the nearest whole Euro.
(d)    Not later than the Marketing Commencement Date, Seller shall prepare and
deliver to Purchaser a statement, certified by an authorized signatory of the
Company (the “Estimated Purchase Price Statement”), setting forth Seller’s good
faith estimate of the Purchase Price as of the Closing Date (the “Estimated
Purchase Price”), including the amount of the EBITDA Adjustment or the Positive
EBITDA Difference, if any, together with reasonable supporting detail.
(e)    After receipt of the Estimated Purchase Price Statement and prior to the
second Business Day prior to the anticipated Closing Date, Purchaser may notify
Seller in the event that it disputes any aspect of the Estimated Purchase Price
Statement and Purchaser and Seller shall negotiate in good faith to resolve such
dispute. If Purchaser and Seller agree upon the amounts set forth in the
Estimated Purchase Price Statement, then the Estimated Purchase Price set forth
therein shall be deemed to apply for purposes of this Agreement. If Purchaser
and Seller fail to agree upon the amounts set forth in the Estimated Purchase
Price Statement at least one Business Day before the anticipated Closing Date,
neither Purchaser nor Seller shall delay the Closing because of such failure to
agree and the Estimated Purchase Price set forth in the Estimated Purchase Price
Statement delivered by Seller shall be deemed to apply for purposes of this
Agreement. However, the occurrence of the Closing shall not constitute a waiver
of Purchaser’s right to proceed to the determination procedure set out in
Section 2.4.
2.3    Payment of Estimated Purchase Price.
(a)    On the Closing Date, Purchaser shall pay (i) to Seller the Estimated
Purchase Price minus the Escrow Amount and minus €100,000,000, (ii) to Seller
the Parent Common Stock Consideration, (iii) to Baltissimmo NV the Warehouse
Purchase Price, (iv) to the Company, the amounts set forth on the Shareholder
Loan Payoff Letters (which the Company shall then immediately pay to the holders
of the Shareholder Loans), (v) to the Company, the amounts set forth on the
Payoff Letters (which the Company shall then immediately pay to the holders of
the Specified Indebtedness), and (vi) to the Escrow Agent the Escrow Amount to
be held and administered by the Escrow

- 22 -



--------------------------------------------------------------------------------




Agent in accordance with the terms of the Escrow Agreement. All such payments,
other than the Parent Common Stock Consideration, shall be wire transfers of
immediately available funds. Amounts with respect to Specified Indebtedness that
are stated in the Payoff Letters to be payable in United States dollars shall be
paid by Purchaser in United States dollars.
(b)    Any payment to be made by wire transfer of immediately available funds
pursuant to this Agreement by Purchaser shall be made to the bank accounts
nominated by Seller, such details to be provided by Seller in writing to
Purchaser at least three Business Days prior to the due date for payment. Unless
otherwise agreed by each Party in writing, any payments by wire transfer under
this Agreement shall be in immediately available funds in Euros without any
withholding (except as otherwise provided in accordance with Section 3.5),
set-off, deduction or counterclaim. All payments shall be made by electronic
transfer on the due date for payment and receipt of the amount due shall be an
effective discharge of the relevant payment obligation.
2.4    Post-Closing Adjustment.
(a)    In the event that (i) Purchaser has timely notified Seller in accordance
with Section 2.2(e) that it disputes the Estimated Purchase Price Statement,
(ii) the Parties were unable to resolve the dispute prior to the Closing, and
(iii) provided that the amount by which Purchaser disputes the Estimated
Purchase Price exceeds an amount equal to 9.93 times the Positive EBITDA
Difference, as soon as is reasonably practicable after the Closing Date but not
more than 30 days after the Closing Date, Purchaser shall prepare and deliver to
Seller a written statement showing in reasonable detail Purchaser’s computation
of the Purchase Price (the “Adjustment Report”) together with reasonable
supporting detail, which Adjustment Report shall be prepared in accordance with
this Agreement and the relevant Accounting Principles on a basis consistent with
that used in the preparation of the Financial Statements and the Management
Accounting Policies. All components of the Purchase Price that can be derived
from the 2014 Audited Financial Statements shall be derived from the 2014
Audited Financial Statements without further adjustment (it being understood
that the EBITDA Adjustment is to be based on the Management Accounting
Principles and that the Transaction Expenses may reflect expenses incurred after
December 31, 2014). In the event that Purchaser has not delivered to Seller an
Adjustment Report in accordance with this Section 2.4 within the period of 30
days following the Closing Date, the Estimated Purchase Price set forth in the
Estimated Purchase Price Statement shall be deemed final, conclusive and
binding.
(b)    Upon receipt of the Adjustment Report, Seller shall review the Adjustment
Report and shall promptly, but in any event within 30 days following such
receipt, notify Purchaser of any objection Seller has to Purchaser’s computation
of the Purchase Price in the Adjustment Report by describing in reasonable
detail in a written notice to Purchaser (the “Objection Notice”) Seller’s
objection to Purchaser’s computation of the Purchase Price. If Seller does not
deliver an Objection Notice within such 30 day period, then Seller shall be
deemed to have accepted the Adjustment Report, and the Purchase Price set forth
in the Adjustment Report shall be deemed final, conclusive and binding. In the
event of timely delivery of an Objection Notice, Seller and Purchaser shall
immediately

- 23 -



--------------------------------------------------------------------------------




attempt, in good faith, to resolve all disputes between Seller and Purchaser
concerning any matter set forth in the Objection Notice within a period of 30
days (the “Negotiation Period”).
(c)    If Seller and Purchaser are unable to agree upon the Purchase Price
during the Negotiation Period, then Seller and Purchaser shall each nominate an
independent accounting firm (collectively, the “Independent Accounting Firms”),
which shall determine the Purchase Price. Purchaser and Seller shall instruct
the Independent Accounting Firms to deliver their written determination to
Seller and Purchaser no later than the 45th day following the date on which the
remaining differences are referred to the Independent Accounting Firms or such
other date as may be specified by the parties, which written determination shall
(i) be in accordance with (A) this Agreement (including paragraph (a) above) and
(B) to the extent not derivable pursuant to clause (A), the Accounting
Principles applied in a manner that is consistent with that used in the
preparation of the Financial Statements and, in relation to the EBITDA
Adjustment, the Management Accounting Principles, (ii) be based solely on
presentations and written submissions by Seller and Purchaser to the Independent
Accounting Firms, and not by independent review, (iii) set forth in reasonable
detail the basis for the Independent Accounting Firms’ final determination of
the Purchase Price and (iv) absent manifest error, be final, conclusive,
non-appealable and binding on the Parties. In determining each disputed item,
the Independent Accounting Firms may not assign a value to such item greater
than the greatest value for such item claimed by either Seller or Purchaser or
less than the lowest value for such item claimed by either Seller or Purchaser.
Seller and Purchaser shall make available to the Independent Accounting Firms
and to each other all relevant books and records and working papers (including
access to personnel at the Company, Seller and Purchaser who prepared, or in the
case of Seller reviewed, the Adjustment Report) and all other items reasonably
requested by the Independent Accounting Firms. The fees and expenses (including
VAT) of each Independent Accounting Firm shall be borne by the relevant
instructing party.
(d)    If the Independent Accounting Firms cannot resolve the remaining
differences within the period of 45 days referred to in Section 2.4(c), such
remaining differences shall be resolved by arbitration in accordance with the
dispute resolution procedures set forth in Section 15.12 of this Agreement.
(e)    If the Purchase Price as finally determined pursuant to this Agreement
exceeds the Estimated Purchase Price (the amount of such excess, the “Additional
Amount”), then within five Business Days following such determination, Purchaser
shall pay to Seller the Additional Amount by wire transfer of immediately
available funds without any withholding (except as permitted by Section 3.5),
set-off, deduction or counterclaim.
(f)    If the Estimated Purchase Price exceeds the Purchase Price as finally
determined pursuant to this Agreement (the amount of such excess, the “Shortfall
Amount”), then Seller shall pay to Purchaser, within five Business Days
following such determination, an amount equal to (i) the Shortfall Amount, minus
(ii) an amount equal to 9.93 times the Positive EBITDA Difference, rounded up to
the nearest whole Euro (up to

- 24 -



--------------------------------------------------------------------------------




the Shortfall Amount), by wire transfer of immediately available funds without
any withholding (except as permitted by Section 3.5), set-off, deduction or
counterclaim.
(g)    All payments made by the Seller to Purchaser or by Purchaser to the
Seller under this Agreement, other than payments of interest, shall so far as
possible be made by way of adjustment to the Purchase Price.
(h)    If any amount due for payment in accordance with this Agreement is not
paid on the due date for payment, the Person in default shall pay the Default
Interest on such amount from but excluding the due date to and including the
date of actual payment calculated on a daily basis.
2.5    Warehouse.
(a)    The Parties agree the following in relation to the acquisition of the
Warehouse Leasehold:
(i) The Parties shall negotiate in good faith (A) the structure of the
acquisition of the Warehouse Leasehold by Purchaser or a Related Person and the
Warehouse Purchase Documents and (B) the identity of the Warehouse Valuer, and
shall use commercially reasonable efforts to reach such agreement as quickly as
possible and in any event within one month following the date of this Agreement
(the “Warehouse Negotiation Period”).
(ii) In the event that the Parties are unable to reach agreement on the
structure of the acquisition of the Warehouse Leasehold by Purchaser or its
Related Party and the Warehouse Purchase Documents during the Warehouse
Negotiation Period:
(A)
Purchaser shall or shall procure that, on the Closing Date, one of its Related
Parties (other than the entity which owns the Warehouse Freehold) shall purchase
the Warehouse Leasehold and shall sign a notarised purchase deed subject to the
customary terms and conditions for that type of transaction for the Warehouse
Purchase Price; and

(B)
Seller shall procure that Baltissimmo shall sign the above mentioned notarised
transfer deed on the Closing Date and transfer the Warehouse long term lease
free of any Lien (other than Permitted Encumbrances).

(iii) In the event that the Parties are unable to reach agreement on the
identity of the Warehouse Valuer during the Warehouse Negotiation Period, the
president of the commercial court of Kortrijk shall nominate the Warehouse
Valuer.
(iv) Upon agreement or (as the case may be) nomination by the president of the
commercial court of Kortrijk of the Warehouse Valuer, Seller

- 25 -



--------------------------------------------------------------------------------




and Purchaser shall appoint the Warehouse Valuer. The fees and expenses of the
Warehouse Valuer shall be borne equally between Seller and Purchaser.
(v)    The Warehouse Valuer shall within three weeks determine the Warehouse
Valuation, being the fair market value as determined pursuant to the then
current RICS Appraisal and Valuation Standards issued by the Royal Institution
of Chartered Surveyors (Belgian Practices). Absent manifest error, the Warehouse
Valuer’s determination of the Warehouse Valuation shall be final, conclusive,
non-appealable and binding on the Parties.
(vi)    The Warehouse Purchase Price shall be an amount equal to 90% of the
Warehouse Valuation.
2.6    Escrow.
As soon as reasonably practicable and in any event within one month following
the date of this Agreement, Seller and Purchaser shall appoint an Escrow Agent
and enter into an Escrow Agreement on customary terms, provided that: (i) any
rights to direct how the Escrow Amount shall be invested shall be exercised by
Seller, (ii) the fees of the Escrow Agent shall be borne equally between Seller
and Purchaser, (iii) any and all amounts standing to the credit of the escrow
account, including any interest or other return earned on the escrow moneys
shall be released and paid to Seller within 5 Business Days following the
Release Date, and (iv) if the liability of Seller and Purchaser towards the
Escrow Agent is joint and several, Seller and Purchaser shall each bear half of
such liability except to the extent that the relevant claim is caused by the
default or breach by Seller or its Representatives on the one hand or Purchaser
or Parent or their Representatives on the other hand in which case the
defaulting Party shall bear the entire liability towards the Escrow Agent and
shall indemnify and hold harmless the other Parties for any Loss suffered by
it/them as a result thereof. Each Party shall promptly provide to the Escrow
Agent such information as the Escrow Agent may request in connection with the
entry into and performance under the Escrow Agreement.
ARTICLE 3    PROCEDURE FOR CLOSING
3.1
    Time and Place of Closing.

The consummation of the purchase and sale contemplated by this Agreement (the
“Closing”) shall be held at Allen & Overy SCS in Luxembourg, on the earlier to
occur of: (i) the date that is 15 Business Days after the Marketing Commencement
Date provided that on such date the Other Conditions Precedent are satisfied or
waived pursuant to Article 7, Article 8 and Article 9, or (ii) such other date
as Purchaser and Seller may agree in writing, commencing at 10:00 A.M., Central
European Time, or at such other time and place as the Parties may agree in
writing (the date on which the Closing actually occurs is hereinafter referred
to as the “Closing Date”). The 15 Business Day period referred to in clause (i)
above shall be tolled (x) from February 14, 2015 through February 28, 2015, and
(y) for the duration of any Market Disruption that occurs at any time other than
from February 14, 2014 through February 28, 2014. For the avoidance of

- 26 -



--------------------------------------------------------------------------------




doubt, the Parties agree to waive the application of Article 1179 of the
Luxembourg Civil Code.
3.2
    Seller Actions and Deliverables at the Closing.

At the Closing, Seller shall cause each of the following to be delivered:
(a)    the updated shareholders’ register of the Company evidencing the transfer
of the Shares to the Purchaser;
(b)    certified copies of the letters from the directors of the Company and the
Subsidiaries set forth on a schedule to be provided by Purchaser to Seller
between the date hereof and Closing, after consultation with Seller, confirming
their resignation with immediate effect as from the Closing Date;
(c)    a certificate signed on behalf of Seller certifying that the conditions
set forth in Article 8 have been satisfied;
(d)    a statement from each Subsidiary created or organized in the United
States or under the laws of any state in the United States certifying under
penalties of perjury that such Subsidiary is not a U.S. real property holding
corporation within the meaning of Section 897(c)(2) in the form attached as
Exhibit C;
(e)    a certificate of the legal or authorized representatives of the Company
and of Seller containing a true and correct copy of the resolutions duly adopted
by the board of directors or appropriate governing body of each of the Company
and Seller, approving and authorizing each of the Purchase Documents to which
each of the Company and Seller are a party and the Proposed Transactions. The
legal or authorized representatives of the Company and Seller shall also certify
that such resolutions have not been rescinded, revoked, modified, or otherwise
affected and remain in full force and effect;
(f)    the Governing Documents of the Company and of each Subsidiary, certified
as of the Closing Date by the legal or authorized representatives of the Company
or the relevant Subsidiary, as applicable;
(g)    payoff letters from each holder of Specified Indebtedness indicating the
amount required to discharge the Specified Indebtedness in full, including the
amount of any prepayment penalties, fees and other amounts payable as a result
of the repayment of such Specified Indebtedness (such amounts to not, for the
avoidance of any doubt, be treated as Transaction Expenses), and providing for
the release of all Liens securing such Specified Indebtedness upon payment in
full therefor (the “Payoff Letters”);
(h)    payoff letters from each holder of Shareholder Loans indicating the
amount required to discharge the Shareholder Loans in full, including the amount
of any prepayment penalties, fees and other amounts payable as a result of the
repayment of such Shareholder Loans including the Shareholder Loan Interest
(such amounts to not, for the avoidance of any doubt, be treated as Transaction
Expenses), and providing for

- 27 -



--------------------------------------------------------------------------------




the release of any Liens securing such Shareholder Loans upon payment in full
therefor (the “Shareholder Loan Payoff Letters”);
(i)    the Purchase Documents, executed by the Seller or, in the case of the
Warehouse Purchase Documents, Baltissimmo;
(j)    duly executed employment agreements with each of the Key Personnel, on
terms which are consistent with those set out in the Key Personnel Term Sheets;
(k)    duly executed share transfer agreements with the Key Personnel and
Optionholders providing for the transfer of all of their equity interests in the
Company Group to the Company or relevant member of the Company Group in the form
disclosed to Purchaser prior to the date of this Agreement; and
(l)    a duly executed Seller Release.
3.3
Purchaser and Parent Actions and Deliverables at the Closing.

At the Closing, Purchaser and Parent shall cause each of the following to be
delivered:
(a)    to Seller and Baltissimmo N.V. the wire transfers specified in Section
2.3;
(b)    to Seller, the Parent Common Stock Consideration free and clear of all
Liens other than restrictions on transfer provided for by applicable federal and
state securities laws;
(c)    to the Escrow Agent, by wire transfer of immediately available funds to
the account of the Escrow Agent, the Escrow Amount;
(d)    to the Company by wire transfer of immediately available funds such
amount to allow the Company and its Subsidiaries to repay the Specified
Indebtedness (including any accrued interest and prepayment penalties), as
specified in the Payoff Letters;
(e)    to the Company by wire transfer of immediately available funds such
amount to allow the Company and its Subsidiaries to repay the Shareholder Loans
(including the Shareholder Loan Interest) and any prepayment penalties, as
specified in the Shareholder Loan Payoff Letters;
(f)    a certificate dated as of the Closing Date executed by an authorized
officer of each of Purchaser and Parent certifying that the conditions set forth
in Article 9 have been satisfied;
(g)    a certificate executed by the legal or authorized representatives of each
of Purchaser and Parent containing a true and correct copy of resolutions duly
adopted by each of Purchaser's and Parent’s Board of Managers and Board of
Directors, respectively, approving and authorizing each of the Purchase
Documents to which each of Purchaser and Parent is a party and each of the
Proposed Transactions. The secretary or assistant

- 28 -



--------------------------------------------------------------------------------




secretary of Parent and the legal or authorized representatives of Purchaser
shall also certify that such resolutions have not been rescinded, revoked,
modified, or otherwise affected and remain in full force and effect;
(h)    an excerpt from the Crossroad Bank of Enterprises in relation to
Purchaser and a certificate of incumbency of Parent executed by the secretary or
assistant secretary of Parent listing the officers of each of Parent and
Purchaser authorized to execute the Purchase Documents to which each of Parent
and Purchaser is a party and the instruments of assumption on behalf of each of
Parent and Purchaser and certifying the authority of each such officer to
execute the agreements, documents, and instruments on behalf of each of Parent
and Purchaser in connection with the consummation of the Proposed Transactions;
(i)    the Purchase Documents to which each of Parent and Purchaser is a party,
executed by each of Parent and Purchaser, and the Warehouse Purchase Documents
duly executed by the transferee thereunder; and
(j)    a duly executed Purchaser Release.
3.4
Acquisition of Warehouse Leasehold.

At the Closing, Purchaser or its Related Person shall acquire the Warehouse
Leasehold.
3.5
Withholding.

In the event Purchaser determines that any portion of the Purchase Price would
be subject to withholding under applicable Law, Purchaser shall promptly notify
Seller of such determination, but in no event less than 30 days prior to the
Closing Date (unless Purchaser determines that such withholding is required as a
result of an administrative action, judicial decision or change in applicable
Law that occurs less than 35 days prior to the Closing Date, in which event
Purchaser shall promptly notify Seller of such determination). Seller shall
promptly review such determination and shall notify Purchaser of any
disagreement with such determination. Seller and Purchaser shall endeavor in
good faith to resolve any such disputes. If Seller and Purchaser cannot resolve
any dispute regarding any proposed withholding by Purchaser, Seller shall have
the opportunity to deliver to Purchaser, no later than five days prior to the
Closing Date and at the sole cost and expense of Seller, an opinion of counsel
in form and substance reasonably acceptable to Purchaser, to the effect that
withholding should (or such higher standard as may be required under applicable
state, local or foreign Law to avoid the imposition of penalties) not be
required. Purchaser shall pay the Purchase Price free and clear of any
withholding under applicable Law, provided, that Purchaser may withhold any
amounts that it determines are subject to withholding under applicable Law to
the extent (a) it has notified Seller of its determination that a portion of the
Purchase Price is subject to withholding and Seller has agreed with such
determination, (b) it has notified Seller at least 30 days prior to the Closing
Date of its determination that a portion of the Purchase Price is subject to
withholding and Seller has failed to deliver to Purchaser an

- 29 -



--------------------------------------------------------------------------------




opinion of counsel described in the preceding sentence, or (c) Purchaser
determined that such withholding is required as a result of an administrative
action, judicial decision or change in applicable Law that occurred less than 35
days prior to the Closing Date, Purchaser promptly notified Seller of such
determination, and Seller has failed to deliver to Purchaser an opinion of
counsel described in the preceding sentence.
ARTICLE 4    REPRESENTATIONS AND WARRANTIES OF SELLER
Except as disclosed in the Disclosure Schedule, Seller represents and warrants
to Parent and Purchaser as set out in this Article 4:
4.1
    Authority; Enforceability.

(a)    Seller has the requisite corporate power and authority to execute this
Agreement, perform its obligations hereunder and to consummate the Proposed
Transactions. The execution, delivery and performance by Seller of this
Agreement and the consummation of the Proposed Transactions have been duly and
validly authorized by all necessary corporate action on the part of Seller and
such authorization has not been subsequently modified or rescinded.
(b)    This Agreement has been duly and validly executed and delivered by Seller
and constitutes, assuming due authorization, execution and delivery of this
Agreement by Purchaser, a valid and binding legal obligation of Seller,
enforceable against Seller in accordance with the terms hereof.
4.2
    Non-Contravention; Consents.

(a)    The execution and delivery of this Agreement by Seller does not, and the
performance of this Agreement by Seller will not, require any consent, approval,
authorization or permit of, or filing with, or notification to, any Governmental
Authority, except (i) under any applicable Antitrust Laws, (ii) such consents,
approvals, Authorizations, filings or notifications listed on Schedule
4.2(a)     or (iii) such other consents, approvals, authorizations, permits,
filings or notifications the failure of which to make or obtain would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(b)    The execution and delivery of this Agreement by Seller does not, and the
consummation of the Proposed Transactions will not, (i) conflict with or violate
any provision of Seller’s, the Company’s, or any Subsidiary’s memorandum and
articles of association or incorporation, bylaws, operating agreement,
partnership agreement or other equivalent constitutional documents
(collectively, “Governing Documents”), (ii) assuming all filings and
notifications under any applicable Antitrust Laws have been made and any waiting
periods thereunder have terminated or expired, conflict with or violate any
applicable Laws except as would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect, or (iii) result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to

- 30 -



--------------------------------------------------------------------------------




accelerate, terminate, modify, or cancel any Material Contract except as would
not reasonably be expected to be materially adverse to the Company Group.
4.3
    The Shares.

(a)    Seller owns as at the date of this Agreement 558,245 (the “Seller
Shares”) and will, on the Closing Date, have the right to transfer all of the
Shares. Seller has entered into a written agreement with the Other Shareholder
obligating the Other Shareholder to transfer all Shares in the Company held by
the Other Shareholder to Seller prior to the Closing.
(b)    Seller owns the Seller Shares as at the date of this Agreement free and
clear of all Liens, and at Closing all Shares shall be transferred to the
Purchaser free and clear of all Liens. As of the date hereof Seller holds good
and valid title to the Seller Shares, free and clear of all Liens.
(c)    The Shares constitute the whole of the issued share capital of the
Company. All of the Shares have been validly issued and fully paid in. The
Shares are owned in the aggregate by the Seller and the Other Shareholder.
(d)    There are no outstanding warrants, options, rights, agreements,
convertible or exchangeable securities or other commitments pursuant to which
Seller or other holders of Shares or the Company is or may become obligated to
issue, sell, purchase, return or redeem any shares or other securities of the
Company. There are no outstanding or authorized appreciation, phantom interest,
profit participation or similar rights with respect to the Company. There are no
voting trusts, proxies or other agreements or undertakings with respect to the
voting of the shares of the Company. The Company or applicable member of the
Company Group has entered into binding agreements with each of the Optionholders
requiring the Optionholders to exercise their options and transfer the resulting
shares to the Company or the applicable member of the Company Group at or prior
to Closing.
4.4    Organization; Subsidiaries.
(a)    Seller is duly organized and existing under the Laws of its jurisdiction
of organization and has all necessary power and authority to conduct its
business in the manner in which it is being conducted. The Company is duly
organized and existing under the Laws of Luxembourg, has its central
administration in Luxembourg and has all necessary power and authority to
conduct its business in the manner in which it is being conducted.
(b)    Schedule 4.4(b)      contains a true and complete list of all of the
Persons in which the Company owns, directly or indirectly, any shares,
partnership interests, other equity rights or other securities or derivatives
thereof as at the date of this Agreement (the “Subsidiaries” and each a
“Subsidiary”).
(c)    Each of the Subsidiaries (i) is duly organized and validly existing under
the laws of its jurisdiction of organization; (ii) has its central
administration in such

- 31 -



--------------------------------------------------------------------------------




jurisdiction, and (iii) has all necessary power to conduct its business in the
manner in which it is being conducted as of the date of this Agreement except
where the absence of such power would not reasonably be expected to have a
Material Adverse Effect.
(d)    All of the outstanding shares or partnership interests, other equity
rights or other securities of each of the Subsidiaries are authorized, duly and
validly issued and outstanding, fully paid and non-assessable and are legally
and beneficially owned, directly or indirectly, by the Company, free and clear
of all Liens, except for (i) applicable transfer restrictions pursuant to
applicable Laws, (ii) Permitted Encumbrances and (ii) those Liens that will be
released on or prior to the Closing Date.
(e)    There are no outstanding warrants, options, rights, agreements,
convertible or exchangeable securities or other commitments pursuant to which
any Subsidiary is or may become obligated to issue, sell, purchase, return or
redeem any shares or other securities of a Subsidiary. There are no outstanding
or authorized appreciation, phantom interest, profit participation or similar
rights with respect to any Subsidiary. There are no voting trusts, proxies or
other agreements or undertakings with respect to the voting of the shares of any
Subsidiary.
(f)    Neither the Company nor any Subsidiary has entered into any transaction
or carried out any business outside the scope of its corporate purpose clause
and has complied with all other provisions of its Governing Documents, except
where such transaction, business or non-compliance would not reasonably be
expected to have a Material Adverse Effect.
(g)    Neither the Company nor any Subsidiary is the subject of any bankruptcy,
dissolution, liquidation, judicial reorganization or similar proceeding.
(h)    The Company has provided to Purchaser in Folder 1.1 of the Data Room true
and complete copies of the Governing Documents of the Company and each
Subsidiary as in effect as of the date hereof.
4.5    Compliance with Applicable Laws.
Each member of the Company Group is in compliance with all Laws applicable to
such member of the Company Group, except for such instances of non-compliance
that, individually or in the aggregate, would not reasonably be expected to have
a Material Adverse Effect. The Company Group possesses all Permits necessary for
the lawful operation of its business as currently conducted and is in compliance
in all material respects with all such Permits. No member of the Company Group
has received in the three years prior to the date of this Agreement or the
Closing Date, as applicable, any written notice from any Governmental Authority
or any other Person regarding any actual, alleged, possible, or potential
material violation of, or material failure to comply with, any Law or Order.



- 32 -



--------------------------------------------------------------------------------




4.6
Financial Statements and Books and Records.

(a)    Attached as Schedule 4.6(a) are correct and complete copies of the
Financial Statements (other than the 2014 Audited Financial Statements). The
Financial Statements have been, and the 2014 Audited Financial Statements, when
issued, will be, prepared from the Books and Records of the Company Group, and
present fairly in all material respects or, when issued, will present fairly in
all material respects, in each case in accordance with the Statutory Accounting
Principles, the financial position and results of operation of the Company Group
as at the dates and for the periods indicated. The Company Group has no
Liabilities, other than (i) Liabilities incurred in the Ordinary Course of
Business since the date of the Most Recent Audited Balance Sheet, (ii)
Liabilities reflected in the Most Recent Audited Balance Sheet and (iii)
Liabilities that would not reasonably be expected to be, individually or in the
aggregate, a Material Adverse Effect.
(b)    The statutory books, including minute books and share registers, as well
as other material records of each member of the Company Group, that have been
made available to Purchaser in the Data Room are complete and correct in all
material respects. At the Closing, all of the Books and Records will be in the
possession or under the control of the Company Group.
(c)    Since December 31, 2014 and through the date hereof, except in connection
with the Proposed Transactions, (i) the Company Group has conducted its business
in the Ordinary Course of Business and (ii) the Company Group has not suffered
any change in its business, operations or financial position which changes,
individually or in the aggregate, have had or would reasonably be expected to
have a Material Adverse Effect.
4.7
    Real Property.

Schedule 4.7     is a true, correct and complete list of all real property owned
by the Company Group, including a summary description of all facilities and
structures located thereon, the address of such real property and the name of
the applicable record owner as of the date of this Agreement. Copies of all
documents evidencing title of the Company Group to such Real Property have been
delivered to the Purchaser. With respect to each such parcel of owned real
property (a “Parcel”) listed on Schedule 4.7:
(a)    the entity owning such Parcel has good title to such Parcel (and, in the
case of the U.S. Real Property, has good and marketable fee simple title to each
Parcel comprising the U.S. Real Property), and neither Company nor the
applicable owning Subsidiary have granted any Lien on any such Parcel and to the
Knowledge of the Company there is no Lien on any such Parcel in each case other
than Permitted Encumbrances;
(b)    to the Knowledge of the Company, all facilities have received all
material approvals of any Governmental Authority (including Authorizations)
required in connection with the construction, ownership and operation thereof
and have been operated and maintained in all material respects in accordance
with applicable material

- 33 -



--------------------------------------------------------------------------------




Laws (including relevant building permits, zoning laws and Laws relating to
safety at work, hygiene, fire prevention and fitness for use);
(c)    there are no leases, subleases, licenses, concessions or other written
agreements granting to any party the right of use or occupancy of any portion of
any material Parcel or rights to purchase any Parcel or any portion thereof or
interest therein;
(d)    to the Knowledge of the Company, no Person or entity has any right
(possessory or otherwise), option, right of first refusal or any other Contract,
whether oral or written, with respect to the purchase, assignment, lease,
license, transfer, or any other similar rights of, in or to all or any portion
of the Parcels;
(e)    to the Knowledge of the Company, each material structure on any Parcel is
in sufficient repair and operating condition for the conduct of the Business in
all material respects as currently conducted;
(f)    to the Knowledge of the Company, and except as disclosed to Purchaser in
Folder 1.4 of the Data Room, all Improvements on the Parcels conform to all
applicable state and local Laws or use restrictions;
(g)    neither the Company nor any applicable owning Subsidiary have received
any written notice of any pending condemnations, planned public improvements,
annexation, special assessments, zoning or subdivision changes, or other adverse
claims that would reasonably be expected to adversely affect the ability to
operate the Parcel as currently operated;
(h)    except as disclosed to Purchaser in Folder 1.4 of the Data Room, the
Parcels constitute separately subdivided, legally distinct parcels of land, and
none of the Parcels or Improvements materially encroach upon any Real Property
of any Third Party, nor does any Real Property of any Third Party materially
encroach upon the Parcels or Improvements; and
(i)    to Knowledge of the Company, there is no material Default by the Company
or any applicable owning Subsidiary under any Liens or other Permitted
Encumbrance which may affect the Parcels or any portion thereof, and no
condition or circumstance exists which would constitute a material Default by
the Company or any applicable owning Subsidiary under any such Liens.
Seller has no reason to anticipate that capital expenditures of greater than an
aggregate of €500,000 will be required within 12 months after the Closing Date
to repair or replace any facilities or material structures located on the
Parcels, other than non-capital expenditures for routine, preventative or
remedial maintenance in the Ordinary Course of Business and capital expenditures
consistent in amount with past annually budgeted capital expenditures.

- 34 -



--------------------------------------------------------------------------------




4.8
Leased Property.

(a)    Schedule 4.8 sets forth all real property used or occupied by the Company
Group pursuant to Real Property Leases as of the date of this Agreement. The
Company or a Subsidiary has a valid and enforceable leasehold interest under
each of the Real Property Leases and neither the Company nor any Subsidiary has
given or received any written notice, nor does the Company have Knowledge, of
any event which would entitle a landlord to terminate any Real Property Lease or
of any default or event, which, with notice or lapse of time, or both, would
constitute a default by the Company, a Subsidiary or the landlord (or
sub-landlord) under any of the Real Property Leases, except such defaults that
have not had and are not reasonably likely to have, individually or in the
aggregate, a Material Adverse Effect. Without prejudice to the generality of the
foregoing, the Company and the Subsidiaries have quiet enjoyment and undisturbed
possession (“possession paisible”) of all Leased Real Property. The Company has
provided to Purchaser in Folder 1.4 of the Data Room true and complete copies of
the Real Property Leases as in effect as of the date hereof, together with all
amendments, modifications, extensions or supplements, if any, thereto, including
any transfers, assignments or subleases thereof to which the Company or a
Subsidiary is a party.
(b)    Each Real Property Lease is a legal, valid and binding obligation,
enforceable against the parties thereto in accordance with its terms. Neither
the Company nor any applicable leasing Subsidiary has leased, subleased,
licensed or otherwise assigned to or granted to anyone (other than the Company
or its applicable Subsidiary) the right to use or occupy the Leased Real
Property or any portion thereof. Neither the Company nor any applicable leasing
Subsidiary has received any written notice of any pending condemnations, planned
public improvements, annexation, special assessments, zoning or subdivision
changes, or violations or claimed violations of any Law, or other adverse claims
that would reasonably be expected to adversely affect the ability to operate the
Leased Real Property as currently operated.
(c)    All Real Property Leases located outside of the United States are duly
registered (“enregistrés”) and, where appropriate in order to secure their
enforceability against Third Parties, recorded (“transcrits”) with the Mortgage
Registrar (“Bureau de la conservation des hypothèques”).
(d)    The Company and the Subsidiaries have paid all material rents, expenses
and other amounts due by them prior to delinquency and they have otherwise
fulfilled all of their material obligations pursuant to the Real Property
Leases, the U.S. LVT Plant Development Authority Documents, and any applicable
Laws related thereto. To the Knowledge of the Company, there are no events of
default, defaults or other circumstances that would permit the Development
Authority to provide a notice of default or otherwise exercise any remedies
under the U.S. LVT Plant Development Authority Documents and the Company has no
Knowledge of any circumstance that could result in an indemnification claim
against the Company or any of its Subsidiaries under the  U.S. LVT Plant
Development Authority Documents. Without limiting the foregoing, IVC US has (i)
made all required quarterly contributions accruing to date under the U.S. LVT
Plant Development Authority Documents to the Greater Dalton

- 35 -



--------------------------------------------------------------------------------




Chamber of Commerce “Growth Greater Dalton 2.0” initiative which are required to
total $100,000 and which are payable in quarterly installments on each January
15, April 15, July 15 and October 15, beginning on January 15, 2014, and (ii)
properly and accurately prepared and filed on or before the respective due dates
thereof all “Annual Reports” required to be filed under the Memorandum of
Understanding attached to the Economic Development Agreement (as defined under
the U.S. LVT Plant Development Authority Lease).  Such Annual Reports have
indicated that no “2009 Project Recovery Payments,” “Expansion Recovery
Payments,” or “Special Recovery Payments” (as those terms are defined in the
Memorandum of Agreement) were due or payable. IVC US has good, marketable
leasehold title to the U.S. LVT Plant, and neither the Company nor IVC US have
granted any Lien on the U.S. LVT Plant and to the Knowledge of the Company,
there is no Lien on the U.S. LVT Plant other than Permitted Encumbrances.
(e)    Neither the Company nor any Subsidiary has notified any landlord of its
intention to terminate any Real Property Lease prior to the end of its lease
term or to reduce the rentable area currently leased pursuant thereto. As at the
date of this Agreement, no landlord has notified the Company or any Subsidiary
in writing of its intention to terminate any Real Property Lease prior to the
end of its lease term or to reduce the rentable area currently leased pursuant
thereto.
4.9    Personal Property.
The Company or applicable Subsidiary possesses good and transferable title to
all of its owned Equipment, owned Vehicles, and other material items of owned
personal property free and clear of all Liens, other than Permitted
Encumbrances.
4.10    Condition and Sufficiency of Assets.


The buildings, plants, structures, furniture, fixtures, machinery, equipment,
vehicles and other material items of tangible personal property currently owned
or leased by the Company Group are structurally sound, are in good operating
condition and repair (other than defects arising from normal wear and
operation), and are adequate for the uses to which they are being put. The
buildings, plants, structures, furniture, fixtures, machinery, equipment,
vehicles and other items of tangible personal property currently owned or leased
by the Company Group, together with all other properties and assets of the
Company Group, are sufficient in all material respects for the continued conduct
of the Business after the Closing in substantially the same manner as conducted
before the Closing; provided, however, that no representation is made regarding
Intellectual Property Rights, that being the subject of Section 4.12. None of
the property contiguous to the Parcels owned by any member of the Company Group
is owned by any Related Person of any member of the Company Group or the Seller.
4.11
    Contracts.

(a)    Schedule 4.11(a)     contains a true, correct and complete list of the
following Contracts (collectively, “Material Contracts”):

- 36 -



--------------------------------------------------------------------------------




(i)    any Contract that by its terms requires the payment by or on behalf of
the Company or a Subsidiary in excess of €2,000,000 per annum, or the delivery
by the Company or a Subsidiary of goods or services with a fair market value in
excess of €2,500,000 per annum or provides for the Company or its Subsidiaries
to receive payments in excess of €2,000,000 per annum;
(ii)    any Contract that (x) requires the Company or any Subsidiary to purchase
any material portion of any product or service from a Third Party for a purchase
price in excess of €2,500,000, (y) contains a “take or pay” provision or minimum
supply or purchase undertaking in excess of €2,000,000 per calendar year or (z)
requires that the Company or any Subsidiary deal exclusively with a Third Party
in connection with the sale or purchase of any product or service if such
products or services have a purchase price of more than €2,500,000 individually
or in the aggregate;
(iii)    any Contract that relates to an acquisition or divestiture of assets
that contains covenants, indemnities or other obligations that impose a
liability greater than €5,000,000 on the Company and its Subsidiaries;
(iv)    any agreement with any employee, officer or director providing for a
termination, change of control, retention or similar payment in excess of
€2,000,000;
(v)    any partnership or joint venture agreements that are either (i) material
to the operations of the Company and its Subsidiaries, taken as a whole, or (ii)
could require any payment or contribution in excess of €2,000,000;
(vi)    any agreement that provides for the payment of any amount as a result of
the execution, delivery or performance of this Agreement or the consummation of
the Proposed Transactions in excess of €2,000,000 individually or in the
aggregate other than pursuant to any right of acceleration, termination,
modification or cancellation set forth therein;
(vii)    any agreement with a Third Party providing for the operation by such
Third Party of all or a material portion of the manufacturing or shipping
operations of the Company and its Subsidiaries, taken as a whole, in the United
States, Luxembourg, Belgium or Russia that provide for annual payments in excess
of €2,000,000;
(viii)    any agreement providing that the Company or a Subsidiary indemnify any
Person, other than in the Ordinary Course of Business or for agreements for
which the Company's or Subsidiary’s liability for indemnification is limited to
€2,000,000 or less;
(ix)    Debt Instruments representing Indebtedness greater than €2,500,000,
which list shall include reference to change of control provisions of such Debt
Instruments; and

- 37 -



--------------------------------------------------------------------------------




(x)    Contracts limiting or restraining any member of the Company Group or any
successor thereto from engaging or competing in any manner or in any business,
in each case to the extent that such Material Contract has been entered into as
at the date of this Agreement.
(b)    Schedule 4.11(b)      contains a true, correct and complete list of all
commitments for capital expenditures that have been approved or made by the
Company Group prior to the date of this Agreement in excess of €2,500,000 and
that remain outstanding as of the date hereof.
(c)    Each of the Material Contracts is in full force and effect and there
exists no Default under any of such Contracts by the Company Group or, to the
Knowledge of the Company, by any other party to such Material Contracts that, in
either case, would reasonably be expected to have a Material Adverse Effect.
(d)    There exists as at the date of this Agreement no actual or, to the
Knowledge of the Company, any threatened (in writing) termination or
cancellation of, or any material amendment, material modification, or material
change to any Material Contract.
(e)    Notwithstanding any provision in this Agreement to the contrary, the Shaw
Contract shall not be considered a Material Contract and no representation or
warranty is or shall be given in relation to the Shaw Contract except (i) that a
true, accurate and complete copy of the Shaw Contract has been disclosed to
Purchaser in Folder 1.3.8.1.10 of the Data Room, and (ii) there exists as at the
date of this Agreement no actual or, to the Knowledge of the Company, any
threatened termination, cancellation, or limitation of, or any material
amendment, material modification, or material change to the Shaw Contract.
4.12 Intellectual Property.


To the Knowledge of the Company, the Business IP constitutes all of the
Intellectual Property Rights that are necessary for conducting the Business as
currently conducted. Except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, the Company and its
Subsidiaries own all of the rights and interests in and have title, in each case
free from encumbrances other than Permitted Encumbrances, to, or have a valid
license to, all of the Business IP; provided that the foregoing is not a
representation or warranty with respect to infringement, misappropriation or
other violation of Intellectual Property Rights (which is addressed below in
this Section 4.12). To the Knowledge of the Company as of the date hereof or the
Closing Date, as applicable, no material item of the Owned IP is subject to any
injunction, judgment, order, decree, ruling, or charge. No action, suit,
proceeding, hearing, investigation, charge, complaint, claim, or demand as of
the date hereof or the Closing Date, as applicable, is pending or, to the
Knowledge of the Company, is threatened in writing as of the date hereof or the
Closing Date, as applicable, that challenges the legality, validity,
enforceability, use, or ownership of any material item of Owned IP. To the
Knowledge of the Company, no material operations of the Company or

- 38 -



--------------------------------------------------------------------------------




any Subsidiary or any product manufactured or distributed by the Company or any
Subsidiary, as conducted or manufactured during the two years prior to the date
hereof or the Closing Date, as applicable, has infringed, violated or
misappropriated the Intellectual Property Rights of any Person in any material
respect. The representations and warranties set forth in this Section 4.12 are
the sole and exclusive representations and warranties of Seller with respect to
intellectual property matters.
4.13
Environmental Matters.



(a)    Except for any matters that would not reasonably be expected to have a
Material Adverse Effect:
(i) The Company Group is, and has been since January 1, 2009, in compliance with
all Environmental Laws. The Company Group has not received written notification
from a Governmental Authority that it is potentially liable under Environmental
Law.
(ii) The Company Group has not entered into or received, nor is the Company
Group in Default under, any Order relating to Environmental Laws.
(iii) The Company Group has obtained all required Environmental Permits, and the
Company Group is in compliance with each such Environmental Permit. No such
Environmental Permit restricts the Company Group from operating the business
covered by such Environmental Permit as currently being conducted and all such
Environmental Permits remain in full force and effect.
(iv) There is no Litigation pending or, to the Knowledge of the Company,
threatened by any Governmental Authority, municipality, community, citizen, or
other entity, against the Company Group alleging a violation of Environmental
Laws, or Environmental Permits.
(v) To the Knowledge of the Company, there has been no disposal, release,
burial, placement, migration or Offsite Migration of Hazardous Materials on, in,
at, or about any of the Leased Real Property or the Real Property or any
facilities or property currently or previously owned, leased, operated or used
by the Company Group except in compliance with Environmental Law.
(vi) To the Knowledge of the Company, there are no underground storage tanks or
surface impoundments for Hazardous Materials active or abandoned on the Leased
Real Property or the Real Property.
(vii) No Lien pursuant to Environmental Law has been imposed arisen or, to the
Knowledge of the Company, is threatened to be imposed, on any of assets or
properties of the Company Group.

- 39 -



--------------------------------------------------------------------------------




(viii) The Company Group has disclosed in Folder 1.6 of the Data Room true and
complete copies of all audits or other written reports regarding any
investigation conducted as to environmental matters at any of the Leased Real
Property or the Real Property, in each case as at the date of this Agreement, in
each case that are in the possession or control of any member of the Company
Group or Seller.
(ix) To the Knowledge of the Company, no member of the Company Group has
generated, used, handled, stored, treated or disposed of (directly or
indirectly), or arranged for the transportation or disposal of, any Hazardous
Materials at any facilities or locations that have been placed on the National
Priorities List (or CERCLIS) under CERCLA, and neither the Company Group nor
Seller has received any written notice from any Governmental Authority regarding
potential Liabilities under Environmental Law with respect to such off-site
Hazardous Substances treatment, storage, or disposal facilities or locations
used by the Company Group.
(b)    Notwithstanding anything to the contrary, the only representations and
warranties in this Agreement concerning environmental matters are set forth in
this Section 4.13.
4.14
    Absence of Changes

Since December 31, 2014 through the date of this Agreement there has not been
any transaction or occurrence in which any member of the Company Group has:
(a)    paid, discharged, or satisfied any Lien or Liability other than the
payment, discharge, or satisfaction in the Ordinary Course of Business of Liens
or Liabilities of the type reflected or reserved against in the Financial
Statements or which were incurred since September 30, 2014 in the Ordinary
Course of Business;
(b)    permitted, allowed, or suffered any of its material assets or properties
(real, personal or mixed, tangible or intangible) to be subjected to any Lien,
other than Permitted Encumbrances and Liens securing Indebtedness;
(c)    written down or written up the value of any Inventory (including
write-downs by reason of shrinkage or markdowns), determined as collectible any
Accounts Receivable in excess of €2,000,000, or any portion thereof in excess of
€500,000, which were previously considered uncollectible, or written off as
uncollectible any Accounts Receivable in excess of €2,000,000, or any portion
thereof in excess of €500,000, except for write-downs, write-ups, and write-offs
in the Ordinary Course of Business, none of which is material in amount;
(d)    except for the capital expenditure commitments described on
Schedule 4.11(b), made any capital expenditure or commitment for additions to
property, plant, equipment, intangible, or capital assets or for any other
purpose, other than for emergency repairs or replacement;

- 40 -



--------------------------------------------------------------------------------




(e)    paid, loaned, distributed, or advanced any amounts to, sold, transferred,
or leased any assets or properties (real, personal or mixed, tangible or
intangible) to, purchased, leased, licensed, or otherwise acquired any assets or
properties from, or entered into any other agreement or arrangement with (i) any
Related Person of the Company Group, (ii) any corporation or partnership in
which any Related Person of any Seller is a Related Person, or (iii) any Person
controlling, controlled by, or under common control with any such Related Person
except for compensation paid in the Ordinary Course of Business or permitted by
Section 4.14(g) and for routine travel advances to officers and employees;
(f)    sold, transferred, or otherwise disposed of any of its material assets or
properties except in the Ordinary Course of Business or except as required by
Law or existing contractual obligations;
(g) granted or incurred any obligation for any increase in the compensation of
any officer or Employee of the Company Group (including any increase pursuant to
any bonus, pension, profit-sharing, retirement, or other plan or commitment)
except for (A) raises to any officer or Employees in the Ordinary Course of
Business, (B) for normal salary increases following performance reviews and
payment of any performance-based incentives upon the achievement of performance
goals with respect to plans in effect immediately prior to the date of this
Agreement, (C) in connection with any newly hired employees filling positions
that have become vacant (or which become vacant due to terminations of
employment and/or promotions) and in connection with any promotions, (D) as may
be required under U.S. Benefit Plans or Non-U.S. Benefit Plans, (E) as may be
required by applicable Law or contemplated by this Agreement, (F) as may be
required by any existing contractual obligation including applicable employment
agreement; or (G) as may be required by any Company Group collective bargaining
agreement, sector collective bargaining agreement, national collective
bargaining agreement or similar arrangement with a union, trade union or works
council or any other employee representative body;
(h)made any change in any method of accounting or accounting principle or
policy;
(i)amended any provision of its Governing Documents or changed any of its
authorized or issued capital stock;
(j)granted any stock option or right to purchase shares of capital stock of the
Company Group; issued any security convertible into such capital stock; granted
any registration rights; purchased or redeemed any shares of capital stock of
the Company Group; or declared or paid any dividend or other distribution or
payment in respect of shares of capital stock;
(k)agreed, so as to legally bind the Company Group whether in writing or
otherwise, to take any of the actions set forth in this Section 4.14 and not
otherwise permitted by this Agreement; or





- 41 -



--------------------------------------------------------------------------------




(l)made, changed or amended any material Tax elections or Tax Returns, except in
each case as required by applicable law,
provided that for the purpose of this Section 4.14 references to Related Person
shall not include the Company or any Subsidiary.
4.15 Litigation.


As of the date hereof, there is no Litigation pending or, to the Knowledge of
the Company, threatened in writing against any member of the Company Group, that
would reasonably be expected to result in a Liability for the Company Group in
excess of €500,000. The Company Group is not in Default under any Order
affecting the Company Group, the Business or any of its assets or properties.
4.16
    Insurance.

The Company Group, its assets and properties and its employees are insured under
insurance policies which, in all material respects, are against risks of a
character and in such amounts as customary for companies of a similar size
operating in the same or similar industry. The Company Group has not been
refused any insurance by any insurance carrier to which it has applied for
insurance or with which it has carried insurance during the five years prior to
the date of this Agreement. There are no outstanding requirements or
recommendations by any current insurer or underwriter of the Company that
require or recommend changes in the conduct of the Company Group’s business, or
require any repairs or other work to be done with respect to any of the Company
Group’s assets, properties or operations. Each insurance policy is in full force
and effect as of the date hereof, all premiums payable under all such policies
have been paid and the Company Group is otherwise in full compliance with the
terms and conditions of all such policies.
4.17
    Labor Matters.

(a)    The Key Personnel are the only present employees of the Company Group
working in the European Union or in Russia (including employees on leave of
absence for long-term incapacity) entitled to a gross annual base salary in
excess of €250,000 for the fiscal year 2014.
(b)    Prior to the Closing Date, Seller has provided to the Purchaser a true,
correct and complete list (on an anonymous basis) as of January 10, 2015 of the
following information for all present employees of the Company Group working in
the United States: job title; hire date; location; whether the employee is paid
on any hourly or salaried basis; amount hourly wage (if applicable); amount of
yearly salary (if applicable); classification as exempt or non-exempt under the
Fair Labor Standards Act; eligibility for bonuses or other incentive pay; and
whether such employee is on leave of absence. As at the date of this Agreement,
the Company Group has not received any written notice of intent to terminate
employment from any present employees of the Company Group working in the United
States. Any contracts with Third Parties to

- 42 -



--------------------------------------------------------------------------------




provide leased, temporary, contract, and/or seasonal employees have been
provided to the Purchaser prior to the Closing Date.
(c)    Schedule 4.17(c)     contains a true and correct list of (x) all current
recognition, procedural or other agreements between the Company Group and any
trade union (whether independent or not), works council, European works council
or other body representing its employees or any of them (including any
disclosure regarding any agreements in process of being negotiated), and (y) all
company collective bargaining agreements agreed upon by any member of the
Company Group but excluding any sector or national collective bargaining
agreements. Copies of all agreements listed on Schedule 4.17(c) have been
provided by Seller to Purchaser prior to the Closing Date.
(d)    Schedule 4.17(d)     contains an overview of all pending or threatened in
writing Labor Claims and all Labor Claims brought against the Company Group in
writing in the three years prior to the date of this Agreement, including the
type of claim, a short summary of the factual allegations, the jurisdiction, and
the outcome or resolution of the claim. Except as set forth on Schedule 4.17(d),
no Labor Claims are pending or, to the Knowledge of any member of the Company
Group or the Seller, threatened in writing. The Company Group has not, within
the three years prior to the date of this Agreement, experienced any organized
slowdown, work interruption, strike, or work stoppage by its employees other
than employees participating in regional or national work stoppages, strikes or
other collective actions. The Company Group has not been involved during the
three years prior to the date of this Agreement in any material labor or trade
disputes with any trade union, association of trade unions, works council,
European works council or body representing the employees of the Company Group
or any material number or category of its employees, and to the Knowledge of the
Company, no such dispute is pending or threatened in writing.
(e)    The Company Group has during the three years prior to the date of this
Agreement been in material compliance with all agreements relating to the
employment of its employees, including all employment agreements, all applicable
collective bargaining agreements, and any other agreement referred to in this
Section 4.17. The Company Group has also during the three years prior to the
date of this Agreement been in material compliance with all applicable Laws
concerning the employment relationship, including applicable wage and hour Laws,
fair and equal employment Laws, whistleblower Laws, Immigration Laws, leave
Laws, health and safety Laws, worker compensation Laws, unemployment Laws, Laws
regarding hiring, Laws regarding termination of employment and social security
Laws.
(f)    The Company Group has, during the three years prior to the date of this
Agreement, not (i) effectuated a “plant closing” (as defined in the Worker
Adjustment and Retraining Notification (WARN) Act Pub. L. 100-379, 102 stat. 890
(1988) (the “WARN Act”))affecting any site of employment or one or more
facilities or operating units within any site of employment or facility of the
Company Group located in the United States; (ii) effectuated a “mass layoff” (as
defined in the WARN Act) affecting any site of employment or facility of the
Company Group located in the United States; (iii) been affected by any
transaction or engaged in layoffs or employment terminations

- 43 -



--------------------------------------------------------------------------------




sufficient in number to trigger application of the WARN Act or any similar state
or local Law in the United States, without complying with the notice
requirements and other provisions of the WARN Act or similar state or local Law;
or (iv) effectuated “collective redundancies” (as defined in any applicable
national legislation implementing EU Directive n°98/59/EC of 20 July 1998 on the
approximation of the laws of the Member States relating to collective
redundancies) affecting any site of employment or facility of the Company Group
located in the European Union.
4.18
    Employee Benefit Plans.

The following representations in this Section 4.18 apply exclusively to the
Company Group’s United States operations:
(a)    Schedule 4.18(a)     lists all material Benefit Plans (the “U.S. Benefit
Plans”).
(b)    Seller has provided to Purchaser in the Data Room true and complete
copies of all Benefit Plans (including all amendments) and, with respect to each
Benefit Plan, if applicable, (a) the current summary plan description and any
master or prototype plan document(s) and material modifications thereto, (b) the
Form 5500 filed in the two most recent plan years prior to the date of this
Agreement, (c) the two most recent actuarial reports or other financial
statements of each of the Benefit Plans prior to the date of this Agreement, (d)
trust agreements or other funding arrangements for each Benefit Plan (including
insurance contracts), and (e) the most recent determination letter from the IRS.
Prior to Closing Date, Seller has provided to Purchaser copies of any filings
within the past three years with the IRS or for the Company’s internal records
under Revenue Procedure 2013-12 or its successor or predecessor revenue
procedures and any filings within the past three years with the Department of
Labor under its Voluntary Fiduciary Correction Program, if any.
(c)    The Benefit Plans have been operated in all material respects in
compliance with their terms and the applicable provisions of ERISA, the Code,
the regulations and published authorities thereunder, and all other Laws
applicable to the Benefit Plans. There are no actions (other than routine claims
for benefits) pending or, to the Knowledge of any member of the Company Group or
the Seller, threatened against the Company, any Subsidiary or any Benefit Plan
or its assets, or arising out of any of the Benefit Plans which could reasonably
be expected to result in material liability to the Company or any Subsidiary. No
Benefit Plan is under audit or investigation by the IRS, the Department of
Labor, the Pension Benefit Guaranty Corporation or other regulatory agency and,
to the Knowledge of any member of the Company Group or the Seller, no such audit
or investigation is threatened. No prohibited transaction (within the meaning of
Code Section 4975 or Section 406 of ERISA) has occurred with respect to any of
such Benefit Plan that could reasonably be expected to result in material
liability to the Company or any Subsidiary.
(d)    Except as otherwise contemplated by this Agreement, the execution of, and
performance of the Proposed Transactions, either alone or together with any
additional or subsequent events, will not constitute an event under any Benefit
Plan that will result in

- 44 -



--------------------------------------------------------------------------------




any payment in excess of $500,000 (whether of severance pay or otherwise),
acceleration, forgiveness of indebtedness, vesting, distribution, increase in
benefits or obligation to fund benefits with respect to any employee of the
Company or its Subsidiaries.
(e)    All contributions due from the Company or any Subsidiary with respect to
any Benefit Plan have been timely made or have been properly accrued as
liabilities in all material respects of the Company or any Subsidiary and
reflected in the financial statements of the Company or any Subsidiary in
accordance with the terms of such Benefit Plan and applicable Law.
(f)    None of the Company or any Subsidiary is a party to any agreement,
contract, arrangement or plan that has resulted or will result, separately or in
the aggregate in any payment of any “excess parachute payment” within the
meaning of Code Section 280G (or similar provisions of state, local or foreign
Tax law) or that would be subject to withholding under Code Section 4999.
(g)    Each Benefit Plan that is intended to be qualified under Code Section
401(a) and any trust maintained pursuant thereto has received a determination
letter to such effect and that any such trust is exempt from federal income
taxation under Code Section 501(c), and nothing has occurred with respect to the
operations of the Benefit Plans which is reasonably likely to cause the loss of
such qualification or exemption.
(h)    Each of the Company, its Subsidiaries and their ERISA Affiliates do not
and have not in the six years prior to the date of this Agreement sponsored,
maintained, contributed to, or been obligated under ERISA or otherwise to
contribute to (i) a “defined benefit plan” (as defined in ERISA Section 3(35)
and Code Section 414(j)), (ii) a “multi-employer plan” (as defined in ERISA
Sections 3(37) and 4001(a)(3)), (iii) a “multiple-employer plan” (meaning a plan
sponsored by more than one employer within the meaning of ERISA Sections 4063 or
4064 or Code Section 413(c)), or (iv) a “multiple employer welfare arrangement”
(as defined in ERISA Section 3(40)). Each of the Company, its Subsidiaries and
their ERISA Affiliates have not incurred and there are no circumstances under
which either could reasonably incur any liability under Title IV of ERISA or
Section 412 of the Code.
(i)    Neither the Company nor any Subsidiary maintains or is obligated to
provide benefits under any life, medical or health plan that provides benefits
to retirees other than (i) benefit continuation rights under Code Section 4980B
or Part 6 of Subtitle B of Title I of ERISA, or similar state law, (ii) benefits
under insured plans maintained by the Company or such Subsidiary (as the case
may be) provided in the event an employee is disabled at the time of termination
of the employee's employment with the Company or such Subsidiary (as the case
may be) and the conversion privileges provided under such insured plans, (iii)
coverage otherwise mandated by applicable Law, (iv) death benefits or retirement
benefits under any “employee pension benefit plan,” as that term is defined in
Section 3(2) of ERISA, and (v) deferred compensation benefits accrued as
liabilities on the books of the Company or any Subsidiary and disclosed on their
financial statements.

- 45 -



--------------------------------------------------------------------------------




(j)    Neither the Company nor any of its Subsidiaries have any indemnity or
gross up obligation for any taxes or interest imposed or accelerated under Code
Section 409A.
4.19     Non-U.S. Benefit Plans.


(a)    Schedule 4.19 lists (or specifically identifies applicable plans on
Schedule 4.18(a)) each material Benefit Plan maintained outside of the United
States or that primarily covers employees whose principal business location is
outside the United States that is adopted, maintained, sponsored in whole or in
part, or contributed to by the Company or any of its Subsidiaries and under
which the Company or its Subsidiaries have any obligation or liability,
contingent or otherwise, excluding, for the avoidance of doubt, any benefits
under a sector or national collective bargaining agreement (the “Non-U.S.
Benefit Plans”).
(b)    Copies of all material Non-U.S. Benefit Plans, including copies of the
Non-U.S. Benefit Plan documents (and any amendments thereto), and the two most
recent (prior to the date of this Agreement) applicable actuarial valuations for
each Non-U.S. Benefit Plan have been delivered to the Purchaser.
(c)    Each Non-U.S. Benefit Plan has been administered in accordance with all
applicable Laws and in accordance with its terms (including the requirements for
any funding or tax-favored treatment intended for such Non-U.S. Benefit Plan or
applicable to such Non-U.S. Benefit Plan). There is no pending or, to the
Company’s Knowledge, formally threatened Litigation in connection with any of
the Non-U.S. Benefit Plans.
(d)    Neither the Company nor any Subsidiary has agreed or promised to give any
material increase of remuneration of any nature whatsoever to any of its
Employees in excess of what is provided for in their employment agreement, any
applicable collective bargaining agreement, any applicable Laws or any Non-U.S.
Benefit Plan.
(e)    Neither the Company, nor any Subsidiary is liable for any payment to any
fund or to any Governmental Authority with respect to unemployment compensation
benefits, workers compensation, social security or other benefits for employees
or former employees for any amounts other than payments not yet due under the
Company’s Non-U.S. Benefit Plans, the employment agreements, any applicable
collective bargaining agreement or any applicable Laws relating to employment,
unemployment compensation benefits or social security.
(f)    All contributions due from the Company or any Subsidiary with respect to
any Non-U.S. Benefit Plan have been timely made or, to the extent required by
the applicable accounting rules, have been properly accrued as liabilities in
all material respects of the Company or any Subsidiary and reflected in the
financial statements of the Company or any Subsidiary in accordance with the
terms of such Non-U.S. Benefit Plan and applicable Law. Each Non-U.S. Benefit
Plan required to be registered has been registered and has been maintained in
good standing with applicable Governmental Authorities. Except as otherwise
contemplated in this Agreement, the execution of, and performance of the
Proposed Transactions, either alone or together with any additional or
subsequent

- 46 -



--------------------------------------------------------------------------------




events, will not constitute an event under any Non-U.S. Benefit Plan that will
result in any payment in excess of €2,000,000 (whether of severance pay or
otherwise), acceleration, forgiveness of indebtedness, vesting, distribution,
increase in benefits or obligation to fund benefits with respect to any employee
of the Company or its Subsidiaries.
4.20     Taxes.


(a)    (i) All material Tax Returns required to be filed by or on behalf of the
Company or any Subsidiary or any Affiliated Group of which the Company or any
Subsidiary is or was a member have been duly and timely filed with the
appropriate Taxing Authority in all jurisdictions in which such Tax Returns are
required to be filed (after giving effect to any valid extensions of time in
which to make such filings), and all such Tax Returns are true, complete and
correct in all material respects; and (ii) all material Taxes payable by or on
behalf of the Company or any Subsidiary or any Affiliated Group of which the
Company or any Subsidiary is or was a member have been fully and timely paid
(whether or not shown on any Tax Return).
(b)    Each of the Company and each of its Subsidiaries have complied in all
respects with all applicable Laws relating to the payment and withholding of
Taxes and has duly and timely withheld and paid over to the appropriate Taxing
Authority all amounts required to be so withheld and paid under all applicable
Laws.
(c)    Purchaser has received complete copies of (i) all material income or
franchise Tax Returns of each of the Company and its Subsidiaries relating to
the taxable periods beginning on or after January 1, 2010, and (ii) any audit
report issued within the four years prior to the date of this Agreement relating
to any Taxes due from or with respect to the Company or any Subsidiary.
(d)    No claim has been made by a Taxing Authority in a jurisdiction where the
Company or any Subsidiary does not file Tax Returns that it is or may be subject
to taxation by that jurisdiction.
(e)    All material deficiencies asserted or assessments made as a result of any
examinations by any Taxing Authority of the Tax Returns of, or including, the
Company or any Subsidiary have been fully paid, and there are no other audits or
investigations by any Taxing Authority in progress, nor has Seller, the Company
or any of its Subsidiaries received any notice from any Taxing Authority that it
intends to conduct such an audit or investigation.
(f)    None of the Company, any of its Subsidiaries or any other Person on their
behalf has (i) agreed to or is required to make any adjustments pursuant to Code
Section 481(a) or any similar provision of Law or has any Knowledge that any
Taxing Authority has proposed any such adjustment, or has any application
pending with any Taxing Authority requesting permission for any changes in
accounting methods that relate to the Company or any Subsidiary, (ii) executed
or entered into a closing agreement pursuant to Code Section 7121 or any similar
provision of Law with respect to the Company or any

- 47 -



--------------------------------------------------------------------------------




Subsidiary, (iii) requested any extension of time within which to file any Tax
Return, which Tax Return has since not been filed, (iv) granted any extension or
waived the statute of limitations for the assessment or collection of Taxes,
which Taxes have not since been paid, or (v) granted to any Person any power of
attorney that is currently in force with respect to any Tax matter. There is no
taxable income of the Company or any of its Subsidiaries that was realized prior
to the Closing Date that will be required under applicable Tax Law to be
reported by Purchaser or any of its Related Persons, including the Company or
any of its Subsidiaries, for a taxable period beginning after the Closing Date,
and there is no amount that was deducted in calculating the taxable income of
the Company or any of its Subsidiaries in a taxable period prior to the Closing
Date that will be required under applicable Tax Law to be included in income by
Purchaser or any of its Related Persons, including the Company or any of its
Subsidiaries, for a taxable period beginning after the Closing Date, subject to
the Luxembourg recapture rules contained in the Grand-Ducal regulation of 21
December 2011, as amended.
(g)    Neither the Company nor any of its Subsidiaries has been a U.S. real
property holding corporation within the meaning of Code Section 897(c)(2) during
the applicable period specified in Code Section 897(c)(1)(A)(ii).
(h)    Neither the Company nor any of its Subsidiaries is a party to any tax
sharing, allocation, indemnity or similar agreement or arrangement (whether or
not written) (collectively, a “Tax Sharing Agreement”) pursuant to which it will
have any obligation to make any payments after the Closing. Neither the Company
nor any of its Subsidiaries has ever been a member of any consolidated,
combined, affiliated or unitary group of corporations for any Tax purposes other
than a group in which Company is the common parent. Neither the Company nor any
of its Subsidiaries has any Liability for Taxes of any Person (other than such
company) under any applicable Law, as transferee or successor, by Contract, or
otherwise.
(i)    Neither the Company nor any of its Subsidiaries is subject to any private
letter ruling of the IRS or comparable rulings of any Taxing Authority.
(j)    There are no Liens as a result of any unpaid Taxes upon any of the assets
of the Company or any Subsidiary other than Permitted Encumbrances.
(k)    Schedule 4.20(k) sets forth each Subsidiary of the Company that is as at
the date of this Agreement (i) properly treated as a disregarded entity (i.e.,
not treated as an entity separate from its owner) under Treasury Regulations
Section 301.7701-3 and under any similar provision of Law in each jurisdiction
where such Subsidiary is required to file a Tax Return and (ii) properly treated
as a partnership under Subchapter K of the Code and under any similar provision
of Law in each jurisdiction where such Subsidiary is required to file a Tax
Return. No Subsidiary of the Company has had a voluntary or involuntary
termination or revocation of the status described in clause (i) or (ii).
(l)    Neither the Company nor any of its Subsidiaries has constituted either a
“distributing corporation” or a “controlled corporation” (within the meaning of
Code

- 48 -



--------------------------------------------------------------------------------




Section 355(a)(1)(A)) in a distribution of stock qualifying for tax-free
treatment under Code Section 355, in the five years prior to the date of this
Agreement.
(m)     If the Company or its Subsidiaries has participated in a reportable
transaction, as defined in Treasury Regulations Section 1.6011-4(b)(1), or a
transaction substantially similar to a reportable transaction, it has properly
disclosed such transaction in accordance with the Treasury Regulations.
(n)    There is currently no limitation on the utilization of net operating
losses, capital losses, built-in losses, tax credits or similar terms of the
Company or any Subsidiary under applicable Law.
For purposes of this Section 4.20, any reference to the Company or its
Subsidiaries shall be deemed to include any Person that merged with or was
liquidated into such Company or Subsidiary.
4.21    Products.
To the Knowledge of the Company, all products designed, manufactured, sold,
distributed, leased, installed, delivered or held in inventory by the Company
Group are free from any material defects and conform in all material respects
with all customary and reasonable standards for products of such type, subject
to the reserve for product warranty claims set forth on the face of the
Financial Statements.    
4.22    Brokers and Finders.
The Company Group has not incurred any obligation or Liability to any party for
any brokerage fees, agent's commissions, or finder's fees in connection with the
Proposed Transactions.
4.23    FCPA Matters.
To the Knowledge of the Company, no member of the Company Group (including any
of their respective officers, directors, agents, or employees each acting in
their capacity as such) has, directly or indirectly, taken any action that has
caused it to be in violation of the Foreign Corrupt Practices Act of 1977, as
amended, or any rules or regulations thereunder or any similar anti-corruption
or anti-bribery Law applicable to the Company Group in any jurisdiction other
than the United States, including the Bribery Act 2010 of the United Kingdom (in
each case, as in effect at the time of such action) (collectively, the “FCPA”),
nor has any member of the Company Group (i) used any corporate funds for
unlawful contributions, gifts, entertainment or other unlawful expenses relating
to political activity, (ii) made, offered or authorized any unlawful payment to
foreign or domestic government officials or employees, whether directly or
indirectly, or (iii) made, offered or authorized any unlawful bribe, rebate,
payoff, influence payment, kickback or other similar unlawful payment, whether
directly or indirectly. To the extent applicable, each member of the Company
Group has instituted and maintains policies and procedures reasonably designed
to promote and achieve compliance with the FCPA.

- 49 -



--------------------------------------------------------------------------------




4.24    Sanctions.
Each member of the Company Group and their respective directors and officers,
and, to the Knowledge of the Company, their employees and agents (each of the
above while acting on behalf of any member of the Company Group) are in
compliance with, and have in the five years prior to the date of this Agreement
been in compliance with any Sanctions that are applicable to them. No member of
the Company Group or any of their respective directors, officers, employees or
agents of the Company Group is a Sanctioned Person. The Company Group does not
sell to or conduct business with any Person that is a designated target of
Sanctions.
4.25    Subsidies, Grants.
Schedule 4.25     sets forth a list of all material grants and subsidies that
have been granted to the Company or any Subsidiary by any Governmental
Authority, as well as all formal written applications by the Company or any
Subsidiary for any grant or subsidy. To the Knowledge of the Company, all such
grants and subsidies have been granted to the Company or any Subsidiary in
compliance with all applicable Laws. The Company and the Subsidiaries have
complied in all material respects with all of the terms and requirements of such
grants and subsidies, and to the Knowledge of the Company, there is no
reasonable basis for any decision by any Governmental Authority to (i) request
the Company or any Subsidiary to refund part or all of the grants or subsidies
that they have received, or (ii) refuse to grant to the Company or any
Subsidiary any of the grants or subsidies (or any part thereof) for which they
have applied.
4.26    Relationships with Related Persons.
Neither Seller nor any Related Person of Seller or of the Company Group has any
interest in any property (whether real, personal, or mixed and whether tangible
or intangible), used in, held for use in or pertaining to the Business. Neither
Seller nor any Related Person of Seller or of the Company Group is the owner of
(of record or as a beneficial owner) an equity interest or any other financial
or profit interest in, a Person that has (i) had business dealings or a material
financial interest in any transaction with the Company Group, or (ii) engaged in
competition with the Company Group with respect to any line of the products or
services of the Company Group in any market presently served by the Company
Group. Neither Seller nor any Related Person of Seller or of the Company Group
is a party to, or a beneficiary under, any Contract with, or has any claim or
right against, the Company Group.
4.27    No Further Representations.
Notwithstanding anything contained in this Article 4 or any other provision of
this Agreement, it is the explicit intent of each party hereto that neither
Seller nor any Representative of Seller, nor any member of the Company Group is
making any representation or warranty whatsoever, express or implied, except
those representations and warranties set forth in this Article 4, and in
entering into this Agreement Parent and Purchaser expressly acknowledge and
agree that (i) they are not relying on any statement,

- 50 -



--------------------------------------------------------------------------------




representation or warranty other than those representations and warranties set
forth in this Article 4 and (ii) none of Seller, the Company Group or any of
their respective Related Persons or Representatives shall have or be subject to
any liability to Parent or Purchaser or any other Person resulting from or in
connection with the dissemination to Parent or Purchaser or any other Person or
the use by Parent or Purchaser, or any other Person of any such information,
including any information, documents or material made available to the Parent or
Purchaser in the Data Room, in any management presentation or in any other form
in connection with or expectation of the entry into this Agreement or the
Proposed Transactions other than to the extent addressed in a representation,
warranty or covenant set forth in this Agreement and other than in the case of
fraud. This Section 4.27 shall survive the Closing indefinitely.
ARTICLE 5    REPRESENTATIONS AND WARRANTIES OF PARENT AND PURCHASER
Parent and the Purchaser each hereby represent and warrant to Seller as follows:
5.1
    Authority; Enforceability.

(a)    Each of Parent and Purchaser has the requisite corporate power and
authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the Proposed Transactions. The execution, delivery
and performance by each of Parent and Purchaser of this Agreement and the
consummation of the Proposed Transactions have been duly and validly authorized
by all necessary corporate action on the part of each of Parent and Purchaser
and such authorization has not been subsequently modified or rescinded.
(b)    This Agreement has been duly executed and delivered by each of Parent and
Purchaser and constitutes, assuming due authorization, execution and delivery of
this Agreement by Seller, a valid and binding legal obligation of each of Parent
and Purchaser, enforceable against each of Parent and Purchaser in accordance
with the terms hereof.
(c)    The shares of Parent Common Stock representing the Parent Common Stock
Consideration have been duly authorized by all necessary corporate action on the
part of the Parent and, when issued in accordance with this Agreement, will be
duly and validly issued, fully paid and nonassessable, free and clear of all
Liens, other than restrictions on transfer provided for by applicable federal
and state securities laws.
5.2
    Non-contravention; Consents.

(a)    The execution and delivery of this Agreement by each of Parent and
Purchaser do not, and the performance of this Agreement by each of Parent and
Purchaser will not, require any consent, approval or Authorization of, or filing
with, or notification to, any Governmental Authority, except (i) under any
applicable Antitrust Laws, and (ii) for such other consents, approvals,
Authorizations, filings or notifications, the failure of which to

- 51 -



--------------------------------------------------------------------------------




make or obtain, would not, individually or in the aggregate, materially impair
or delay each of Parent and Purchaser from consummating the Proposed
Transactions.
(b)    The execution and delivery of this Agreement by each of Parent and
Purchaser does not, and consummation of the Proposed Transactions will not, (i)
conflict with or violate any provision of the Governing Documents of Parent or
Purchaser, (ii) assuming all filings and notifications under any applicable
Antitrust Laws have been made and any waiting periods thereunder have terminated
or expired, conflict with or violate any Law applicable to Parent or Purchaser
or (iii) result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify,
or cancel any agreement or contract to which Parent or Purchaser is a party,
except, in the case of (ii) or (iii), as would not, individually or in the
aggregate, materially impair or delay Parent or Purchaser from consummating the
Proposed Transactions.
5.3    Organization.
Each of Parent and Purchaser is duly organized and validly existing under the
laws of its respective jurisdiction and has all necessary power and authority to
conduct its business in the manner in which it is being conducted at the date of
this Agreement.    
5.4    Litigation.
There is no Litigation pending or, to Parent or Purchaser's Knowledge,
threatened, against Parent or Purchaser in respect of the consummation of the
Proposed Transactions.
5.5    Brokers and Finders.
Neither Parent, Purchaser nor any Related Person of Parent or Purchaser has
incurred any Liability to any party for any brokerage fees, agent's commissions,
or finder's fees in connection with the Proposed Transactions.
5.6    Financial Resources.
As of the date of this Agreement, neither Purchaser nor Parent has any reason to
believe that Purchaser will not be able to obtain necessary financing for the
Purchase Price and its other payment obligations hereunder (including with
respect to the repayment of the Specified Indebtedness and the Shareholder Loans
(including Shareholder Loan Interest), and the Warehouse Purchase Price) on or
prior to the Closing Date. On the Closing Date Purchaser will have funds on hand
or access to credit facilities sufficient to pay the Purchase Price and such
other payment obligations and otherwise to consummate the Proposed Transactions.
5.7        Financial Statements; Filings; No Undisclosed Liabilities.
(a)    Parent has timely filed all SEC Documents required to be filed by Parent
since January 1, 2012 (together with all such SEC Documents filed, whether or
not required to be filed the "Parent SEC Reports"). The Parent SEC Reports (i)
at the time filed, complied in all material respects with the applicable
requirements of the Securities Laws

- 52 -



--------------------------------------------------------------------------------




and other applicable Laws and (ii) did not, at the time they were filed (or, if
amended or superseded by a filing prior to the date of this Agreement, then on
the date of such filing or, in the case of registration statements, at the
effective date thereof) contain any untrue statement of a material fact or omit
to state a material fact required to be stated in such Parent SEC Reports or
necessary in order to make the statements in such Parent SEC Reports, in light
of the circumstances under which they were made, not misleading. To the extent
required by Securities Laws, each Parent SEC Report was accompanied by the
certificates required to be filed or submitted by Parent's chief executive
officer and chief financial officer pursuant to the Sarbanes-Oxley Act and, at
the time of filing or submission of each such certificate, such certificate was
true and accurate and complied in all material respects with the Sarbanes-Oxley
Act. No member of the Parent Group other than Parent is required to file any SEC
Documents.
(b)    Each of the Parent Financial Statements (including, in each case, any
related notes) contained in the Parent SEC Reports, including any Parent SEC
Reports filed after the date of this Agreement and prior to Closing, complied as
to form in all material respects with applicable Securities Laws and other
applicable laws, was prepared in accordance with GAAP applied on a consistent
basis throughout the periods involved (except as may be indicated in the notes
to such financial statements or, in the case of unaudited interim statements, as
permitted by Form 10-Q of the SEC), and fairly presented in all material
respects the consolidated financial position of Parent and its subsidiaries as
at the respective dates and the consolidated results of operations and cash
flows for the periods indicated, except that the unaudited interim financial
statements were or are subject to normal and recurring year-end adjustments
which were not or are not expected to be material in amount or effect. Parent
maintains disclosure controls and procedures required by Rule 13a-15 or 15d-15
under the Exchange Act. Such disclosure controls and procedures are effective to
ensure that information required to be disclosed by Parent in the reports that
it is required to file or submit, or files or submits, under the Securities Act
and the Exchange Act are recorded, processed, summarized and reported, within
the time periods specified in the SEC’s rules and forms. Parent maintains
internal control over financial reporting (as defined in Rule 13a-15 or 15d-15,
as applicable, under the Exchange Act). Such internal control over financial
reporting is effective in providing reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with GAAP and includes policies and
procedures that (i) pertain to the maintenance of records that in reasonable
detail accurately and fairly reflect the transactions and dispositions of the
assets of Parent, (ii) provide reasonable assurance that transactions are
recorded as necessary to permit preparation of financial statements in
accordance with GAAP, and that receipts and expenditures of Parent are being
made only in accordance with authorisations of management and directors of
Parent, and (iii) provide reasonable assurance regarding prevention or timely
detection of unauthorized acquisition, use or disposition of Parent’s assets
that could have a material effect on its financial statements. Parent has
disclosed, based on the most recent evaluation of its chief executive officer
and its chief financial officer prior to the date of this Agreement, to Parent’s
auditors and the audit committee of Parent’s board of directors (A) any
significant deficiencies in the design or operation of its internal controls
over financial reporting that are reasonably likely to adversely affect Parent’s
ability to record, process, summarise and report

- 53 -



--------------------------------------------------------------------------------




financial information and has identified for Parent’s auditors and audit
committee of Parent’s board of directors any material weaknesses in internal
control over financial reporting and (B) any fraud, whether or not material,
that involves management or other employees who have a significant role in
Parent’s internal control over financial reporting.
(c)    Since January 1, 2012 through the date of this Agreement, (i) neither
Parent nor any of its subsidiaries nor any director, officer, employee, auditor
or accountant of Parent or any of its subsidiaries has received any material
complaint, allegation, assertion or claim, whether written or oral, that Parent
or its subsidiaries have engaged in illegal or fraudulent accounting or auditing
practices, and (ii) no attorney representing Parent or any of its subsidiaries,
whether or not employed by Parent or any of its subsidiaries, has reported to
the board of directors of Parent or any committee thereof or to any director or
officer of Parent any evidence of a material violation of Securities Laws,
breach of fiduciary duty or similar violation, relating to periods after January
1, 2012, by Parent or any of its officers, directors, employees or agents. To
the Knowledge of the executive officers of Parent there are no SEC inquiries or
investigations, other governmental inquiries or investigations pending or
threatened, in each case regarding any accounting practices of Parent or any of
its subsidiaries or any malfeasance by any executive officer of Parent.
(d)    There are no outstanding or unresolved comments from any comment letters
received by Parent from the SEC relating to any of the Parent SEC Reports. To
the Knowledge of the executive officers of Parent, none of the Parent SEC
Reports is the subject of any ongoing review by the SEC.
(e)    Parent is in compliance in all material respects with the applicable
listing and corporate governance rules and regulations of the New York Stock
Exchange (the “NYSE”). Parent has not, in the preceding twelve months, received
notice from the NYSE to the effect that Parent is not in compliance with the
listing or maintenance requirements of the NYSE. Parent is, and, assuming the
consummation of the Proposed Transactions, has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.
(f)    To the knowledge of the executive officers of Parent, none of Parent or
any of its subsidiaries has any material Liabilities other than Liabilities that
are reflected in the financial statements included in the Parent SEC Reports
prior to the date of this Agreement, were incurred in the ordinary course of
business since January 1, 2014, or that would not reasonably be expected to
have, individually or in the aggregate, a material adverse effect on the
business, results of operations or financial condition of Parent and its
subsidiaries, taken as a whole.
5.8    No Further Representations.
Notwithstanding anything contained in this Article 5 or any other provision of
this Agreement, it is the explicit intent of each Party that each of Parent and
Purchaser is not making any representation or warranty whatsoever, express or
implied, except those

- 54 -



--------------------------------------------------------------------------------




representations and warranties set forth in this Article 5, and in entering into
this Agreement Seller expressly acknowledges and agrees that (i) it is not
relying on any statement, representation or warranty other than those
representations and warranties set forth in this Article 5, and (ii) none of the
Purchaser, Parent or any of their respective Related Persons or Representatives
shall have or be subject to any liability to Seller or any other Person
resulting from or in connection with the dissemination to Seller or any other
Person, or the use by Seller or any other Person of any such information,
including any information made available in connection with or expectation of
the entry into this Agreement or the Proposed Transactions other than to the
extent addressed in a representation, warranty or covenant set forth in this
Agreement and other than in the case of fraud. This Section 5.8 shall survive
the Closing indefinitely.
ARTICLE 6    COVENANTS
6.1
    Conduct of Business Prior to Closing.

From the date hereof to the Closing Date, and except as (i) otherwise
contemplated in the Purchase Documents or in the Schedules hereto, (ii) required
by Law, (iii) set forth in the Capex Plan, (iv) as required to comply with the
provisions of any Contract in effect as of the date of this Agreement, or (v)
set forth in Schedule 6.1    , Seller shall cause the Company and the
Subsidiaries to (X) operate the Company and the Subsidiaries substantially as
previously operated and only in the Ordinary Course of Business and (Y) without
the prior written consent of the Purchaser or Parent (which consent shall not be
unreasonably withheld, conditioned or delayed) not do any of the following:
(a)    sell, transfer, lease, sublease, license or otherwise dispose of any
properties or assets (including intangible assets) that are material,
individually or in the aggregate, to the Business as currently conducted (other
than sales of Inventory in the Ordinary Course of Business);
(b)    make or incur capital expenditures in an aggregate amount exceeding
€1,000,000 other than as set forth in the Capex Plan;
(c)    (A) commence any claim other than in accordance with past practices or
(B) compromise, settle or grant any release of any claim relating to any pending
litigation or arbitration where the amount involved exceeds €500,000 or involves
a material restriction upon the operations of any member of the Company Group;
(d)    (A) amend or otherwise modify (including by entering into a new Material
Contract with such party or otherwise) any of its Material Contracts in such a
way as to materially reduce the expected business or economic benefits thereof
other than in the Ordinary Course of Business, (B) terminate (other than
allowing expiration according to its scheduled term) any Material Contract, (C)
enter into any agreement that, if existing on the date of this Agreement, would
be a Material Contract, in each case except as contemplated by the Purchase
Documents or as required by Law, or (D) enter into any agreement with a Related
Party that is not on an arms’ length basis;

- 55 -



--------------------------------------------------------------------------------




(e)    amend any of the Governing Documents of any member of the Company Group;
(f)    modify, amend, terminate or permit the lapse of, in any material manner,
any lease of, operating agreement or other agreement relating to the Leased Real
Property and the Real Property (except for the lapse or termination of any lease
or agreement in accordance with its terms or the renewals of existing leases in
the Ordinary Course of Business);
(g)    grant to any Employee any material increase in compensation or benefits
other than in the Ordinary Course of Business, except (A) for normal salary
increases following performance reviews and payment of any performance-based
incentives upon the achievement of performance goals with respect to plans in
effect immediately prior to the date of this Agreement, (B) in connection with
any newly hired employees filling positions that are, as of the date of this
Agreement, vacant (or which become vacant due to terminations of employment
and/or promotions) and in connection with any promotions, (C) as may be required
under U.S. Benefit Plans or Non-U.S. Benefit Plans, (D) as may be required by
applicable Law or contemplated by this Agreement, (E) as may be required by any
employment agreement in effect as of the date hereof; or (F) as may be required
by any collective bargaining agreement (be it at national, sector or any other
level) or similar arrangement with a union, trade union, works council or any
other employee representative body;
(h)    (A) repurchase, redeem, or otherwise acquire or exchange, directly or
indirectly, any shares, or any securities convertible into any shares, or any
other equity of the Company or any Subsidiary, or declare or pay any dividend or
make any other distribution in respect of the share capital of the Company; (B)
increase or reduce their respective share capital, or issue, grant or sell any
other equity interests, options, rights or warrants in the Company or any
Subsidiary; (C) adjust, split, combine or reclassify any shares or other equity
of the Company or any Subsidiary;
(i)    purchase any securities or make any material investment, either by
purchase of securities, contributions to capital, or asset transfers, in any
Person, or otherwise acquire direct or indirect control over any Person;
(j)    fail to take all commercially reasonable steps necessary to maintain the
Company Group’s rights in and to the Company Intellectual Property and other
intangible assets of the Company Group, on a basis consistent with past
practice;
(k)    delay payments to vendors or suppliers beyond normal and ordinary payment
terms (except with respect to payment obligations being contested in good faith)
in any material respect or offer any material inducements or incentives to
customers to pay earlier than normal and ordinary payment terms;
(l)    fail to comply with all Laws applicable to the Company Group where the
failure to so comply would have a Material Adverse Effect on the Company Group,
its assets or properties or business;

- 56 -



--------------------------------------------------------------------------------




(m)     fail to maintain the Books and Records in the Ordinary Course of
Business, on a basis consistent with past practices;
(n)    fail to use commercially reasonable efforts to preserve the goodwill and
patronage of the customers, Employees and suppliers of the Company Group and
others having a business relationship with the Company Group, on a basis
consistent with past practices; and
(o)    authorize any of, or commit or agree to take any of, the foregoing
actions.
6.2
    No Solicitation of Other Transactions.

(a)    Seller shall not, and shall not authorize or permit any of its Related
Persons (including any member of the Company Group) or any of its or their
Representatives to, directly or indirectly: (i) encourage, solicit, initiate,
facilitate or continue inquiries regarding an Acquisition Proposal; (ii) enter
into discussions or negotiations with, or provide any information to, any Person
concerning a possible Acquisition Proposal; or (iii) enter into any agreements
or other instruments (whether or not binding) regarding an Acquisition Proposal.
Seller shall immediately cease and cause to be terminated, and shall cause its
Related Persons (including any member of the Company Group) and all of their
Representatives to immediately cease and cause to be terminated, all existing
discussions or negotiations with any Persons conducted heretofore with respect
to, or that could lead to, an Acquisition Proposal.
(b)    In addition to the other obligations under this Section 6.2, Seller shall
promptly (and in any event within three Business Days after receipt thereof by
Seller, the Other Shareholder or any of their respective Representatives) advise
Purchaser orally and in writing of any firm Acquisition Proposal, any firm
request for information with respect to any Acquisition Proposal, or any firm
inquiry with respect to or that could reasonably be expected to result in an
Acquisition Proposal, the material terms and conditions of such request,
Acquisition Proposal or inquiry, and the identity of the Person making the same,
in each case to the extent permitted by Law and applicable contractual
obligations in force at the date hereof.
(c)    Seller agrees that the rights and remedies for noncompliance with this
Section 6.2 shall include having such provision specifically enforced by any
court having equity jurisdiction, it being acknowledged and agreed that any such
breach or threatened breach shall cause irreparable injury to Purchaser and that
money damages would not provide an adequate remedy to Purchaser.
6.3
    Notification of Changes; 2014 Audited Financial Statements.

(a)    Between the date hereof and the Closing Date, (i) Seller shall promptly
notify Purchaser in writing of (x) any material development that would make the
satisfaction of any of the conditions set forth on Sections 8.1, 8.2 or 8.3 on
the Closing Date impossible or reasonably unlikely or (y) (A) any matter
hereafter arising or discovered by Seller that, if existing or Known by the
Company on the date hereof, would have been required to be disclosed on a
Schedule to this Agreement in order for the representations and warranties

- 57 -



--------------------------------------------------------------------------------




set forth in Article 4 (other than any representation or warranty that speaks as
of a specific date or time period) to be true in all material respects (or in
the case of the Fundamental Representations (other than any Fundamental
Representation that speaks as of a specific date or time period) true in all
respects) as of the date hereof and (B) with respect to the representations and
warranties in Article 4 that speak as of a specific date or time period, any
matter hereafter discovered by Seller that was existing as of such specific date
or time period that, if Known by the Company on the date hereof, would have been
required to be disclosed on a Schedule to this Agreement in order for such
representations and warranties that speak as of a specific date or time period
to be true in all material respects (or in the case of such Fundamental
Representations that speak as of a specific date or time period true in all
respects) as of the date hereof, and (ii) Purchaser shall promptly notify Seller
in writing of any material development that would make the satisfaction of any
of the conditions set forth on Sections 9.1 or 9.2 on the Closing Date
impossible or reasonably unlikely.
(b)    No notification, or failure to give any notice required by this Section
6.3, shall be given effect for purposes of (i) determining whether the
conditions set forth in Sections 8.1 and 8.2 or Sections 9.1 and 9.2 have been
satisfied, or (ii) determining whether Seller has any liability under Article 13
following the Closing or the termination of this Agreement.  Nothing in this
Section 6.3 (including references herein to “in all material respects”) shall
result in any representation or warranty being subject to any different
“bring-down” standard pursuant to Section 8.1 than if this Section 6.3 did not
apply (it being specifically understood and agreed that the proviso to Section
8.1 will continue to apply in accordance with its terms). Notwithstanding the
terms of Section 13.7, in the event of a breach or alleged breach of this
Section 6.3, the limitations and exclusions in Section 13.7 shall apply to such
breach or alleged breach, and in no event shall Purchaser or Parent be entitled
to duplicative relief based on both a breach or alleged breach of this Section
6.3 and a breach or alleged breach of a representation and warranty required to
be updated by the terms hereof.
(c)    Seller shall use reasonable best efforts to provide Purchaser with the
2014 Audited Financial Statements as soon as they are available, but in no event
later than March 31, 2015.
6.4    Antitrust Filings; Required Approvals.
(a)    Each of Seller, Parent and Purchaser agrees to use its commercially
reasonable efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary under applicable Antitrust Laws and
regulations to consummate and make effective the Proposed Transactions, which
actions shall include furnishing all information and documents required by
applicable Law in connection with approvals of or filings with any Governmental
Authority with regulatory jurisdiction over enforcement of any applicable
Antitrust Laws (“Governmental Antitrust Authority”), including filing, or
causing to be filed, as promptly as practicable, except that any required
notification and report forms under the HSR Act will be filed with the U.S.
Federal Trade Commission (the “FTC”) and the U.S. Department of Justice (the
“DOJ”) no later than ten days following the execution and delivery of this
Agreement, and any notification

- 58 -



--------------------------------------------------------------------------------




form to other competent Governmental Antitrust Authorities (as listed in
Schedule 7.1(a)) will be filed as promptly as practicable, and in any event no
later than January 31, 2015.
(b)    Each Party hereto hereby agrees to cooperate with each other Party and
use its commercially reasonable efforts to promptly prepare and file all
necessary filings and other documents and to obtain as promptly as practicable
all necessary Consents of all Third Parties and Governmental Authorities
necessary or advisable for it to consummate the Proposed Transactions. In the
event that the Parties receive a Second Request for additional information under
the HSR Act the Parties will use their respective commercially reasonable
efforts to respond to such Second Request as promptly as practicable and counsel
for both Parties will closely cooperate with each other during the entire Second
Request review process.
(c)    Each Party shall have the right to review and comment upon in advance,
and to the extent practicable each will consult the other Parties on, in each
case subject to applicable Laws relating to the exchange of information, all the
information relating to Parent, Purchaser, Seller or the Company Group, as the
case may be, that appears in any filing made with, or other written materials
submitted to, any Third Party or Governmental Authority in connection with the
Proposed Transactions. Each Party shall have the right to participate in any
meetings or conferences with any Governmental Authority, subject to applicable
Laws relating to the exchange of information. In exercising the foregoing right,
each of Purchaser and Seller shall act reasonably and as promptly as
practicable. Purchaser and Seller agree that they will keep the other apprised
of the status of matters relating to completion of the Proposed Transactions,
including, subject to applicable Laws relating to the exchange of information,
promptly furnishing the other with copies of notice or other communications
received by Parent, Purchaser, Seller or the Company Group, as the case may be,
from any Third Party or Governmental Authority with respect to the Proposed
Transactions.
(d)     Notwithstanding any other provision of this Agreement, neither Parent
nor Purchaser shall have any obligation to propose or agree to accept any
undertaking or condition, to enter into any consent decree, to make any
divestiture, to accept any operational restriction, or take any other action
that, in the reasonable commercial judgment of Parent and Purchaser, could be
expected to limit the rights of Parent and Purchaser or their Related Persons to
own or operate all or any portion of their respective businesses or assets. With
regard to any Government Authority, none of the Seller, any of its Related
Persons, nor the Company, shall without Purchaser’s written consent, to be given
in Purchaser’s sole discretion, discuss or commit to any divestiture
transaction, or discuss or commit to alter their businesses or commercial
practices in any way, or otherwise take or commit to take any action that limits
Parent’s or Purchaser’s freedom of action with respect to, or Parent’s or
Purchaser’s ability to retain any of the businesses, product lines or assets
Parent and Purchaser are acquiring in this Agreement or otherwise receive the
full benefits of this Agreement.

- 59 -



--------------------------------------------------------------------------------




6.5    Access to Properties, Books and Records.
From the date of this Agreement until the earlier of termination of this
Agreement or the Closing, Seller shall give Parent and Purchaser reasonable
access, upon reasonable notice during normal business hours to all properties,
books, records and key management personnel of or pertaining to the Company and
its Subsidiaries to the extent reasonably required to facilitate integration
activities; provided, however, that the foregoing will not: (i) materially
interfere with the day-to-day operations of the Company and its Subsidiaries;
and (ii) require Seller, the Company or any Subsidiary to provide access or to
disclose information where such access or disclosure would contravene any Law or
contract, or would relate to commercially sensitive information, or would result
in the waiver of any legal privilege or work-product protection. Any information
disclosed will be subject to the provisions of Section 11.1. For the avoidance
of doubt, Purchaser shall not conduct any sampling or other intrusive
investigation of air, surface water, groundwater or soil at or in connection
with any property associated or affiliated in any way with the Company Group
without the prior written approval of Seller, which shall not be unreasonably
withheld, conditioned, or delayed. Any sampling activity by Purchaser shall in
no way materially interfere with or disrupt the business and operations of the
Company Group. Subject to the proviso to the first sentence of this Section 6.5,
and subject to the second sentence of this Section 6.5, from the date of this
Agreement until the earlier of termination of this Agreement or the Closing,
Seller shall, and shall cause the Company Group to, cooperate with reasonable
requests by Purchaser and Parent related to Purchaser’s planning and preparation
with respect to ownership and operation of the Company Group following the
Closing, including with respect to, among other things, systems integration and
product development. Subject as aforesaid, Seller shall also provide to
Purchaser and Parent, within thirty days of the date hereof, a schedule
containing a true and correct and, to the extent disclosure is allowed under
local data protection Law, complete list (on an anonymous basis) as at the
relevant date of the following information for all present employees of the
Company Group working in the European Union (including employees on leave of
absence for long-term incapacity) or in Russia and each entitled to a gross
annual base salary in excess of €250,000 for the fiscal year 2014: job position;
starting date of employment; age; type of employment agreement: blue collar,
white collar, limited or unlimited duration, part-time or full-time; and whether
any such employee is a protected employee (including but not limited to pregnant
employees, union delegation members, Prevention and Protection Committee
members, Works Council members, prevention advisors and, if relevant under the
applicable Law, the employees who were candidates during the last social
elections), amount of yearly gross salary, amount of bonuses or other incentive
pay or fringe benefits, and whether such employee is on leave of absence.
6.6    WARN Notice.
Seller shall take all actions required by and bear sole responsibility for any
obligations or liabilities to the Company Group’s employees under the WARN Act
for actions occurring prior to the Closing Date. Purchaser shall take all
actions required by and bear sole responsibility for any obligations or
liabilities to the Company Group’s employees under the WARN Act for actions
occurring on or following the Closing Date.

- 60 -



--------------------------------------------------------------------------------




6.7    Payment of Indebtedness by Related Persons.
Except with respect to the Shareholder Loans which, together with the Specified
Indebtedness, shall be repaid at Closing, and as otherwise expressly provided in
this Agreement, Seller will cause all Indebtedness owed to the Company Group by
Seller or its Related Persons (which term as used in this Section 6.7 shall not
include the Company or its Subsidiaries) to be paid in full prior to Closing.
6.8    Release of indemnities, etc.
Purchaser shall procure that as from Closing Seller and its Related Persons
(which term as used in this Section 6.8 shall not include the Company or its
Subsidiaries) are released from all guarantees and indemnities which have been
given by such Persons in respect of any liability or obligation of any member of
the Company Group, and pending such release Purchaser shall indemnify and hold
harmless Seller against all liabilities under those guarantees and indemnities.
6.9    Further Assurances.
Subject to the terms and provisions of this Agreement, each of the Parties
hereto will use its respective commercially reasonable efforts to take all
actions and to do all things necessary, proper or advisable to consummate the
Proposed Transactions (including satisfaction, but not waiver, of the conditions
to Closing set forth in Article 7 (in relation to all Parties), Article 8 (in
relation to Seller) and Article 9 (in relation to Purchaser)).
6.10    Parent Covenant.
From the date of this Agreement until the earlier of the Closing Date or the
termination of this Agreement, except as otherwise expressly contemplated
herein, Parent covenants and agrees that it shall conduct its business and the
business of its subsidiaries in a manner designed in its reasonable judgment, to
preserve intact the Parent Group's core businesses and goodwill.
6.11    Listing.
Parent shall cause to be listed, prior to the Closing, on the NYSE, subject to
official notice of issuance, the shares of the Parent Common Stock to be issued
to Seller pursuant to the Proposed Transaction, and Parent shall give all
notices and make all filings with the NYSE required in connection with the
transactions contemplated herein.
6.12    Employees and Benefit Plans.
(a)    From the Closing until the 12 month anniversary of the Closing, Purchaser
shall provide to those employees of the Company Group as of immediately prior to
the closing (the “Continuing Employees” ) compensation and benefits that are
substantially similar in the aggregate to those provided to similarly-situated
employees of the Purchaser, except where Law or existing contractual
arrangements require that Purchaser

- 61 -



--------------------------------------------------------------------------------




provides compensation and benefits no less favorable in the aggregate to those
provided to the Continuing Employees immediately prior to Closing, and provided
that Purchaser may, in its discretion but subject to Law and existing
contractual arrangements, choose to continue the compensation and benefit
arrangements as in effect for Continuing Employees immediately prior to Closing
where such continuation is permitted by Law, and provided further that Purchaser
may, in its discretion but subject to Law and existing contractual arrangements,
choose to alter the compensation and benefits package to meet changes in
applicable Laws, and, more in particular, to phase out discriminations as
contemplated under current or future equal treatment laws. During such 12 month
period, Purchaser shall provide Continuing Employees with no less favorable
severance benefits that they would receive under the Benefit Plans and Non-U.S.
Benefit Plans immediately prior to Closing (to the extent such Benefit Plans and
Non-U.S. Benefit Plans are disclosed in the Data Room). Nothing herein shall be
deemed to be a guarantee of employment for any employee of the Company Group, or
other than as provided in any applicable employment agreement or other contract,
to restrict the right of the Purchaser to terminate the employment of any such
employee. The terms and conditions of employment for the US-based employees of
the Group Companies as of the Closing who are represented by a union and who
continue with the Purchaser shall be governed by the applicable collective
bargaining agreement.
(b)    With respect to any employee benefit plan in which any Continuing
Employees first become eligible to participate at or after the Closing (the “New
Company Plans” ), Purchaser and Parent shall use commercially reasonable efforts
to (i) waive all pre-existing conditions, exclusions and waiting periods with
respect to participation and coverage requirements applicable to Employees of
the Company Group or under any health and welfare New Company Plans in which
such employees may be eligible to participate after the Closing to the extent
such pre-existing conditions, exclusions and waiting periods were waived or
otherwise satisfied under a corresponding Benefit Plan immediately prior to the
Closing, (ii) cause deductibles, coinsurance or maximum out-of-pocket payments
made by such employees during the applicable plan year in which such employee
first participates in the applicable New Company Plan to reduce the amount of
deductibles, coinsurance and maximum out-of-pocket payments under the New
Company Plans to the extent taken account under the corresponding Benefit Plan
or Non-U.S. Benefit Plan in respect of the same plan year; and (iii) recognize
service credited by the Company Group prior to the Closing for purposes of
eligibility to participate and vesting credit (and, for purposes of severance
and paid time off only, for purposes of determining the amount or level of
benefit) in any New Company Plan in which such employees may be eligible to
participate after the Closing; provided, however, that in no event shall any
credit be given to the extent it would result in the duplication of benefits for
the same period of service.
(c)    Except as expressly provided herein, nothing contained in this Agreement,
whether express or implied, shall (i) be treated as an amendment or other
modification of any Benefit Plan or Non-U.S. Benefit Plan or (ii) limit the
right, subject to the applicable Laws, of Purchaser to amend, terminate or
otherwise modify any Benefit Plan or Non-U.S. Benefit Plan following the
Closing, (iii) confer upon any Person whether or not a

- 62 -



--------------------------------------------------------------------------------




party to this Agreement any right to employment, any right to compensation or
benefits, or any other right of any kind or nature whatsoever.
(d)    Notwithstanding anything to the contrary in this Agreement, the members
of the Company Group, in their sole discretion, shall be permitted to (i) prior
to the Closing, pay out bonuses for any completed fiscal year to their employees
in the Ordinary Course of Business and (ii) on the Closing and with the consent
of Purchaser, not to be unreasonably withheld, pay to each eligible employee a
pro rata bonus in respect of the Company’s then current fiscal year through the
Closing based on the Company Group’s determination, in good faith (and in
consultation with the Purchaser), of the amounts earned, based on actual
performance through the Closing, provided that such amounts in this clause (ii)
are included as Transaction Expenses.
(e)    If Purchaser so requests no later than ten days before the Closing Date,
subject to applicable Law, the terms and conditions of the applicable Benefit
Plans, any collective labor agreements and contingent on Closing, Seller shall
take all actions necessary to terminate any group 401(k) plans, including any
participant notice requirements and including documenting such actions through
resolution of the appropriate board or committee of Seller or the Company Group,
in each case with effect as of the day immediately prior to the Closing Date. 
No later than the date immediately prior to the Closing Date, Seller shall
provide Purchaser with evidence that the board of directors of the applicable
plan sponsor has passed resolutions to terminate each applicable group benefit
plan identified above with effect at the Closing Date.  Purchaser shall have the
ability to review and consult with Seller in relation to the form and substance
of such resolutions, and Seller shall take into account Purchaser’s reasonable
comments.
(f)    Seller and Purchaser shall cooperate using commercially reasonable
efforts and in good faith to ensure that the following items are resolved prior
to the Closing Date: (1) to the extent 401(k) ADP/ACP discrimination tests have
not been passed for any of the prior three plan years, the Company Group shall
take all actions necessary to ensure any corrective refunds have been processed
and that, if deemed reasonably necessary by Purchaser, a corrective filing under
the Internal Revenue Service’s voluntary correction program is properly made;
and (2) to the extent Form 5500 filings for the 2013 plan year with respect to
U.S. group welfare plans have not been timely filed, the Company Group shall
take all actions necessary to ensure that corrective filings under the
Department of Labor’s Delinquent Filer Voluntary Compliance Program are made.
6.13    Tax Matters.
Except as required by applicable Law or Taxing Authority practice, from the date
of this Agreement to the Closing Date, without the prior written consent of
Purchaser (not to be unreasonably withheld, conditioned or delayed), none of
Seller, the Company nor any of the Subsidiaries shall make or change any
election, change an annual accounting period, adopt or change any Tax or
accounting method or system of internal accounting control, file any amended Tax
Return, enter into any closing agreement, settle any Tax

- 63 -



--------------------------------------------------------------------------------




claim or assessment relating to the Company or any of its Subsidiaries,
surrender any right to claim a refund of Taxes, consent to any extension or
waiver of the limitation period applicable to any Tax claim or assessment
relating the Company or any of its Subsidiaries, or take any similar action
relating to the filing of any Tax Return or the payment of any Tax, if such
election, adoption, change, amendment, agreement, settlement, surrender, consent
or other action would have the effect of materially increasing the Tax liability
of the Company or any of its Subsidiaries for any period ending after the
Closing Date or materially decreasing any Tax attribute of the Company or any of
its Subsidiaries existing on the Closing Date.
6.14    Financing.
(a)    Prior to the Closing, Purchaser and Parent shall use commercially
reasonable efforts to obtain any necessary financing for the Purchase Price and
its other payment obligations hereunder (including with respect to the repayment
of the Specified Indebtedness and the Shareholder Loans (including Shareholder
Loan Interest), and the Warehouse Purchase Price) hereunder in a timely manner
(including alternative financing if the contemplated bond financing is not
available) and Seller shall, and shall cause the Company Group to, use
commercially reasonable best efforts to provide to Purchaser, at Purchaser’s
sole expense, cooperation reasonably requested by Purchaser in order for
Purchaser to obtain financing for any portion of the Purchase Price and such
other payment obligation hereunder provided, however, that (A) nothing in this
Section 6.14 shall require any cooperation to the extent that it would
unreasonably interfere in any material respect with the business or operations
of Seller or its Related Persons, (B) none of Seller or its Related Persons
shall be required to pay any commitment or other similar fee or incur any other
liability or obligation in connection with the Purchaser Financing and (C) none
of Seller or its respective Related Persons shall be required to execute or
deliver any document, including any agreement, instrument, guaranty, warranty,
indemnity or certificate, that is not contingent upon the Closing or that would
be effective prior to Closing. Purchaser and Parent shall promptly, upon request
by Seller, reimburse Seller and its Representatives for all reasonable costs and
expenses (including reasonable attorneys’ fees) incurred by Seller or its
Representatives in connection with the cooperation contemplated by this Section
6.14(a). All non-public information regarding Seller and its respective
Representatives provided to Purchaser, Parent or their Representatives pursuant
to this Section 6.14(a) shall be kept confidential by them in accordance with
Article 11, except for disclosure to potential lenders or investors as required
in connection with any such financing subject to customary confidentiality
provisions. Purchaser and Parent agree that any breach of this Section 6.14(a)
shall not constitute a breach of this Agreement that gives rise to or
contributes to any failure of a condition set forth in Article 7 or Article 8 to
be satisfied.
(b)    Purchaser acknowledges and agrees that obtaining the financing is not a
condition to the Closing. For the avoidance of doubt and regardless of whether
Purchaser and Parent have complied with their obligations set out in Section
6.14(a), if the financing (whether bond financing or alternative financing) has
not been obtained, Purchaser shall continue to be obligated, subject to the
fulfillment or waiver of the conditions set forth in Article 7 and Article 8, to
complete the Proposed Transactions on

- 64 -



--------------------------------------------------------------------------------




the terms contemplated by this Agreement, and Parent shall continue to be
obligated in accordance herewith.
(c)    Purchaser and Parent shall, and shall procure that their Representatives
shall, cooperate with and provide such information and take such steps as may
reasonably be requested by Seller or the holders of Specified Indebtedness in
order to obtain the Payoff Letters and to discharge the Specified Indebtedness
at the Closing, including satisfaction of such holders’ anti-money laundering
procedures.
6.15    Title Insurance.
Seller shall on or prior to the Closing Date deliver (or cause the Company, its
applicable Subsidiary or their respective officers to deliver) such documents
and instruments as may be reasonably requested by Purchaser or Purchaser’s title
company, including without limitation affidavits of title (such as
non-imputation affidavits) and such other documentation in such forms reasonably
required by the title company in order to issue (i) an extended coverage owner's
policy of title insurance with respect to any U.S. Real Property (or, as the
case may be, date down endorsements to existing owner’s policies), and (ii) an
extended coverage leasehold owner’s policy of title insurance with respect to
the U.S. LVT Plant (or, as the case may be, date down endorsements to existing
owner’s policies). Such title insurance policies shall be issued at Purchaser’s
sole cost and expense, and, except as explicitly provided herein, Seller shall
have no obligations with respect to the issuance of such title insurance
policies (for the avoidance of doubt, Seller shall have no obligation to cause
the title company to remove any exception to its existing title insurance
policies or the title insurance policies to be issued at Purchaser's request).
6.16    Transition Services Agreement with Baltisse.
The Parties agree to negotiate in good faith during the period from the date of
this Agreement to the Closing Date to enter into a transition services agreement
regarding the provision of ICT desktop services by IVC NV (or such other Group
Company as Seller and Purchaser may agree) to Baltisse NV after the Closing.
6.17    Restructuring.
At or prior to the Closing, Seller (i) shall have caused the Other Shareholder
to transfer its Shares in the Company to Seller, (ii) shall have taken such
actions necessary to exercise and acquire the shares resulting from the exercise
of all outstanding stock options in the Company or any Subsidiary, and (iii)
shall have, and shall have caused the Company to, take all such actions
necessary to ensure that each member of the Company Group is wholly-owned,
directly or indirectly, by the Company as of the Closing Date, other than with
respect to class A shares in Avelgem held by certain residents of Avelgem,
Belgium (the transactions described in this Section 6.17, the “Restructuring”).

- 65 -



--------------------------------------------------------------------------------




ARTICLE 7     MUTUAL CONDITIONS TO CLOSING.
The respective obligations of each of the Parties to consummate the Proposed
Transactions are subject to satisfaction or waiver in writing by each Party,
prior to the Closing Date, of each of the following conditions:
    
7.1    Antitrust Filings.
(a)    (i) all waiting periods (and any extensions thereof) under any Antitrust
Laws applicable to the Proposed Transactions having expired or been terminated
and (ii) all consents, approvals and authorizations of the Governmental
Antitrust Authorities in the jurisdictions set forth on Schedule 7.1(a) shall
have been obtained; and
(b)    At the Closing Date, (i) there being in effect no preliminary or
permanent injunction or other order issued by any Governmental Authority of
competent jurisdiction, and (ii) no action shall have been commenced by a
Governmental Antitrust Authority, in the case of either of clauses (i) or (ii)
that restrains, prohibits or otherwise makes illegal the consummation of the
Proposed Transactions.
7.2    2014 Audited Financial Statements
The 2014 Audited Financial Statements shall have been delivered to Parent and
Purchaser.
ARTICLE 8    CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER.
The obligations of Purchaser to consummate the Proposed Transactions shall be
subject to the satisfaction, before (or, in relation to Section 8.1, on) the
Closing Date, of each of the following conditions, all or any of which may be
waived in writing, in whole or in part, by Purchaser or Parent:
8.1    Representations and Warranties.
Each of the representations and warranties made by Seller in Article 4 shall be
true and correct on and as of the Closing Date with the same force and effect as
though such representations and warranties had been made on and as of the
Closing Date (except that such representations and warranties (i) made as of a
specific date or in respect of a specific period shall be true and correct only
as of such specific date or in respect of such specific period, and (ii) may be
untrue or incorrect as a result of actions or transactions expressly permitted
by the Purchase Documents or actions or transactions of Seller made with the
prior written consent of Purchaser or Parent), provided that for purposes of
this Section 8.1, if any representation or warranty made by Seller (other than a
Fundamental Representation) includes within its terms a materiality qualifier,
such qualifier shall be disregarded solely for purposes of determining
compliance with this Section 8.1; provided, further, that for purposes of this
Section 8.1, this condition shall be deemed to have been satisfied unless the
failure of any such representation and warranty (other than

- 66 -



--------------------------------------------------------------------------------




a Fundamental Representation) to be true and correct on and as of the Closing
Date, or on and as of the specific date (or specific period) that such
representation and warranty is made, as applicable, would have a Material
Adverse Effect.
8.2    Compliance by Seller.    
Seller shall have duly performed in all material respects all of the covenants,
agreements, obligations and conditions contained in this Agreement to be
performed by Seller at or prior to the Closing Date, and Purchaser shall have
received a certificate of an authorized signatory of Seller dated as of the
Closing Date certifying that this condition has been satisfied.
8.3    No Material Adverse Effect.
There shall not have been any Material Adverse Effect since the date of this
Agreement.
8.4    The Restructuring.
The Restructuring shall have been completed and Purchaser shall have received a
certificate of an authorized signatory of Seller certifying that this condition
has been satisfied.
ARTICLE 9    CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER.
The obligation of Seller to consummate the Proposed Transactions shall be
subject to the satisfaction, before (or, in relation to Section 9.1, on) the
Closing Date, of each of the following conditions, all or any of which may be
waived in writing, in whole or in part, by Seller.
9.1
    Representations and Warranties.

Each of the representations and warranties made by Purchaser and Parent in
Article 5 shall be true and correct in all material respects on and as of the
Closing Date with the same force and effect as though such representations and
warranties had been made on and as of the Closing Date.
9.2
    Compliance by Purchaser and Parent.

Purchaser and Parent shall have duly performed in all material respects all of
the covenants, agreements and obligations contained in this Agreement to be
performed by Purchaser and Parent at or prior to the Closing Date; and Seller
shall have received a certificate dated the Closing Date, executed by an
authorized officer of each of Purchaser and Parent, to such effect.

- 67 -



--------------------------------------------------------------------------------




ARTICLE 10    POST-CLOSING MATTERS
10.1    Non-Competition; Non-Solicitation.
(a)    Until the expiration of three years after the Closing Date (the
“Restricted Period”), each of (i) Balcaen, individually, and (ii) Seller (on
behalf of itself and on behalf of its Related Persons, but excluding for the
avoidance of any doubt the Company Group) agrees that it will not, in any manner
(whether on its own account, or as an owner, operator, manager, consultant,
officer, director, employee, investor, agent or otherwise), anywhere in the
United States, the European Union, Russia and the Ukraine (together, the
“Restricted Territory”), engage in the Business, or own any interest in, manage,
control, participate in (as an owner, operator, manager, consultant, officer,
director, employee, investor, agent or representative), or consult with or
render services for any Person that is engaged in the Business; provided,
however, that no owner of less than 5% of the outstanding stock of any
publicly-traded company shall be deemed to engage solely by reason thereof in
the Business. Nothing in this Section 10.1 shall be deemed to require Seller to
restrict any activities of any Person that Seller does not control or with
respect to which Seller has existing contractual or legal obligations limiting
Seller’s discretion to impose on such Person obligations such as those in this
Section 10.1, provided that such contractual or legal obligations have been
disclosed to Purchaser and Parent in the Disclosure Schedule as of the date of
this Agreement. This Section 10.1 shall not apply to Balcaen’s or Seller’s and
its Related Persons’ interests in Balta, on the condition that during the
Restricted Period (i) neither Balcaen nor Seller and its Related Persons shall
increase any of their respective ownership stakes in Balta as compared to the
date hereof, and (ii) none of Balcaen or Seller or its Related Persons shall
take any action to manage, control, participate in (as an operator, consultant,
officer, director, manager, employee, agent or representative), or consult with
or render services to Balta with respect to the Business (provided that,
notwithstanding the above, being a manager (gérant) of Balta shall not in and of
itself be prohibited under this Section 10.1).
(b)    Balcaen and Seller (including its Related Persons) each agree that it
will not, during the Restricted Period, in any manner (whether on his, her or
its own account, as an owner, operator, manager, consultant, officer, director,
employee, investor, agent or otherwise), (i) call upon, solicit or provide
services to any customer of the Company as of the date hereof with the intent of
selling or attempting to sell any Business products or Business services,
(ii) hire or engage or recruit, solicit or otherwise attempt to employ or engage
any Person employed or engaged by the Company or any Subsidiary, or induce or
attempt to induce any Person to leave such employment or engagement (provided
that general advertising of vacancies and positions shall not be prohibited), or
(iii) in any way intentionally prejudice the relationship between the Company or
any Subsidiary and any employee, customer, sales representative, broker,
supplier, licensor, licensee or other material business relation (or any
prospective customer, supplier, licensor, licensee or other business
relationship) of any of the Company or its Subsidiaries (including by making any
negative or disparaging statements or communications regarding the Company or
any Subsidiary).

- 68 -



--------------------------------------------------------------------------------




(c)    The Parties specifically acknowledge and agree that in the event that
either Balcaen or Seller breaches this Section 10.1, Parent and Purchaser shall
have the right to seek specific performance from or injunct such breaching party
from violating this Section 10.1 and to have the restrictions set forth in this
Section 10.1 specifically enforced by the tribunal having jurisdiction to decide
on this matter. Such rights and remedies shall be in addition to, and not in
lieu of, any other rights and remedies available to Parent and Purchaser at law,
and in particular the right to seek compensation for the damage suffered as a
consequence of the breach of this Section 10.1. Balcaen and Seller each
understand and agree that, if the Parties become involved in legal action
regarding the enforcement of this Section 10.1 and if Parent or Purchaser
prevails in such legal action, Parent or Purchaser, as applicable, will be
entitled, in addition to any other remedy, to recover from Balcaen or Seller, as
appropriate, its reasonable costs and attorneys’ fees incurred in enforcing such
covenants.
(d)    Balcaen and Seller each acknowledge that the provisions of this Section
10.1 are reasonable and necessary to protect the legitimate interests of Parent
and Purchaser. However, if any of the provisions of this Section 10.1 are held
by a final judgment of a court of competent jurisdiction to exceed any
limitation imposed by the applicable law (in particular, but not solely, the
limitations in duration, geographic area or personal and material scopes), such
provisions shall not be declared null and void but the Parties shall be deemed
to have agreed to such provisions as confirm with the maximum permitted by the
applicable Law, and any provision of this Section 10.1 exceeding such
limitations shall be automatically amended accordingly. Provided that Purchaser
has complied with its obligations hereunder to pay the Purchase Price, to repay
the Specified Indebtedness and the Shareholder Loans (including Shareholder Loan
Interest), and to pay the Warehouse Purchase Price, the existence of any other
claim or other cause of action by Seller against the Company Group or Purchaser
Group, whether predicated on this Agreement or otherwise, will not constitute a
defense to the enforcement by Parent or Purchaser of the provisions of this
Section 10.1, which section will be enforceable upon payment of the Purchase
Price and such other aforesaid payment obligations notwithstanding the existence
of any breach by Parent or Purchaser.
10.2
    Retention of Records.

(l)        Purchaser shall retain, and cause the Company Group after the Closing
to retain, all Books and Records which are in the Company Group’s possession or
control at the Closing relating to the Benefit Plans or accounting or legal
matters prior to the Closing for a period of at least seven years from the date
hereof or such further period as may be required by any applicable Law in effect
as of the date of this Agreement or that may be enacted thereafter; provided,
however, that at the end of such seven-year or applicable longer period the
Books and Records may be disposed of by Purchaser or the Company Group, if
Purchaser or the Company Group first offers to surrender possession thereof to
Seller at Seller’s expense. After the Closing Seller shall have the right during
normal business hours, upon reasonable notice to Purchaser or the Company Group,
to inspect and make copies of books and records of the Company Group for any
reasonable purpose including the preparation of Tax Returns and other
Governmental Authority filings, the preparation of financial statements and the
defending of claims.

- 69 -



--------------------------------------------------------------------------------




(b)    Seller may retain (i) one copy of the materials included in the Data Room
organized by Seller in connection with the purchase and sale of the Shares,
together with a copy of all documents referred to in such materials, (ii) all
internal correspondence and memoranda, valuations, investment banking
presentations and bids received from others in connection with the sale of the
Shares, and (iii) a copy of all consolidating and consolidated financial
information and all other accounting records prepared or used in connection with
the preparation of the Financial Statements.
10.3
    Further Assurances.

Seller agrees from time to time after the Closing Date, at Purchaser's request,
to execute, acknowledge, and deliver to Purchaser such other instruments of
conveyance and transfer and will take such other actions and execute and deliver
such other documents, certifications, and further assurances as Purchaser may
reasonably require in order to vest more effectively in Purchaser, or to put
Purchaser more fully in possession of, any of the Company’s rights or assets.
Each of the Parties hereto will cooperate with the other and execute and deliver
to the other Parties hereto such other instruments and documents and take such
other actions as may be reasonably requested from time to time by any other
Party hereto as necessary to carry out, evidence, and confirm the intended
purposes of this Agreement. Each Party shall bear its own costs and expenses in
compliance with this Section 10.3.
10.4
    Quitus.

Within five Business Days following the Closing Date Purchaser shall procure (i)
that a resolution of the general meeting (or as the case may be sole
shareholder) of each member of the Company Group is duly (and, in the case of
multiple shareholders, unanimously) passed granting full discharge (quitus, or
the equivalent concept in other jurisdictions) to the outgoing members of the
board of each such member of the Company Group for their conduct up to the
Closing Date, and (ii) shall repeat such discharge at the occasion of the next
general meeting/sole shareholder resolution approving the annual accounts of the
relevant member of the Company Group, provided, however, that such discharge to
the outgoing members of the board of each such member of the Company Group shall
in both cases be granted subject to all matters which may give rise to any
finding of liability in accordance with applicable Law of such members of the
board of each member of the Company Group and which have not been disclosed to
the Purchaser prior to the Closing Date. Copies of all such resolutions shall be
promptly provided to Seller.
ARTICLE 11    CONFIDENTIALITY; PUBLIC ANNOUNCEMENTS
11.1
    Confidentiality.

(a)    Until the third anniversary of (i) the Closing Date or (ii) the date of
termination of this Agreement, Purchaser will, and will cause its directors,
officers, Representatives and Related Persons to, hold in confidence, and not
disclose to any Person (other than as permitted by this Section 11.1), any
Confidential Information;

- 70 -



--------------------------------------------------------------------------------




provided, however, that for Confidential Information that is a trade secret
under applicable Law, for so long as such Confidential Information remains a
trade secret under applicable Law, Purchaser will, and will cause its directors,
officers, Representatives and Related Persons to, hold in confidence, and not
disclose to any Person (other than as permitted by this Section 11.1), any such
Confidential Information.
(b)    Until the third anniversary of the Closing Date, Seller will, and will
cause its directors, officers, Representatives and Related Persons to, hold in
confidence, and not disclose to any Person (other than as contemplated by this
Section 11.1), any Confidential Information; provided, however, that for
Confidential Information that is a trade secret under applicable Law, for so
long as such Confidential Information remains a trade secret under applicable
Law, Seller will, and will cause its directors, officers, Representatives and
Related Persons to, hold in confidence, and not disclose to any Person (other
than as contemplated by this Section 11.1), any such Confidential Information.
(c)    This Section 11.1 shall not prevent disclosure by a Party or its
Representatives to the extent that: (i) disclosure is required by Law or by any
Governmental Authority (including any Taxing Authority) having applicable
jurisdiction (provided that the disclosing party shall first, to the extent
reasonably practicable and permitted by Law, inform the other party of its
intention to disclose such Confidential Information and take into account the
reasonable comments of the other party), (ii) disclosure of Confidential
Information that was lawfully in the possession of such Party or any of its
Representatives (in either case as evidenced by written records) without any
obligation of secrecy prior to its being received or held, (iii) disclosure of
Confidential Information that has previously become publicly available other
than through such Party’s fault (or that of its Representatives), (iv)
disclosure is required for the purpose of any arbitral or judicial proceedings
arising out of the Purchase Documents, or (v) disclosure is to Related Persons
of Seller or the Other Shareholder.
(d)    The Parties agree that the Confidentiality Agreement shall terminate at
the Closing. If this Agreement terminates the Confidentiality Agreement shall
continue in full force and effect in accordance with its terms.
11.2
    Public Announcements.

(a)    The Parties will consult with each other before issuing press releases or
otherwise making any public statements or communicating with the employees of
the Company and its Subsidiaries with respect to this Agreement or the Proposed
Transactions and the Parties shall not issue any such press release or public
statement without the prior approval of the other Parties (which approval will
not be unreasonably withheld, conditioned or delayed).
(b)    The restriction in Section 11.2(a) shall not apply to the extent the
public announcement is required by Law or any Governmental Authority of
competent jurisdiction; provided, however, that the party making the
announcement shall use its reasonable best efforts to consult with the other
party in advance as to its form, content and timing.

- 71 -



--------------------------------------------------------------------------------




ARTICLE 12    TERMINATION
12.1
    Termination.

This Agreement may be terminated:
(a)    by the mutual consent of Parent and Purchaser on the one hand and Seller,
on the other;
(b)    by Parent and Purchaser if any condition in either of Article 7 or
Article 8 becomes impossible to perform or satisfy or has not been satisfied in
full (in either case, other than as a result of a breach or default by Parent
and Purchaser in the performance of their obligations hereunder) and the
performance of such condition has not been waived by Purchaser in writing at or
prior to the Outside Date;
(c)    by Seller if any condition in Article 7 or Article 9 becomes impossible
to perform or satisfy or has not been satisfied in full (in either case, other
than as a result of a breach or default by Seller in the performance of its
obligations hereunder) and the performance of such condition has not been waived
by Seller in writing at or prior to the Outside Date; or
(d)    by either Party (other than a Party that is in default of its obligations
under this Agreement) if the Closing shall not have occurred on or before June
30, 2015 (the “Outside Date”), provided however that if on June 30, 2015 the
condition to Closing set forth in Section 7.1 shall not have been fulfilled but
all other conditions to Closing shall have been or shall be capable of being
fulfilled (assuming the Closing were to occur on such date) then at the option
of either Party the Outside Date may be (and shall automatically upon notice to
that effect be) extended to September 30, 2015.
12.2        Effect of Termination.
As to any damages of either Party arising from the effect of termination or
abandonment of this Agreement by the other Party, such Party is entitled to
pursue its rights or remedies against the other Party to the extent such rights
or remedies may be available at Law. The following provisions shall survive the
termination of this Agreement: Articles 1, 11 and 15. Upon termination of this
Agreement, without prejudice to the terms of the Confidentiality Agreement,
Purchaser shall return and shall procure that its Representatives shall return
to Seller any DVD copy of the Data Room provided in connection with this
Agreement.
ARTICLE 13    INDEMNIFICATION
13.1
    Agreement of Seller to Indemnify.

Subject to the terms and conditions of this Article 13, from and after the
Closing Seller agrees to indemnify, defend, and hold harmless Purchaser
Indemnitees from and against, any and all Losses resulting from or arising out
of:

- 72 -



--------------------------------------------------------------------------------




(a)    the failure of any representation or warranty of Seller contained in or
made pursuant to this Agreement to be true and correct as of the date such
representation or warranty was made (provided that, for the avoidance of any
doubt, the inaccuracy in or breach of the representations and warranties
expressly given as of or related to specified dates or periods shall be
determined with reference to such specified dates or periods);
(b)    the breach of any covenant or agreement of Seller contained in or made
pursuant to this Agreement;
(c)    the Specified Environmental Risks;
(d)    the IP Risks;
(e)    the Specified Litigation Risks;
(f)    the Specified Subsidies Risks; and
(g)    the Restructuring, except for any Loss as a result of IVC NV or Trinterio
NV being wholly-owned by a member of the Company Group at Closing.
For purposes of this Article 13, for purposes of determining the amount of
Losses resulting from a breach of any representation or warranty (but not, for
the avoidance of doubt, for purposes of determining whether there has been a
breach), any qualification or limitation of such representation or warranty by
reference to the materiality of matters stated therein or as to matters having
or not having a “Material Adverse Effect” shall be disregarded.
13.2
    Agreement of Purchaser and Parent to Indemnify.

Subject to the terms and conditions of this Article 13, each of Purchaser and
Parent agrees to indemnify, defend, and hold harmless Seller Indemnitees from
and against, any and all Losses resulting from or arising out of:
(a)    the failure of any representation or warranty of Purchaser or Parent
contained in or made pursuant to this Agreement to be true and correct as of the
date such representation or warranty was made or as if such representation or
warranty was made on and as of the Closing Date (except for representations and
warranties that expressly relate to a specified date, the inaccuracy in or
breach of which will be determined with reference to such specified date); and
(b)    the breach of any covenant or agreement of Purchaser or Parent contained
in or made pursuant to the Purchase Documents.
13.3
    Procedures for Indemnification.

(a)    An Indemnification Claim shall be made by the Indemnitee by delivery of a
written declaration to the Indemnitor requesting indemnification and specifying
in reasonable detail the basis on which indemnification is sought and the amount
of asserted

- 73 -



--------------------------------------------------------------------------------




Losses and, in the case of a Third Party Claim, containing (by attachment or
otherwise) such other information as the Indemnitee shall have concerning such
Third Party Claim (an “Indemnification Claim Notice”).
(b)    If the Indemnification Claim involves a Third Party Claim, the procedures
set forth in Section 13.4 hereof shall be observed by the Indemnitee and the
Indemnitor.
(c)    If the Indemnification Claim involves a matter other than a Third Party
Claim, the Indemnitor shall have 30 Business Days following receipt of the
Indemnification Claim Notice to object to such Indemnification Claim by delivery
of a written notice of such objection to the Indemnitee specifying in reasonable
detail the basis for such objection. Failure to timely so object shall
constitute a final and binding acceptance of the Indemnification Claim by the
Indemnitor and the Indemnification Claim shall be paid in accordance with
Section 13.3(d) hereof. If an objection is timely interposed by the Indemnitor,
then the Indemnitee and the Indemnitor shall negotiate in good faith for a
period of 60 Business Days from the date (such period is hereinafter referred to
as the “Claim Resolution Period”) the Indemnitee receives such objection. After
the Claim Resolution Period, if the Indemnitor and the Indemnitee still cannot
agree on the amount of an Indemnification Claim, either the Indemnitor or the
Indemnitee may submit the dispute concerning such Indemnification Claim for
resolution as provided in Section 15.12 below; provided, however, nothing herein
shall prevent the Parties from seeking interim or injunctive relief with respect
to such dispute.
(d)    Upon determination of the amount of an Indemnification Claim that is
binding on both the Indemnitor and the Indemnitee, the Indemnitor shall pay the
amount of such Indemnification Claim (i) if such amount is due from the Seller,
from the Escrow Amount or, if the Escrow Amount has been released from escrow or
otherwise exhausted, by wire transfer of immediately available funds within five
Business Days of the date such amount is determined, or (ii) if such amount is
due from the Purchaser, by wire transfer of immediately available funds within
five Business Days of the date such amount is determined.
13.4
    Defense of Third Party Claims.

(a)    In the event of a Third Party Claim, the Indemnitee shall have ten
Business Days from receipt of notice of the Third Party Claim to notify each
Indemnitor thereof in writing by providing an Indemnification Claim Notice. The
right of an Indemnitee to be indemnified under this Article 13 in respect of a
Third Party Claim shall not be adversely affected by a failure to provide such
Indemnification Claim Notice unless, and then only to the extent that, an
Indemnitor is prejudiced thereby.
(b)    The Indemnitor shall have ten Business Days (or such lesser time as may
be necessary to comply with statutory response requirements for litigation
claims that are included in such Third Party Claims) from receipt of the
Indemnification Claim Notice to notify in writing the Indemnitee of whether or
not the Indemnitor will, at its sole cost and expense, defend the Indemnitee
against such Third Party Claim.

- 74 -



--------------------------------------------------------------------------------




(c)    In the event that the Indemnitor notifies the Indemnitee within the ten
Business Day period that it chooses to defend the Indemnitee against such Third
Party Claim, the Indemnitor will defend the Indemnitee by appropriate
proceedings, which proceedings shall be promptly settled or prosecuted by the
Indemnitor to a final conclusion in such a manner as to minimize the risk of the
Indemnitee becoming subject to Liability for any other significant matter. If
the Indemnitee desires to participate in, but not control, any such defense or
settlement, it may do so at its sole cost and expense. If any such Third Party
Claim or the litigation or resolution of any such Third Party Claim involves a
claim for equitable relief, then the Indemnitee shall have the right to control
the defense or settlement of any such Third Party Claim or demand and its
reasonable costs and expenses shall be included as part of the indemnification
obligation of the Indemnitor. If the Indemnitee should elect to exercise such
right, the Indemnitor shall have the right to participate in, but not control,
the defense or settlement of such Third Party Claim at its sole cost and
expense.
(d)    In the event that the Indemnitor fails to provide a written response to
Indemnitee with respect to such Indemnification Claim Notice within the ten
Business Day period, the Indemnitee shall have the right to control the defense
or settlement of such Third Party Claim, provided, that the Indemnitor shall
have the right to participate in, but not control, the defense or settlement of
such Third Party Claim at its sole cost and expense and provided further that
the Indemnitee shall not settle any such Third Party Claim without the prior
written consent of the Indemnitor, which consent shall not be unreasonably
withheld, conditioned or delayed.
(e)    The Indemnitee and the Indemnitor shall cooperate with each other in all
reasonable respects in connection with the defense of any Third Party Claim,
including making available records relating to such claim and furnishing,
without expense to the Indemnitor, management employees of the Indemnitee as may
be reasonably necessary for the preparation of the defense of any such claim or
for testimony as witness in any proceeding relating to such claim.
13.5
    Settlement of Third Party Claims.

No settlement of a Third Party Claim involving the asserted Liability of the
Indemnitee under this Article 13 shall be made without the prior written consent
by or on behalf of the Indemnitee, which consent shall not be unreasonably
withheld, conditioned or delayed. Consent shall be presumed in the case of
settlements of €150,000 or less where the Indemnitee has not responded within 20
Business Days of written notice of a proposed settlement. Any settlement of a
Third Party Claim shall include an unconditional release of the Indemnitee from
all liability in respect of such asserted liability.
13.6
    Duration.

All representations and warranties of Seller set forth in this Agreement shall
remain operative and in full force and effect until the date that is 18 months
after the Closing (the “Release Date”) except that (i) the Fundamental
Representations shall

- 75 -



--------------------------------------------------------------------------------




survive indefinitely, (ii) the representations and warranties set forth in
Section 4.20 shall survive until 60 days after the date upon which the right of
the Taxing Authorities or any other competent authorities to assess or claim any
Taxes in respect of the matters giving rise to such an Indemnification Claim is
barred by the relevant statute of limitation, and (iii) the representations and
warranties set forth in Section 4.13 shall survive until the date that is five
years after Closing, and for the avoidance of doubt no Indemnification Claim may
be made for any breach of such representations and warranties following the
expiration of the applicable period. All representations and warranties of
Purchaser and Parent set forth in this Agreement shall remain operative and in
full force and effect until the Release Date, (and for the avoidance of doubt no
Indemnification Claim may be made for any breach of such representations and
warranties following the Release Date), except the representations and
warranties of Purchaser and Parent set forth in Sections 5.1, 5.3 and 5.5 which
shall survive indefinitely. All covenants of the Parties shall survive in
accordance with their respective terms.
13.7    Limitations and Exclusions.
(a)    The Indemnitor shall be obligated to indemnify the Indemnitee only when
the aggregate of all Losses suffered or incurred by the Indemnitee as to which a
right of indemnification is provided under Section 13.1(a) or 13.2(a) exceeds
€7,500,000 (the “Threshold Amount”). After the aggregate of all Losses suffered
or incurred by the Indemnitee exceeds the Threshold Amount, the Indemnitor shall
be obligated to indemnify the Indemnitee for the amount of such Losses that
exceed the Threshold Amount. In no event shall the aggregate Liability of
Seller, or the aggregate Liability of Parent and Purchaser, under this Article
13 exceed €75,000,000 (the “Maximum Amount”). Furthermore, no claim for a Loss
may be made for indemnification hereunder if the amount of such claim does not
exceed €150,000 (the “De Minimis Amount”). Notwithstanding the above, neither
the Threshold Amount, the Maximum Amount nor the De Minimis Amount limitations
shall apply to the indemnification rights of the Parties hereto for Losses
resulting from (i) fraud, (ii) breach of the Fundamental Representations, (iii)
the Tax Indemnity, or (iv) Sections 13.1(c), 13.1(d), 13.1(e), 13.1(f) and
13.1(g), and the payment of such amounts by the Indemnitor shall not count
toward the calculation of the Maximum Amount of the Indemnitor.
(b)    The amount of Losses for which indemnification is available under this
Article 13 shall be reduced by any Tax Benefits actually recognized in the tax
period in which the Losses are sustained or paid by the Indemnitee arising from
the circumstances giving rise to the claim for Losses.
(c)    No Party will in any event be liable under this Article 13, and no claim
for indemnification may in any event be asserted under this Article 13, for any
exemplary, punitive, special, consequential, incidental or indirect Losses,
other than to the extent such Losses shall have been awarded to a third party
with respect to a matter otherwise indemnifiable hereunder.
(d)    Notwithstanding anything herein to the contrary, no Indemnitee shall be
entitled to indemnification or reimbursement under any provision of this
Agreement for

- 76 -



--------------------------------------------------------------------------------




any amount to the extent such Person or its Related Person has been indemnified
or reimbursed for such amount under any other provision of a Purchase Document.
Without limiting the generality of the foregoing, if any fact, circumstance or
condition forming a basis for a claim for indemnification under this Article 13
or Article 14 shall overlap with any fact, circumstance, condition, agreement or
event forming the basis of any other claim for indemnification under this
Article 13 or Article 14, or any deduction from the Base Amount pursuant to
Section 2.2, there shall be no duplication in the calculation of the amount of
the Losses (or, in the case of Article 14, Taxes).
(e)    Notwithstanding anything to the contrary contained herein, Seller shall
not be liable for any Losses to the extent the matter or circumstance giving
rise to the indemnification is reflected in calculating the Purchase Price, nor
shall the Seller be liable for any Losses (except with respect to any amount
subject to the Tax Indemnity, arising from the representations and warranties
under Section 4.20 or indemnifiable under Sections 13.1(c), 13.1(d), 13.1(e),
13.1(f) and 13.1(g)) to the extent the matter or circumstance giving rise to the
indemnification, was included on the face of the Financial Statements or in a
footnote thereto, or was disclosed in a Disclosure Schedule.
(f)    Notwithstanding anything to the contrary contained herein and for the
avoidance of doubt, Seller shall not be liable for any Losses (including Taxes
and other Losses otherwise indemnifiable under Article 14), to the extent
(i) such Losses would not have arisen but for any winding-up, a change in the
operation of the Company Group by Purchaser or its or Parent’s Related Person
after the Closing Date, reorganization or change in ownership of any member of
the Purchaser Group after the Closing Date or (ii) such Losses arose or were
increased as a direct or indirect result of any change in Law occurring after
the Closing Date.
(g)    Notwithstanding anything to the contrary in this Agreement, Seller shall
not have any liability for any breach of, or inaccuracy in, any representation
or warranty made by Seller or the Company to the extent that either Purchaser or
Parent had actual knowledge at or before the date hereof that such
representation or warranty was breached or inaccurate, provided that (i) Seller
shall bear the burden of proof in showing that Purchaser or Parent had actual
knowledge at or before the date hereof that such representation or warranty was
breached or inaccurate, and (ii) this clause (g) shall not apply to Seller’s
indemnification obligations under the Tax Indemnity, Sections 13.1(c), 13.1(d),
13.1(e), 13.1(f) and 13.1(g) and any Loss arising from the breach of
representations and warranties under Section 4.20.
(h)    Each Indemnitee shall use commercially reasonable efforts to mitigate
their respective Losses (including for the avoidance of doubt Taxes and other
Losses otherwise indemnifiable under Article 14) upon and after becoming aware
of any event or condition that would reasonably be expected to give rise to any
Losses that are indemnifiable hereunder. An Indemnitor shall have no liability
for any portion of such Losses that reasonably could have been avoided had the
Indemnitee made such efforts.
(i)    Notwithstanding anything to the contrary in this Agreement, Seller shall
not be liable for (i) any deferred Tax liabilities included in the Financial
Statements,

- 77 -



--------------------------------------------------------------------------------




calculated consistently with past practices, or in a footnote thereto, or (ii)
for Taxes which were caused by the actions following the Closing of Purchaser,
Parent and their Related Persons, except where such actions were (i) taken by
any such person with the mutual approval and cooperation of Seller to engage in
regularizations for value-added tax and transfer-pricing purposes as permitted
by applicable Law or (ii) otherwise required by applicable Law.
13.8    Insurance and Third Party Recovery.
The amount of Losses for which indemnification is available under this Article
13 or Article 14 shall be calculated net of any amounts recovered or recoverable
by Indemnitee under insurance or otherwise from third parties with respect to
such Losses.
13.9    Subrogation Rights.
In the event that the Indemnitor shall be obligated to indemnify the Indemnitee
pursuant to this Article 13, the Indemnitor shall, upon payment of such
indemnity in full, be subrogated to all rights of the Indemnitee with respect to
the Losses to which such indemnification relates; provided, however, that the
Indemnitor shall only be subrogated to the extent of any amount paid by it
pursuant to this Article 13 in connection with such Losses and shall not be
entitled to make any claim under any insurance policy of the Company or any
other Indemnitee.
13.10    Exclusive Remedy.
Except as provided in Article 14, the Parties covenant and agree that, from and
after the Closing, the remedies provided for in this Article 13 shall constitute
the sole and exclusive remedy for all Losses that any Indemnitee may suffer or
incur arising from, or directly or indirectly relating to, the Company Group,
this Agreement or the Proposed Transactions, and the Parties hereto hereby
irrevocably waive any other rights or remedies (whether at law or in equity and
whether based on contract, tort, statute or otherwise) that they may otherwise
have had, now have or may in the future have against any of the other Parties or
any of the respective direct or indirect Related Persons, officers, managers,
directors, employees, advisors, shareholders, members, consultants, investment
bankers, brokers, controlling persons, partners, managers or other
representatives or agents thereof (each of whom shall be an express third-party
beneficiary hereof) arising from, or directly or indirectly relating to, the
Company Group, this Agreement or the Proposed Transactions and covenant not to
sue or otherwise assert any claim (or assist any other Person in suing or
otherwise asserting any claim) encompassed by the foregoing covenants, agreement
and waiver; provided, however, that the foregoing shall not apply to claims of
fraud, and provided, further, that the foregoing shall not limit the Parties’
rights to specific performance as contemplated by Section 15.15 with respect to
covenants to be performed after the Closing pursuant to this Agreement (but
shall apply to any monetary damages in connection with any failure to perform or
breach thereof). Any Person who is sued or otherwise has a claim asserted
against him, her or it in violation of this Section 13.10 may enforce it
directly as an express third-party beneficiary thereof.

- 78 -



--------------------------------------------------------------------------------




ARTICLE 14    TAX MATTERS
14.1    Tax Matters.
(a)    Seller shall from and after the Closing indemnify the Company, its
Subsidiaries and the Purchaser and hold them harmless from and against (without
duplication): (i) all Taxes (and Losses, if any, resulting from the non-payment
thereof) of the Company and its Subsidiaries for all Taxable periods ending on
or before December 31, 2014 and the portion through the end of December 31, 2014
for any Taxable period that includes (but does not end on) December 31, 2014
(“Pre-December 31 Tax Period”), (ii) all Taxes of any member of an affiliated,
consolidated, combined, unitary group or fiscal unity of which the Company or
any of its Subsidiaries (or any predecessor of any of the foregoing) is or was a
member on or prior to the December 31, 2014, including pursuant to Treasury
Regulations Section 1.1502-6 or any analogous or similar state, local, or
foreign Law or regulation, (iii) any and all Taxes of any person (other than the
Company and its Subsidiaries) imposed on the Company or any of its Subsidiaries
as a transferee or successor, by contract or pursuant to any law, rule, or
regulation, which Taxes relate to an event or transaction occurring before the
Closing, (iv) any Tax arising out of or relating to the Restructuring, (v) all
Taxes arising from the termination of any fiscal unity or other group or unity
as a result of the transactions contemplated by this Agreement, (vi) all Taxes
arising from the transfer of the Warehouse as provided in Section 2.5, and (vii)
any loss of deferred tax assets, provided that in each of (i) through (v) the
obligation of Seller to indemnify shall not apply until Tax (and the related
Loss, if any) becomes due and payable. From and after the Closing Seller shall
reimburse Purchaser for any Taxes that have become due and payable of the
Company or its Subsidiaries that are the responsibility of Seller pursuant to
this Section 14.1(a) within 15 Business Days after written notice of payment of
such Taxes by Purchaser, the Company or its Subsidiaries. All such
reimbursements shall be made by electronic transfer in immediately available
funds and receipt of the amount due shall be an effective discharge of the
relevant reimbursement obligation. Such indemnity provided under this Section
14.1(a) shall be referred to herein as the “Tax Indemnity.” For the avoidance of
doubt, if a Tax both is included in the Tax Indemnity and arises from a breach
of a tax representation or warranty under Section 4.20, that Tax is to be
covered by this Section 14.1 and not Section 13.1.
(b)        In the case of any Taxable period that includes (but does not end on)
December 31, 2014 (a “Straddle Period”), (i) the amount of any Taxes based on or
measured by income or receipts of the Company and its Subsidiaries for the
Pre-December 31 Tax Period shall be determined based on an interim closing of
the books as of the close of business on December 31, 2014 (and for such
purpose, the Taxable period of any partnership or other pass-through entity in
which the Company or any of its Subsidiaries holds a beneficial interest shall
be deemed to terminate at such time) and (ii) the amount of other Taxes of the
Company and its Subsidiaries for a Straddle Period which relate to the
Pre-December 31 Tax Period shall be deemed to be the amount of such Tax for the
entire Taxable period multiplied by a fraction the numerator of which is the
number of days in the Taxable period ending on December 31, 2014 and the
denominator of which is the number of days in such Straddle Period.

- 79 -



--------------------------------------------------------------------------------




(c)    Seller and Purchaser agree to treat the payment of an Indemnification
Claim or Tax Indemnity hereunder as an adjustment to the Purchase Price for
federal, state, local and foreign income tax purposes. If, notwithstanding the
treatment required by the preceding sentence, the payment of an Indemnification
Claim or Tax Indemnity hereunder is determined to be taxable to the party
receiving such payment by any Taxing Authority, the paying party shall also
indemnify the party receiving such payment for any Taxes incurred by reason of
the receipt of such payment and any expenses incurred by the party receiving
such payment in connection with such Taxes (or any asserted deficiency, claim,
demand, action, suit, proceeding, judgment or assessment, including the defense
or settlement thereof, relating to such Taxes).
(d)    Purchaser shall prepare and file (or cause to be prepared and filed) all
Tax Returns for the Company and its Subsidiaries which are required to be filed
after the Closing Date. Purchaser shall permit Seller to review and comment on
each Tax Return relating to a Pre-December 31 Tax Period prior to filing, and
any such comments shall be provided to Purchaser no later than ten days prior to
the due date for such Tax Return. Purchaser shall incorporate any reasonable
comments to such Tax Returns.
(e)    With regard to cooperation on tax matters from and after the Closing:
(i)    Purchaser, the Company and its Subsidiaries, and Seller shall cooperate
fully, as and to the extent reasonably requested by the other Party, in
connection with the filing of Tax Returns pursuant to this Section 14.1 and any
audit, Litigation or other proceeding with respect to Taxes. Such cooperation
shall include the retention and (upon the other Party's request) the provision
of records and information which are reasonably relevant to any such audit,
litigation or other proceeding and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder. Notwithstanding anything to the contrary herein,
from and after the Closing the Company and its Subsidiaries, Purchaser, Parent
and Seller agree (A) to retain all books and records with respect to Tax matters
pertinent to the Company and its Subsidiaries relating to any taxable period
beginning before the Closing Date until the expiration of the statute of
limitations (and, to the extent notified by Purchaser or Seller, any extensions
thereof) of the respective taxable periods, and to abide by all record retention
agreements entered into with any Taxing Authority, and (B) to give the other
Party reasonable written notice prior to transferring, destroying or discarding
any such books and records and, if the other Party so requests, the Company and
its Subsidiaries, Purchaser, Parent or Seller, as the case may be, shall allow
the other Party to take possession of such books and records.
(ii)    Purchaser, the Company and Seller further agree, upon request, to use
their commercially reasonable best efforts to obtain any certificate or other
document from any Governmental Authority or any other Person as may be necessary
to mitigate, reduce or eliminate any Tax that could be imposed (including, but
not limited to, with respect to the Proposed Transactions).

- 80 -



--------------------------------------------------------------------------------




(iii)    Purchaser, the Company and Seller further agree, upon request, to
provide the other party, or any Related Person of either party, with all
information that either party, or a Related Person of either party, may be
required to report pursuant to Code Section 6043 and all Treasury Regulations
promulgated thereunder.
(f)    All Tax sharing agreements or similar agreements between on the one hand
one or more members of the Company Group and on the other hand Seller and its
Related Persons (excluding the Company Group), shall be terminated as of the
Closing Date and, after the Closing Date, the Company and its Subsidiaries shall
not be bound thereby or have any liability thereunder.
(g)    All transfer, documentary, deed recording, sales, use, stamp,
registration and other such Taxes, and all conveyance and notarial fees,
recording charges and other fees and charges (including any penalties and
interest) incurred in connection with consummation of the Proposed Transactions
shall be paid by Purchaser when due, and Purchaser will, at its own expense,
file all necessary Tax Returns and other documentation with respect to all such
Taxes, fees and charges, and, if required by applicable law, Seller will, and
will cause its Related Persons to, join in the execution of any such Tax Returns
and other documentation. Notwithstanding the foregoing, Seller shall pay all
such Taxes and all conveyance and notarial fees, recording charges and other
fees and charges (including any penalties and interest and the cost of filing
all necessary Tax Returns and other documentation with respect to all such
Taxes, fees and charges) from the transfer of the Warehouse as provided in
Section 2.5, and, if required by applicable law, Buyer will, and will cause its
Related Persons to, join in the execution of any such Tax Returns and other
documentation.
14.2
    Audits and Other Proceedings.

(a)    Following the Closing Date, if an audit or other administrative or
judicial proceeding is initiated by any Taxing Authority with respect to Taxes
of the Company or any of its Subsidiaries for which Seller would be liable
pursuant to Section 13.1 or 14.1, Purchaser or the Company, as the case may be,
shall within 15 Business Days notify Seller in writing of such audit or
proceeding. Failure to give such notice shall not relieve Seller from any
indemnification obligation which it would have with respect to Section 13.1 or
14.1, except to the extent that Seller is actually prejudiced thereby. Seller
will have the right, at its option and its expense, to control the conduct of
all stages of any audit or other administrative or judicial proceeding with
representatives of its own choosing with respect to Taxes of Company or any of
its Subsidiaries for which Seller would have an indemnification obligation under
Section 13.1 or 14.1, provided, however, Seller shall allow the Company and its
counsel to participate in any audit or other administrative or judicial
proceeding to the extent that such Taxes relate to the Company and its
Subsidiaries. At such time as such request is received by Purchaser, Purchaser
or the Company, as the case may be, will furnish Seller and/or its
Representatives with powers of attorney or any other documentation or
authorization necessary or appropriate to enable Seller and/or its
Representatives to control the conduct of such audit or other proceeding.
Purchaser shall control the conduct of all stages of all

- 81 -



--------------------------------------------------------------------------------




other audits or other administrative or judicial proceedings with respect to
Taxes of the Company or any of its Subsidiaries. Purchaser and the Company shall
not, and shall not permit any of their Related Persons to, accept any proposed
adjustment or enter into any settlement or agreement in compromise regarding any
Taxes of the Company or any of its Subsidiaries for which Seller would have an
indemnification obligation under Section 13.1 or 14.1 without the express
written consent of Seller, which consent shall not be unreasonably withheld or
delayed.


(b)    With respect to any audit or other administrative or judicial proceeding
from and after the Closing that it controls, Seller (x) shall give prompt notice
to Purchaser of any Tax adjustment proposed in writing pursuant to any audit or
other administrative or judicial proceeding controlled by Seller with respect to
the assets or activities of the Company or any of its Subsidiaries and (y) shall
not accept any proposed adjustment or enter into any settlement or agreement in
compromise which would bind Purchaser or the Company or any of its Subsidiaries
with respect to any Taxes of the Company or its Subsidiaries (other than any
such Taxes for which Seller would have an indemnification obligation under
Section 13.1 or 14.1) without the express written consent of Purchaser, which
consent shall not be unreasonably withheld or delayed.


14.3
    Carrybacks.

Seller shall be entitled to the benefit of any refund for any Tax attributable
to a Pre-December 31 Tax Period and Purchaser shall and shall procure that the
Company Group shall use commercial best efforts to obtain any such refund that
may be available and, if any such amounts are received by Parent, Purchaser, the
Company Group or their Related Persons, Purchaser shall within 15 Business Days
from such receipt pay such amount to Seller by wire transfer in immediately
available funds without any withholding (except as otherwise provided in
accordance with Section 3.5), set-off, deduction or counterclaim, except that
any refund of any Tax (or reduction in Tax liability) resulting from a carryback
of a post-acquisition Tax attribute (including net operating losses and credits)
of any of the Company and its Subsidiaries shall inure to the benefit of
Purchaser, and if any such amounts are received by Seller, Seller shall within
15 Business Days from receipt pay such amount to Purchaser by wire transfer in
immediately available funds without any withholding, set-off, deduction or
counterclaim. All payments shall be made by electronic transfer and receipt of
the amount due shall be an effective discharge of the relevant payment
obligation.
ARTICLE 15    GENERAL PROVISIONS
15.1
    Fees and Expenses.

Except as otherwise specifically provided below or elsewhere in this Agreement,
regardless of whether the Proposed Transactions are consummated, the Parties
each shall pay their respective fees and expenses in connection with the
Proposed Transactions. Notwithstanding anything in this Agreement to the
contrary if, after the Closing Date, the Company receives any bills or invoices
from any legal, accounting, investment banking or other consultants or advisors
for fees incurred by any member of the Company Group

- 82 -



--------------------------------------------------------------------------------




prior to Closing or Seller with respect to the Proposed Transactions that were
not taken into account in the calculation of Transaction Expenses or otherwise
compensated, the Company shall forward such bills or invoices to Seller for
payment of such amount promptly after receipt thereof.
15.2
    Notices.

All notices, demands or other communications to be given or delivered under or
by reason of the provisions of this Agreement will be in writing in English and
will be deemed to have been given when delivered personally to the recipient or
when sent to the recipient by email (without delivery failure notice), one
Business Day after the date when sent to the recipient by reputable overnight
express courier services (charges prepaid) or three Business Days after the date
when mailed to the recipient by certified or registered mail, return receipt
requested and postage prepaid. Such notices, demands and other communications
will be sent to Parent, Purchaser and Seller at the addresses indicated below:
If to Seller:
Enterhold S.A.3, rue Nicolas Adames
L-1114 Luxembourg
Attention: Mr Georges Reuter
Email: info@reuter.lu            


with a copy (which shall not constitute notice) to:


Allen & Overy SCS
33 avenue J.F. Kennedy
L-1855 Luxembourg
Attention: Mr Fabian Beullekens
Email: fabian.beullekens@allenovery.com


If to Parent or Purchaser:
Mohawk Industries, Inc.
160 South Industrial Blvd.
Calhoun, GA 30701
Attention:    R. David Patton
Email: Dave_Patton@Mohawkind.com



- 83 -



--------------------------------------------------------------------------------




with a copy (which shall not constitute notice) to:


Alston & Bird LLP
1201 West Peachtree Street
Atlanta, GA 30309
Attention: Paul J. Nozick
Email: paul.nozick@alston.com


or to such other address as the parties hereto may designate in writing to the
other in accordance with this Section 15.2. Any Party may change the address to
which notices are to be sent by giving written notice of such change of address
to the other parties in the manner above provided for giving notice.
15.3
    Assignment.

This Agreement and the rights and obligations hereunder may not be assigned
unless (a) such assignment is consented to in writing by both Purchaser and
Seller, or (b) Parent or Purchaser assigns its rights, in whole or in part, to a
direct or indirect wholly owned subsidiary of Parent, but in the case of clause
(b), no such assignment will relieve Purchaser or Parent of its respective
obligations under this Agreement, including the obligation to pay the Purchase
Price and its other payment obligations hereunder (including with respect to the
repayment of the Specified Indebtedness and the Shareholder Loans (including
Shareholder Loan Interest), and the Warehouse Purchase Price) by means of
delivery of the Parent Common Stock and funds as set forth herein. This
Agreement shall inure to the benefit of and shall be binding upon any successors
and permitted (in accordance with the foregoing sentence) assigns of each Party.
15.4    No Benefit to Others.
The representations, warranties, covenants, and agreements contained in this
Agreement are for the sole benefit of the Parties hereto and, in the case of
Article 13 hereof, Purchaser Indemnitees, Seller Indemnitees and Persons
referred to in the final sentence of Article 13, and their respective heirs,
executors, administrators, legal representatives, successors and assigns, and
they shall not be construed as conferring any Third Party beneficiary or any
other rights on any other Persons.
15.5    Headings and Gender; Construction; Interpretation.
(a)    Words used herein, regardless of the number and gender specifically used,
shall be deemed and construed to include any other number, singular or plural,
and any other gender, masculine, feminine, or neuter, as the context requires.
(b)    Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed or resolved against Parent, Purchaser or Seller, whether under any
rule of construction or otherwise. No Party to this Agreement shall be
considered the draftsman. On the contrary, this Agreement has been reviewed,
negotiated and accepted by all Parties and their attorneys and shall be
construed and interpreted according to the

- 84 -



--------------------------------------------------------------------------------




ordinary meaning of the words so as fairly to accomplish the purposes and
intentions of all the Parties. For the avoidance of doubt, the Parties agree to
waive the application of Article 1602 of the Luxembourg Civil Code.
15.6    Counterparts.
This Agreement may be executed in counterparts (including by means of email /
pdf), all of which shall be considered one and the same Agreement, and shall
become effective when one counterpart has been signed by each Party and
delivered to the other Parties hereto.
15.7
    Actions of the Company.

Whenever this Agreement requires the Company to take any action or to refrain
from taking any action, such requirement shall be deemed to involve, (i) with
respect to actions to be taken, or not to be taken, at or prior to the Closing,
an undertaking on the part of Seller to cause the Company to take such action or
to refrain from taking such action, as applicable, to the extent Seller has the
requisite authority to so do, and (ii) with respect to actions to be taken, or
not to be taken, following the Closing, an undertaking on the part of Purchaser
to cause the Company to take such action or to refrain from taking such action,
as applicable, to the extent the Purchaser or Parent have the requisite
authority to so do.
15.8    Integration of Agreement.
(a)    This Agreement, the Schedules, the Exhibits, the Disclosure Schedule, the
other Purchase Documents and any other legally-binding written agreement entered
into by the Parties on the date of this Agreement constitute the entire
agreement among the Parties relating to the subject matter hereof and supersede
all prior agreements, oral and written, between the Parties with respect to the
subject matter hereof, other than the Confidentiality Agreement.
(b)    Neither this Agreement, nor any provision hereof, may be amended except
with an agreement in writing signed by all Parties. Neither this Agreement, nor
any provision hereof, may be waived, discharged or supplemented orally, but only
by an agreement in writing signed by the Party against which the enforcement of
such waiver, discharge or supplement is sought. The failure or delay of any
Party at any time or times to require performance of any provision of this
Agreement shall in no manner affect its right to enforce that provision. No
single or partial waiver by any Party of any condition of this Agreement, or the
breach of any term of this Agreement or the inaccuracy or warranty of this
Agreement, whether by conduct or otherwise, in any one or more instances shall
be construed or deemed to be a further or continuing waiver of any such
condition, breach or inaccuracy or a waiver of any other condition, breach or
inaccuracy.
15.9    Waiver.
The rights and remedies of the Parties to this Agreement are cumulative and not
alternative. Neither the failure nor any delay by any Party in exercising any
right, power,

- 85 -



--------------------------------------------------------------------------------




or privilege under this Agreement or the Purchase Documents will operate as a
waiver of such right, power, or privilege, and no single or partial exercise of
any such right, power or privilege will preclude any other or further exercise
of such right, power or privilege or the exercise of any other right, power,
privilege. To the maximum extent permitted by applicable Law, (a) no claim or
right arising out of this Agreement or the Purchase Documents can be discharged
by one Party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by the other Party; (b) no waiver that may be
given by a Party will be applicable except in the specific instance for which it
is given; and (c) no notice to or demand on one Party will be deemed to be a
waiver of any obligation of such Party or of the right of the Party giving such
notice or demand to take further action without notice or demand as provided in
this Agreement or the Purchase Documents.
15.10
Time of Essence.



Time is of the essence in this Agreement.
15.11    Governing Law.
This Agreement and any non-contractual obligations arising out of or in
connection with it shall be governed by, and shall be construed in accordance
with, the laws of the Grand Duchy of Luxembourg.
15.12    Arbitration of Disputes.
(a)    All disputes arising out of or in connection with this Agreement shall be
exclusively and finally settled under the Rules of Arbitration of the
International Chamber of Commerce by three arbitrators appointed in accordance
with the said Rules. The seat of the arbitration shall be Luxembourg and the
language of the proceedings shall be English.
(b)    This Section 15.12 does not exclude the right of any Party to apply for
interim relief before any court having jurisdiction.
(c)    This Section 15.12 shall also apply to disputes arising out of or in
connection with other Purchase Documents, unless the relevant agreement or
document provides otherwise.
(d)    Unless otherwise agreed by the Parties in writing, the Parties shall keep
confidential all matters relating to the arbitration or the award, including all
documents or testimony disclosed by the Parties during the proceedings, subject
to applicable Law, and except as necessary to protect or pursue a legal right or
to enforce or challenge an award in bona fide legal proceedings.
15.13    Partial Invalidity.
Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable Law, but in case any one or
more of

- 86 -



--------------------------------------------------------------------------------




the provisions contained in this Agreement shall, for any reason, be held to be
invalid, illegal, or unenforceable in any respect, such invalidity, illegality,
or unenforceability shall not affect any other provisions of this Agreement, and
this Agreement shall be construed as if such invalid, illegal, or unenforceable
provision or provisions had never been contained herein unless the deletion of
such provision or provisions would result in such a material change as to cause
completion of the Proposed Transactions to be unreasonable. To the extent the
deemed deletion of the invalid, illegal or unenforceable provision or provisions
is reasonably likely to have a Material Adverse Effect, the Parties shall
endeavor in good faith to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
practicable to that of the invalid, illegal or unenforceable provisions.
15.14    Investigation.
Purchaser acknowledges that it has been given such access to the premises,
books, records and Representatives of the Company Group and has had the
opportunity to review such other data and other information with respect thereto
as Purchaser has deemed necessary in its sole judgment to evaluate the Proposed
Transactions. Purchaser acknowledges that none of Seller, the Company Group or
any of their respective Representatives assumes any responsibility for the
accuracy or adequacy of any information heretofore or hereafter furnished to
Purchaser by or on behalf of the Company Group except as otherwise expressly
provided in this Agreement. Purchaser agrees to accept the Company in the
condition it is in on the Closing Date based upon its own analysis and
determination with respect to all matters, and without reliance upon any express
or implied representations or warranties of any nature made by or on behalf of
or imputed to Seller or the Company Group, except as expressly set forth in this
Agreement. Without limiting the generality of the foregoing, Purchaser
understands that any cost estimates, revenue, earnings or cash flow projections
or other predictions of future financial performance (excluding the EBITDA for
the year ended December 31, 2014) that have been provided to Purchaser by or on
behalf of Seller are not and shall not be deemed to be representations or
warranties of Seller, the Company, their Representatives or any other Person.
Purchaser acknowledges that (i) there are uncertainties inherent in attempting
to make such estimates, projections and other predictions, (ii) Purchaser is
familiar with such uncertainties, (iii) Purchaser is taking full responsibility
for making their own evaluation of the adequacy and accuracy of all estimates,
projections and other predictions so furnished and (iv) under no circumstances
shall Purchaser have any claim against Seller, the Company Group or any of their
respective Representatives with respect thereto.
15.15    Specific Performance.
The Parties hereto agree that if any of the provisions of this Agreement were
not performed in accordance with their specific terms or were otherwise
breached, irreparable damage would occur, no adequate remedy would exist and
damages would be difficult to determine. Therefore, it is accordingly agreed
that each Party hereto shall be entitled to enforce specifically the terms and
provisions of this Agreement, or to enforce compliance with, the covenants and
obligations of any other Party, and appropriate injunctive relief

- 87 -



--------------------------------------------------------------------------------




shall be granted in connection therewith. Any party seeking an injunction, a
decree or order of specific performance shall not be required to provide any
bond or other security in connection therewith and any such remedy shall be in
addition and not in substitution for any other remedy to which such party is
entitled.
15.16    Parent and Purchaser.
In addition to the obligations of Parent under this Agreement and the other
Purchaser Documents, Parent hereby:
(a)    guarantees to Seller the payment when due of all amounts payable by
Purchaser under or pursuant to this Agreement and the other Purchase Documents;
(b)    undertakes to ensure that Purchaser will perform when due all its
obligations under or pursuant to this Agreement and the other Purchase
Documents;
(c)    agrees that if and each time Purchaser fails to make any payment when it
is due under or pursuant to this Agreement or any other Purchase Document,
Parent shall on demand (without requiring Seller first to take steps against
Purchaser or any other person) pay that amount to Seller as if it were the
principal obligor in respect of that amount by wire transfer of immediately
available funds within five Business Days of the date such amount is requested;
and
(d)    agrees as principal debtor and primary obligor to indemnify and hold
harmless Seller and its Related Persons against all Losses sustained by them
flowing from any non-payment or default of any kind by Purchaser under or
pursuant to this Agreement or any other Purchase Document.


[Signatures appear on the following page.]



- 88 -



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Party hereto has caused this Agreement to be executed,
all as of the day and year first above written.


PARENT:




MOHAWK INDUSTRIES, INC.


By:    /s/ Jeffrey S. Lorberbaum        
Name:    Jeffrey S. Lorberbaum        
Title: Chairman and Chief Executive Officer    
    






PURCHASER:




UNILIN BVBA


By:    /s/ Bernard Thiers            
Name:    Bernard Thiers            
Title:    General Manager            
            









[Signature Page – Share Purchase Agreement (1 of 4)]

--------------------------------------------------------------------------------








By signing hereunder for acceptance, the Company acknowledges (i) the existence
of this Agreement and (ii) for the purposes of article 40 of the Luxembourg law
of 10 August 1915 on commercial companies, as amended, and article 1690 of the
Luxembourg Civil Code, subject to Closing, the transfer of the Shares, and
undertakes to update the share register of the Company accordingly on the
Closing Date.






COMPANY:




INTERNATIONAL FLOORING SYSTEMS S.A.




By:    /s/ Filiep Balcaen            
Name:    Filiep Balcaen                
Title:                        
            





[Signature Page – Share Purchase Agreement (2 of 4)]



--------------------------------------------------------------------------------




SELLER:


ENTERHOLD S.A.




By:    /s/ Filiep Balcaen            
Name:    Filiep Balcaen                
Title:                        
            





[Signature Page – Share Purchase Agreement (3 of 4)]

--------------------------------------------------------------------------------






Acknowledged and agreed to solely in respect to Section 10.1.


FILIEP BALCAEN




__/s/ Filiep Balcaen___________________



[Signature Page – Share Purchase Agreement (4 of 4)]



--------------------------------------------------------------------------------




EXHIBIT A


FORM OF PURCHASER RELEASE AGREEMENT







A-1



--------------------------------------------------------------------------------






EXHIBIT B


FORM OF SELLER RELEASE AGREEMENT





B-1



--------------------------------------------------------------------------------






EXHIBIT C


FORM OF 897(c)(2) STATEMENT






